Exhibit 10.1


Execution Version
        









$500,000,000


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of November 15, 2019,


by and among


OMNICELL, INC.,
as Borrower,


the Lenders referred to herein,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and an Issuing Lender


and


CITIZENS BANK, N.A. and JPMORGAN CHASE BANK, N.A.,
as Issuing Lenders


and


WELLS FARGO SECURITIES, LLC, CITIZENS BANK, N.A. and JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Bookrunners


and


CITIZENS BANK, N.A. and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents









US-DOCS\109182052.19

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

ARTICLE I DEFINITIONS1SECTION 1.1Definitions1SECTION 1.2Other Definitions and
Provisions43SECTION 1.3Accounting Terms44SECTION 1.4UCC Terms44SECTION
1.5Rounding44SECTION 1.6References to Agreement and Laws44SECTION 1.7Times of
Day45SECTION 1.8Letter of Credit Amounts45SECTION 1.9Guarantees45SECTION
1.10Covenant Compliance Generally45SECTION 1.11Exchange Rates; Currency
Alternatives45SECTION 1.12Alternative Currencies46SECTION 1.13Divisions46ARTICLE
II REVOLVING CREDIT FACILITY46SECTION 2.1Revolving Credit Loans46SECTION
2.2Swingline Loans47SECTION 2.3Procedure for Advances of Revolving Credit Loans
and Swingline Loans49SECTION 2.4Repayment and Prepayment of Revolving Credit and
Swingline Loans50SECTION 2.5Permanent Reduction of the Revolving Credit
Commitment51SECTION 2.6Termination of Revolving Credit Facility51ARTICLE III
LETTER OF CREDIT FACILITY51SECTION 3.1L/C Facility51SECTION 3.2Procedure for
Issuance of Letters of Credit52SECTION 3.3Commissions and Other Charges53SECTION
3.4L/C Participations53SECTION 3.5Reimbursement Obligation of the
Borrower54SECTION 3.6Obligations Absolute55SECTION 3.7Effect of Letter of Credit
Application55SECTION 3.8Resignation of Issuing Lenders55SECTION 3.9Reporting of
Letter of Credit Information and L/C Commitment56SECTION 3.10Letters of Credit
Issued for Subsidiaries56

i
US-DOCS\109182052.19

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

ARTICLE IV TERM LOAN FACILITY56SECTION 4.1[Reserved]56SECTION 4.2Procedure for
Advance of Term Loan56SECTION 4.3Repayment of Term Loans57SECTION 4.4Prepayments
of Term Loans57ARTICLE V GENERAL LOAN PROVISIONS60SECTION 5.1Interest60SECTION
5.2Notice and Manner of Conversion or Continuation of Loans61SECTION
5.3Fees62SECTION 5.4Manner of Payment62SECTION 5.5Evidence of
Indebtedness63SECTION 5.6Sharing of Payments by Lenders63SECTION
5.7Administrative Agent’s Clawback64SECTION 5.8Changed Circumstances65SECTION
5.9Indemnity66SECTION 5.10Increased Costs67SECTION 5.11Taxes68SECTION
5.12Mitigation Obligations; Replacement of Lenders72SECTION 5.13Incremental
Loans73SECTION 5.14Cash Collateral77SECTION 5.15Defaulting Lenders78SECTION
5.16Amend and Extend Transactions80ARTICLE VI CONDITIONS OF CLOSING AND
BORROWING82SECTION 6.1Conditions to Closing and Initial Extensions of
Credit82SECTION 6.2Conditions to All Extensions of Credit86ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES87SECTION 7.1Organization;
Power; Qualification87SECTION 7.2Ownership87SECTION 7.3Authorization;
Enforceability87SECTION 7.4Compliance of Agreement, Loan Documents and Borrowing
with Laws, Etc.87SECTION 7.5Compliance with Law; Governmental Approvals88SECTION
7.6Tax Returns and Payments88SECTION 7.7Intellectual Property Matters89

ii
US-DOCS\109182052.19

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

SECTION 7.8Health Care Regulatory Matters89SECTION 7.9Environmental
Matters89SECTION 7.10Employee Benefit Matters90SECTION 7.11Use of Proceeds;
Margin Stock91SECTION 7.12Government Regulation91SECTION 7.13Material
Contracts91SECTION 7.14Employee Relations92SECTION 7.15Burdensome
Provisions92SECTION 7.16Financial Statements92SECTION 7.17No Material Adverse
Change92SECTION 7.18Solvency92SECTION 7.19Title to Properties93SECTION
7.20Litigation93SECTION 7.21Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions93SECTION 7.22Absence of Defaults93SECTION 7.23Senior Indebtedness
Status93SECTION 7.24Disclosure94SECTION 7.25Security Documents94SECTION
7.26Insurance Matters95SECTION 7.27Flood Hazard Insurance95SECTION 7.28EEA
Financial Institution95ARTICLE VIII AFFIRMATIVE COVENANTS95SECTION 8.1Financial
Statements and Budgets95SECTION 8.2Certificates; Other Reports96SECTION
8.3Notice of Litigation and Other Matters98SECTION 8.4Preservation of Corporate
Existence and Related Matters99SECTION 8.5Maintenance of Property and
Licenses99SECTION 8.6Insurance100SECTION 8.7Accounting Methods and Financial
Records100SECTION 8.8Payment of Taxes and Other Obligations100SECTION
8.9Compliance with Laws and Approvals101SECTION 8.10Environmental Laws101SECTION
8.11Compliance with ERISA101SECTION 8.12Compliance with Material
Contracts101SECTION 8.13Visits and Inspections101SECTION 8.14Additional
Subsidiaries, Real Property and Other Collateral102SECTION
8.15[Reserved]104SECTION 8.16Post-Closing Matters104SECTION 8.17Further
Assurances104

iii
US-DOCS\109182052.19

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

SECTION 8.18Compliance with Anti-Corruption Laws and Sanctions105ARTICLE IX
NEGATIVE COVENANTS105SECTION 9.1Indebtedness105SECTION 9.2Liens107SECTION
9.3Investments110SECTION 9.4Fundamental Changes113SECTION 9.5Asset
Dispositions114SECTION 9.6Restricted Payments116SECTION 9.7Transactions with
Affiliates116SECTION 9.8Accounting Changes; Organizational Documents117SECTION
9.9Payments and Modifications of Subordinated Indebtedness117SECTION 9.10No
Further Negative Pledges; Restrictive Agreements118SECTION 9.11Nature of
Business120SECTION 9.12Sale Leasebacks120SECTION 9.13[Reserved120SECTION
9.14Financial Covenants120SECTION 9.15Disposal of Subsidiary Interests121SECTION
9.16Reserved121SECTION 9.17Use of Proceeds; Sanction and Anti-Corruption
Laws121ARTICLE X DEFAULT AND REMEDIES121SECTION 10.1Events of Default121SECTION
10.2Remedies124SECTION 10.3Rights and Remedies Cumulative; Non-Waiver;
etc.124SECTION 10.4Crediting of Payments and Proceeds125SECTION
10.5Administrative Agent May File Proofs of Claim126SECTION 10.6Credit
Bidding127ARTICLE XI THE ADMINISTRATIVE AGENT127SECTION 11.1Appointment and
Authority127SECTION 11.2Rights as a Lender128SECTION 11.3Exculpatory
Provisions128SECTION 11.4Reliance by the Administrative Agent129SECTION
11.5Delegation of Duties130SECTION 11.6Resignation of Administrative
Agent130SECTION 11.7Non-Reliance on Administrative Agent and Other
Lenders131SECTION 11.8No Other Duties, etc.131

iv
US-DOCS\109182052.19

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

SECTION 11.9Collateral and Guaranty Matters131SECTION 11.10Secured Hedge
Agreements and Secured Cash Management Agreements132SECTION 11.11ERISA
Matters132ARTICLE XII MISCELLANEOUS133SECTION 12.1Notices134SECTION
12.2Amendments, Waivers and Consents136SECTION 12.3Expenses; Indemnity139SECTION
12.4Right of Setoff141SECTION 12.5Governing Law; Jurisdiction, Etc.142SECTION
12.6Waiver of Jury Trial142SECTION 12.7Reversal of Payments143SECTION
12.8Injunctive Relief143SECTION 12.9Successors and Assigns;
Participations143SECTION 12.10Treatment of Certain Information;
Confidentiality149SECTION 12.11Performance of Duties150SECTION 12.12All Powers
Coupled with Interest150SECTION 12.13Survival150SECTION 12.14Titles and
Captions150SECTION 12.15Severability of Provisions150SECTION 12.16Counterparts;
Integration; Effectiveness; Electronic Execution150SECTION 12.17Term of
Agreement151SECTION 12.18USA PATRIOT Act; Beneficial Ownership
Regulation151SECTION 12.19Independent Effect of Covenants151SECTION 12.20No
Advisory or Fiduciary Responsibility151SECTION 12.21Inconsistencies with Other
Documents152SECTION 12.22Judgment Currency152SECTION 12.23Releases of Liens and
Subsidiary Guarantors153SECTION 12.24Acknowledgement and Consent to Bail-In of
EEA Financial Institutions154SECTION 12.25Acknowledgement Regarding Any
Supported QFCs154SECTION 12.26Amendment and Restatement155




v
US-DOCS\109182052.19

--------------------------------------------------------------------------------




EXHIBITSExhibit A-1-Form of Revolving Credit NoteExhibit A-2-Form of Swingline
NoteExhibit A-3-Form of Term Loan NoteExhibit B-Form of Notice of
BorrowingExhibit C-Form of Notice of Account DesignationExhibit D-Form of Notice
of PrepaymentExhibit E-Form of Notice of Conversion/ContinuationExhibit F-Form
of Officer’s Compliance CertificateExhibit G-Form of Assignment and
AssumptionExhibit H-1-Form of U.S. Tax Compliance Certificate (Non-Partnership
Foreign Lenders)Exhibit H-2-Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Participants)Exhibit H-3-Form of U.S. Tax Compliance
Certificate (Foreign Participant Partnerships)Exhibit H-4-Form of U.S. Tax
Compliance Certificate (Foreign Lender Partnerships)Exhibit I-Form of Solvency
CertificateExhibit J-Form of Perfection CertificateSCHEDULESSchedule
1.1(a)-Commitments and Commitment Percentages





vi
US-DOCS\109182052.19

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 15, 2019 (the
“Effective Date”), by and among OMNICELL, INC., a Delaware corporation, as
Borrower, the lenders who are party to this Agreement and the lenders who may
become a party to this Agreement pursuant to the terms hereof, as Lenders, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders are
parties to that certain Credit Agreement, dated as of January 5, 2016 (the
“Original Closing Date”), as amended by that certain First Amendment to Credit
Agreement and Collateral Agreement, dated as of April 11, 2017, and that certain
Second Amendment to Credit Agreement, dated as of December 26, 2017 (the
“Existing Credit Agreement”) and
WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders party hereto
have agreed to amend and restate the Existing Credit Agreement in order to
extend certain credit facilities to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Credit Party or
any of its Subsidiaries: (a) acquires all or substantially all of the assets,
business or a line of business of any Person, or any division thereof, whether
through purchase of assets, merger or otherwise; or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 12.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.





US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Agreement” means this Amended and Restated Credit Agreement.
“Agreement Currency” has the meaning assigned thereto in Section 12.22.
“Alternative Currency” means each currency (other than Dollars) that is approved
in accordance with Section 1.12.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Administrative Agent or the Issuing
Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the UK Bribery Act 2010, the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.
“Applicable Margin” means, with respect to the Revolving Credit Loans and
Revolving Credit Commitments, the corresponding percentages per annum as set
forth below based on the Consolidated Total Net Leverage Ratio:

Pricing LevelConsolidated Total Net Leverage RatioCommitment FeeLIBOR +Base Rate
+ILess than 1.25 to 1.000.15%1.25%0.25%IIGreater than or equal to 1.25 to 1.00,
but less than 2.25 to 1.000.20%1.50%0.50%IIIGreater than or equal to 2.25 to
1.00, but less than 3.25 to 1.000.25%1.75%0.75%IVGreater than or equal to 3.25
to 1.000.30%2.00%1.00%











The Applicable Margin with respect to any Series of Term Loans shall be set
forth in the Lender Joinder Agreement applicable to such Series of Term Loans.
The Applicable Margin and the Commitment Fee with respect to the Revolving
Credit Loans and the Revolving Credit Commitments shall be determined and
adjusted quarterly on the date three (3) Business Days after the day on which
the Borrower provides an Officer’s Compliance Certificate pursuant to
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower (each
such date commencing with the end of the second full fiscal quarter after the
Effective Date, a “Calculation Date”); provided, however, that notwithstanding
the foregoing: (a) the Applicable Margin and the Commitment Fee with
2
US-DOCS\109182052.19

--------------------------------------------------------------------------------



respect to the Revolving Credit Loans and the Revolving Credit Commitments shall
be: (i) from the Effective Date until the first Calculation Date, the greater
of: (A) Pricing Level I; and (B) the applicable Pricing Level based on the
Consolidated Total Net Leverage Ratio calculated on a Pro Forma Basis (after
giving effect to the Transactions) as of the last day of the most recent fiscal
quarter of the Borrower ended at least forty-five (45) days prior to the
Effective Date; and (ii) thereafter, the Pricing Level determined by reference
to the Consolidated Total Net Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date; and (b) if the Borrower fails to provide an Officer’s
Compliance Certificate when due as required by Section 8.2(a) for the most
recently ended fiscal quarter of the Borrower preceding the applicable
Calculation Date, the Applicable Margin and the Commitment Fee with respect to
the Revolving Credit Loans and the Revolving Credit Commitments from the date on
which such Officer’s Compliance Certificate was required to have been delivered
shall be based on Pricing Level IV until such time as such Officer’s Compliance
Certificate is delivered, at which time the Pricing Level shall be determined by
reference to the Consolidated Total Net Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the Borrower preceding such Calculation
Date. The applicable Pricing Level shall be effective from one Calculation Date
until the next Calculation Date. Any adjustment in the Pricing Level shall be
applicable to all Extensions of Credit under the applicable Credit Facility then
existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether: (x) this Agreement is in effect;
(y) any Commitments are in effect; or (z) any Extension of Credit is outstanding
when such inaccuracy is discovered or such financial statement or Officer’s
Compliance Certificate was delivered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin or Commitment Fee for
any period (an “Applicable Period”) than the Applicable Margin or Commitment Fee
applied for such Applicable Period, then: (I) the Borrower shall immediately
deliver to the Administrative Agent a corrected Officer’s Compliance Certificate
for such Applicable Period; (II) the Applicable Margin and Commitment Fee for
such Applicable Period shall be determined as if the Consolidated Total Net
Leverage Ratio in the corrected Officer’s Compliance Certificate were applicable
for such Applicable Period; and (III) the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable
Margin or Commitment Fee for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 5.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 5.1(b) and 10.2 nor any of their other rights
under this Agreement or any other Loan Document.
“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by Administrative Agent or the Issuing Lender, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.
“Approved Fund” means any Fund that is administered or managed by: (a) a Lender;
(b) an Affiliate of a Lender; or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means each of Wells Fargo Securities, LLC, Citizens Bank, N.A. and
JPMorgan Chase Bank, N.A., in its capacity as joint lead arranger and joint
bookrunner.
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
any Credit Party or any Subsidiary thereof, and any issuance of Equity Interests
by any Subsidiary of the Borrower to any Person that is not a Credit Party or
3
US-DOCS\109182052.19

--------------------------------------------------------------------------------



any Subsidiary thereof. The term “Asset Disposition” shall not include: (a) the
sale of inventory in the ordinary course of business; (b) the transfer of assets
to the Borrower or any Subsidiary Guarantor pursuant to any other transaction
permitted pursuant to Section 9.4; (c) the write-off, discount, sale or other
disposition of defaulted or past-due receivables and similar obligations in the
ordinary course of business and not undertaken as part of an accounts receivable
financing transaction; (d) the disposition or termination of any Hedge
Agreement; (e) the use of cash in the ordinary course of business and
dispositions of Investments in cash, Cash Equivalents, or short-term marketable
debt securities; (f) the transfer by any Credit Party of assets to any other
Credit Party; (g) the transfer by any Non-Guarantor Subsidiary of assets to any
Credit Party (provided that in connection with any new transfer, such Credit
Party shall not pay more than an amount equal to the fair market value of such
assets as determined in good faith by the Borrower at the time of such
transfer); (h) the transfer by any Non-Guarantor Subsidiary of assets to any
other Non-Guarantor Subsidiary; and (i) the incurrence of any Permitted Lien.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, in respect of
any Synthetic Lease, the capitalized amount or principal amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease Obligation.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, at any time, the highest of: (a) the Prime Rate; (b) the
Federal Funds Rate plus 0.50%; and (c) the LIBOR Rate for an Interest Period of
one month plus 1.00%; each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate, the
Federal Funds Rate, or the LIBOR Rate (provided that clause (c) shall not be
applicable during any period in which the LIBOR Rate is unavailable or
unascertainable). Notwithstanding the foregoing, if the Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate, as provided in Section 5.1(a).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

4
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent determines may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent determines is reasonably necessary in connection with the administration
of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely; provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

5
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(c) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 5.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 5.8(c).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” has the meaning assigned thereto in
Section 6.1(f)(iii).
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies or
(c) any Person whose assets include (for within the meaning of the Plan Asset
Regulations) the assets of any such “employee benefit plan” or “plan.”
“Borrower” means Omnicell, Inc., a Delaware corporation.
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
“Business Day” means: (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
San Francisco, California and New York, New York, are open for the conduct of
their commercial banking business; and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, the additions to property, plant and
equipment and software development costs that are (or would be) set forth under
“cash flows from investment activities” in a consolidated statement of cash
flows of such Person for such period prepared in accordance with GAAP, but
excluding: (a) expenditures for the restoration, repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person; and (b) any expenditure to the extent constituting Permitted Acquisition
Consideration.

6
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Capital Lease” means, as to any Person, any lease (or other arrangement
conveying the right to use) of Property (whether real, personal or mixed) by
such Person as lessee that, in conformity with GAAP, is accounted for as a
capital lease on the balance sheet of such Person.
“Capital Lease Obligations” of any Person means, on any date of determination,
in respect of any Capital Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP.
“Cash Collateralize” means, to deposit in a Controlled Account located in the
United States or to pledge and deposit with, or deliver to the Administrative
Agent, or directly to the applicable Issuing Lender (with notice thereof to the
Administrative Agent) for the benefit of one or more of the Issuing Lenders, the
Swingline Lender or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations
or Swingline Loans, cash or deposit account balances or, if the Administrative
Agent and the applicable Issuing Lender and the Swingline Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
such Issuing Lender and the Swingline Lender, as applicable. “Cash Collateral”
and “Cash Collateralization” shall have a meaning correlative to the foregoing
and “Cash Collateral” shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalents” means, collectively: (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred eighty (180) days from the date of acquisition
thereof; (b) marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision of any such state,
commonwealth or territory, as applicable, maturing within one hundred eighty
(180) days from the date of acquisition thereof and having, at the time of the
acquisition thereof, one of the two highest ratings obtainable from either S&P,
Moody’s or Fitch; (c) commercial paper maturing no more than one hundred eighty
(180) days from the date of creation thereof and currently having a rating of at
least A-1 from S&P, P-1 from Moody’s or F1 from Fitch; (d) certificates of
deposit maturing no more than one hundred eighty (180) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; (e) repurchase agreements entered into by any Person
with a commercial bank described in clause (d) above (including any of the
Lenders) for direct obligations issued or fully guaranteed by the United States;
(f) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder; and (g) shares of any money market mutual fund that: (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a) and (b) above; (ii) has net assets of not less than
$2,000,000,000; and (iii) has the highest rating obtainable from either S&P or
Moody’s.
“Cash Management Agreement” means any agreement to provide Cash Management
Services.
“Cash Management Services” means treasury, depository, overdraft, cash pooling,
netting, credit or debit card (including non-card electronic payables), credit
card processing services, electronic funds transfer (including automated
clearing house funds transfers), and other cash management arrangements.

7
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Cash Management Bank” means any Person that: (a) at the time it enters into a
Cash Management Agreement with a Credit Party or a Subsidiary thereof, is the
Administrative Agent or an Affiliate of the Administrative Agent; or (b) at the
time it enters into a Cash Management Agreement with a Credit Party or a
Subsidiary thereof, is a Lender or an Affiliate of a Lender, and is designated
by written notice to the Administrative Agent from the Borrower as a “Cash
Management Bank”; or (c) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Cash Management Agreement
with a Credit Party or a Subsidiary thereof and is designated by written notice
to the Administrative Agent from the Borrower as a “Cash Management Bank”.
“CFC” means any Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.
“Change in Control” means an event or series of events by which:
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any Employee Benefit Plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Equity Interests that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than forty
percent (40%) of the Equity Interests of the Borrower entitled to vote in the
election of members of the board of directors (or equivalent governing body) of
the Borrower; or
(b) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Equity Interests having a liquidation preference in excess
of $10,000,000 any “change in control” or similar provision (as set forth in the
indenture, agreement or other evidence of such Indebtedness or certificate or
designation or other instrument governing such Equity Interests, as applicable)
obligating the Borrower or any of its Subsidiaries to repurchase, redeem or
repay all or any part of the Indebtedness or Equity Interests provided for
therein.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary: (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith; and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Citizens” means Citizens Bank, N.A., a national banking association.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.

8
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Code” means the United States Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Collateral Agreement” means the collateral agreement dated as of the Original
Closing Date executed by the Credit Parties in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, which shall be in form
and substance acceptable to the Administrative Agent.
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Competitor” means any Person designated in writing by the Borrower to the
Administrative Agent that competes with the Borrower or any of its Subsidiaries
in a principal line of business of the Borrower and its Subsidiaries, considered
as a whole.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period; plus (b) the sum of the following, without duplication, to the extent
deducted in determining (or otherwise reducing) Consolidated Net Income for such
period: (i) income and franchise Taxes; (ii) Consolidated Interest Expense;
(iii) amortization, depreciation and other noncash charges (except to the
extent that such non-cash charges are reserved for cash charges to be taken in
the future), including adjustments arising under purchase accounting for any
Acquisition; (iv) extraordinary losses (excluding extraordinary losses from
discontinued operations); (v) non-cash equity-based compensation expenses;
(vi) Transaction Costs related to the Transactions; (vii) Transaction Costs
related to any issuance of Indebtedness permitted pursuant to Section 9.1 (other
than the issuance of Indebtedness pursuant to this Agreement and the other Loan
Documents); provided that the aggregate amount added back pursuant to this
clause (vii) during any period of four (4) consecutive fiscal quarters shall not
exceed $15,000,000; (viii) Transaction Costs related to any equity offering,
Asset Disposition, Permitted Acquisition or other Investment and any
restructuring costs (including severance and retention expenses), integration
costs, and write-offs of intangibles in connection with such transaction, in
each case with respect to such restructuring costs or write-offs, to the extent
paid or made within twelve (12) months of the closing of such transaction, as
applicable; provided that the aggregate amount added back pursuant to this
clause (viii) and clause (ix) below during any period of four (4) consecutive
fiscal quarters shall not exceed 20% of Consolidated Adjusted EBITDA (calculated
prior to
9
US-DOCS\109182052.19

--------------------------------------------------------------------------------



giving effect to such addbacks); and (ix) the amount of “run rate” synergies,
operating expense reductions, operating improvements and other operating changes
that are reasonably identifiable and factually supportable and projected by the
Borrower in good faith to be realized within twelve (12) months of any
applicable Specified Transaction occurring during such period (as certified by a
financial officer of the Borrower providing reasonable detail with respect to
such “run rate” synergies, operating expense reductions, operating improvements
and other operating changes delivered together with the applicable financial
statements delivered pursuant to Section 8.1(a) or (b)), calculated as though
such “run rate” synergies, operating expense reductions, operating improvements
and other operating changes had been realized during the entirety of such period
and net of the actual benefits realized during such period from such actions;
provided that (A) no “run rate” synergies, operating expense reductions,
operating improvements and other operating changes shall be added pursuant to
this clause (ix) to the extent duplicative of any expenses or charges otherwise
added to Consolidated Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (B) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated Adjusted EBITDA pursuant to this
clause (ix) to the extent more than twelve (12) months have elapsed after the
specified action taken in order to realize such projected “run rate” synergies,
operating expense reductions, operating improvements and other operating changes
and (C) the aggregate amount added pursuant to this clause (ix) and clause
(viii) above during any period of four (4) consecutive fiscal quarters shall not
exceed 20% of Consolidated Adjusted EBITDA (calculated prior to giving effect to
such addbacks); less (c) the sum of the following, without duplication, to the
extent included in the determination of Consolidated Net Income for such period:
(i) interest income, (ii) any extraordinary gains and (iii) non-cash gains or
non-cash items increasing Consolidated Net Income. For purposes of this
Agreement, Consolidated Adjusted EBITDA shall be calculated on a Pro Forma
Basis.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of: (a) Consolidated Adjusted EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date; to
(b) Consolidated Interest Expense that is paid or payable in cash for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date, calculated on a Pro Forma Basis.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Lease Obligations and all
net payment obligations pursuant to Hedge Agreements) for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded: (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period;
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries, or is merged into or
consolidated with the Borrower or any of its Subsidiaries, or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries; (c) the net
income (if positive), of any Non-Guarantor Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrower or any of its Subsidiaries of such net income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary, but in each case only to the extent of such
10
US-DOCS\109182052.19

--------------------------------------------------------------------------------



prohibition; and (d) any net after-tax gains or losses attributable to Asset
Dispositions in excess of $1,000,000 in any period of four (4) consecutive
fiscal quarters (other than any Asset Disposition permitted under Section
9.5(c), Section 9.5(d), Section 9.5(i) or Section 9.5(j)) during such period.
“Consolidated Total Assets” means, as of any date of determination, the book
value of the consolidated total assets of the Borrower and its Subsidiaries, as
determined on a Consolidated basis in accordance with GAAP, as set forth on the
consolidated balance sheet of the Borrower as of the last day of the fiscal
quarter of the Borrower ending immediately prior to the date of determination
and for which financial statements are required to have been, or have been,
delivered under Section 8.1.
“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries of the type described in clauses (a), (b) (but excluding any
obligations in respect of purchase price adjustments, earn-outs, holdbacks or
deferred payments of a similar nature in connection with any Acquisition or
Asset Disposition permitted under this Agreement), (c), (e), (f) (limited to the
amounts thereunder that have been drawn and not reimbursed), (g) and (i) (but
only to the extent relating to the foregoing clauses) of the definition of
“Indebtedness”. For the avoidance of doubt, “Consolidated Total Funded
Indebtedness” shall not include (i) any obligations of the Borrower or any
Subsidiary in respect of Customer Lease Financings so long as there is no
recourse to the Borrower or any Subsidiary thereunder other than Standard
Receivables Financing Undertakings, (ii) any obligations of the Borrower or any
Subsidiary in respect of Qualified Accounts Receivable Dispositions, (iii) (A)
any obligations of the Borrower or any Subsidiary (other than Special Purpose
Receivables Subsidiaries) in respect of Permitted Receivables Financings so long
as there is no recourse to the Borrower or any Subsidiary (other than Special
Purpose Receivables Subsidiaries) thereunder other than Standard Receivables
Financing Undertakings and (B) any obligations of Special Purpose Receivables
Subsidiaries in respect of Permitted Receivables Financings, and (iv)
Indebtedness in respect of Cash Management Services.
“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of: (a) Consolidated Total Funded Indebtedness minus Unrestricted Cash
on such date; to (b) Consolidated Adjusted EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date.
“Consolidated Total Net Leverage Ratio Holiday” has the meaning assigned thereto
in Section 9.14(a).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means an agreement, satisfactory in form and substance to
the Administrative Agent and executed by the financial institution or securities
intermediary at which a Deposit Account or a Securities Account, as the case may
be, is maintained, pursuant to which such financial institution or securities
intermediary confirms and acknowledges the Administrative Agent’s security
interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions
originated by the Administrative Agent as to disposition of funds in such
account, without further consent by the Borrower or any Subsidiary (it being
agreed as between the Administrative Agent and the Credit Parties that the
Administrative Agent shall not originate such instructions except upon the
occurrence and during the continuance of an Event of Default).

11
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Controlled Account” means each Deposit Account and Securities Account that is
subject to a Control Agreement.
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility, and the L/C Facility.
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
“Customer Lease Financing” means any sale of accounts receivable, chattel paper
and other property arising from or relating to customer leases originated by the
Borrower or any Subsidiary in the ordinary course of business to third party
financing companies, and intended by the parties thereto to be a “true sale” and
which do not materially interfere with the business of the Borrower and its
Subsidiaries or adversely affect the Collateral (other than by virtue of being a
disposition of property that would otherwise be Collateral to the extent such
disposition is expressly permitted by this Agreement).
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that: (a) has
failed to: (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two (2) Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good-faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied; or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due;
(b) has notified the Borrower, the Administrative Agent, any Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good-faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied); (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower); (d) has, or has a
direct or indirect parent company that has: (i) become the subject of a
proceeding under any Debtor Relief Law; or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
12
US-DOCS\109182052.19

--------------------------------------------------------------------------------



business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; or (e) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.
“Discharge of the Obligations” means the termination of all Commitments, payment
in full, in cash, of all of the Obligations (other than any unasserted
contingent reimbursement or indemnity obligations) and the termination,
expiration or Cash Collateralization of all Letters of Credit.
“Discharge of the Secured Obligations” means the termination of all Commitments,
payment in full, in cash, of all of the Obligations (other than any unasserted
contingent reimbursement or indemnity obligations), the termination of all
Secured Hedge Agreements and Secured Cash Management Agreements (or with respect
to Secured Hedge Agreements and Secured Cash Management Agreements, other
arrangements satisfactory to the applicable Hedge Banks and Cash Management
Banks) and the termination, expiration or Cash Collateralization of all Letters
of Credit.
“Disclosure Letter” means the disclosure letter dated the Effective Date and
delivered to the Administrative Agent and the Lenders in respect of this
Agreement.
“Disposition Consideration” means, with respect to any disposition of assets or
series of related dispositions of assets, the lower of: (a) the aggregate fair
market value of the assets sold, transferred, licensed, leased or otherwise
disposed of in such disposition or series of related dispositions; and (b) the
gross proceeds yielded to the Borrower or any Subsidiary from such disposition
or series of related dispositions.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition: (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, fundamental change, or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control, fundamental change, or asset sale event shall be subject to
the prior Discharge of the Obligations); (b) are redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests) (except as a
result of a change of control, fundamental change, or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control,
fundamental change, or asset sale event shall be subject to the prior Discharge
of the Obligations), in whole or in part; (c) require any scheduled payment of
dividends in cash; or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
13
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Term Loan Maturity Date; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of the Borrower or its Subsidiaries or
by any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Institution” means, on any date: (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to June 7, 2019; (b) any other Person that is a
Competitor of the Borrower or any of its Subsidiaries, which Person has been
designated by the Borrower as a “Disqualified Institution” by written notice
(which notice shall specify such Person by exact legal name) to the
Administrative Agent not less than five (5) Business Days prior to such date;
and (c) in the case of any Person properly designated pursuant to clause (a) or
(b) above, any Subsidiary or Affiliate of such Person, but only to the extent
that such Subsidiary or Affiliate: (i) has been designated by the Borrower as a
“Disqualified Institution” by written notice (which notice shall specify such
Person by exact legal name) to the Administrative Agent and posted by the
Administrative Agent on the Platform (or otherwise provided by the
Administrative Agent to each of the Lenders) not less than five (5) Business
Days prior to such date; or (ii) is readily identifiable as a Subsidiary or
Affiliate of such Person based on the legal name of such Subsidiary or
Affiliate; provided that “Disqualified Institutions” shall exclude any Person
that the Borrower has designated as no longer being a “Disqualified Institution”
by written notice delivered to the Administrative Agent from time to time until
such time as Borrower has subsequently provided written notice pursuant to the
terms hereof that such Person is a “Disqualified Institution”; provided further
that any bona fide debt Fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business which is an Affiliate of, or is managed, sponsored
or advised by any Affiliate of, any Person identified pursuant to clause (b)
above or its Controlling owner, and for which no personnel involved with the
competitive activities of such Person or Controlling owner: (x) makes any
investment decisions for such debt Fund; and (y) has access to any confidential
information (other than publicly available information) relating to the Borrower
and its Subsidiaries, shall be deemed not to be a Disqualified Institution by
virtue of being a Subsidiary or Affiliate of a Person identified pursuant to
clause (b) above; provided further that none of the foregoing Persons designated
as a Disqualified Institution pursuant to clause (a), (b) or (c) above shall be
a Disqualified Institution to the extent of any Commitments or Loans that were
allocated to such Person, were assigned to such Person, or in which such Person
was participating, in each case prior to the proper designation of such Person
as a Disqualified Institution pursuant to clause (a), (b), or (c) above.
“Dollar Equivalent” means, at any time: (a) with respect to any amount
denominated in Dollars, such amount; and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent or the Issuing Lender, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“DQ List” has the meaning set forth in Section 12.9(f)(iv)(A).

14
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 5.8(c) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and
(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning set forth in the introductory paragraph to this
Agreement.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)). For the avoidance of doubt,
any Disqualified Institution is subject to Section 12.9(f).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, governmental investigations
or proceedings (other than internal reports prepared by any Person in the
ordinary course of business and not in response to any third party action or
request of any kind) relating in any way to any actual or alleged violation of
or liability under any Environmental Law or relating to any permit issued, or
any approval given, under any such Environmental Law, including, without
limitation, any and all claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to human
health or the environment.

15
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Environmental Laws” means any and all applicable federal, foreign, state,
provincial and local laws, statutes, ordinances, codes, rules, standards and
regulations, permits, licenses, approvals, interpretations and orders of courts
or Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Equity Interests” means: (a) in the case of a corporation, capital stock;
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock; (c) in the case of a partnership, partnership interests (whether
general or limited); (d) in the case of a limited liability company, membership
interests; (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; and (f) any and all warrants, rights or options
to purchase any of the foregoing (including through convertible securities, but
excluding debt securities and other Indebtedness for borrowed money convertible
into or exchangeable for any of the foregoing).
“Equity Issuance” means (a) any issuance by the Borrower of shares of its Equity
Interests to any Person that is not a Credit Party and (b) any capital
contribution from any Person that is not a Credit Party into the Borrower. The
term “Equity Issuance” shall not include (A) any Asset Disposition or (B) any
Debt Issuance.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Excluded Accounts” means (a) escrow accounts and trust accounts; (b) payroll
accounts; (c) accounts used for payroll taxes and/or withheld income taxes; (d)
accounts used for employee wage and benefit payments; (e) accounts pledged to
secure performance (including to secure letters of credit and bank guarantees)
to the extent constituting Liens permitted by Section 9.2; (f) custodial
accounts; (g) zero balance accounts, and (h) accounts established and used
solely for Cash Management Services to the extent (i) a Lien thereon is
prohibited by the applicable Cash Management Agreement governing such accounts
and (ii) the amounts held in such accounts do not at any one time exceed
$25,000,000 in the aggregate.
“Exchange Act” means the Securities Exchange Act of 1934.

16
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Excluded Foreign Subsidiary” means a Subsidiary of the Borrower that is: (a) a
CFC; or (b) owned directly or indirectly by a CFC, irrespective of whether it is
a Domestic Subsidiary or a Foreign Subsidiary.
“Excluded Subsidiary” means any Subsidiary of the Borrower that is: (a) an
Immaterial Subsidiary; (b) a Foreign Subsidiary Holding Company; (c) an Excluded
Foreign Subsidiary; or (d) a Special Purpose Receivables Subsidiary.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 1(d) of the Guaranty
Agreement). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case: (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof); or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to an Applicable Law in effect on the date on which: (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 5.12(b)); or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.11, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.11(g); and (d)
any United States federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned thereto in the introductory
paragraph.
“Extended Revolving Credit Commitment” means any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to Section
5.16.
“Extended Revolving Credit Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Credit Commitments.
“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 5.16.

17
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Extension” has the meaning set forth in Section 5.16(a).
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Credit Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 5.16, the Issuing Lender and/or the Swingline Lender
implementing an Extension in accordance with Section 5.16.
“Extension Offer” has the meaning set forth in Section 5.16(a).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
“Fair Market Value” shall mean the current value that would be attributed to the
Receivables Assets by an independent and unaffiliated third party purchasing the
Receivables Assets in an arms-length sale transaction, as determined in good
faith by the Borrower.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“FDA” means the Food and Drug Administration of the United States or any
successor entity thereto.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fee Letters” means: (a) that certain fee letter agreement, dated June 7, 2019,
by and between the Borrower and Wells Fargo Securities, LLC; (b) that certain
fee letter agreement dated June 7, 2019, by and between the Borrower and
JPMorgan Chase Bank, N.A., (c) that certain fee letter agreement, dated
18
US-DOCS\109182052.19

--------------------------------------------------------------------------------



June 7, 2019, by and between the Borrower and Citizens Bank, N.A. and (d) any
letter between the Borrower and any Issuing Lender relating to certain fees
payable to such Issuing Lender in its capacity as such.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
“Foreign Casualty Event” means any Insurance and Condemnation Event resulting in
the receipt of Net Cash Proceeds by a Foreign Subsidiary and giving rise to a
prepayment pursuant to Section 4.4(b)(ii).
“Foreign Disposition” means any Asset Disposition resulting in the receipt of
Net Cash Proceeds by a Foreign Subsidiary and giving rise to a prepayment
pursuant to Section 4.4(b)(ii).
“Foreign Lender” means: (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person; and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holding Company” means any direct or indirect Subsidiary of
the Borrower, all or substantially all of the assets of which consist of,
directly or indirectly, the Equity Interests in one or more CFCs and any of such
CFCs’ Subsidiaries.
“Fronting Exposure” means, at any time there is a Defaulting Lender: (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof; and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing,
19
US-DOCS\109182052.19

--------------------------------------------------------------------------------



regulatory or administrative powers or functions of or pertaining to government
(including any supranational bodies such as the European Union or the European
Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect: (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof; (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof; (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation; (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; or (e) for the purpose of assuming in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(whether in whole or in part); provided that the term “Guarantee” shall not
include endorsements for collection or deposit, in either case, in the ordinary
course of business, or customary and reasonable indemnity obligations in
connection with any disposition of assets permitted under this Agreement (other
than any such obligations with respect to Indebtedness).
“Guaranty Agreement” means the unconditional guaranty agreement dated as of the
Original Closing Date executed by the Borrower and the Subsidiary Guarantors in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, which shall be in form and substance acceptable to the Administrative
Agent.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master
20
US-DOCS\109182052.19

--------------------------------------------------------------------------------



agreement; provided that, the term “Hedge Agreement” shall not include any
Permitted Equity Derivatives.
“Hedge Bank” means any Person that: (a) at the time it enters into a Hedge
Agreement with a Credit Party or a Subsidiary thereof permitted under Article
IX, is the Administrative Agent or an Affiliate of the Administrative Agent
(unless the Administrative Agent provides written notice to the Borrower that
the Administrative Agent has designated such Hedge Agreement as not constituting
a Secured Hedge Agreement); (b) at the time it enters into a Hedge Agreement
with a Credit Party or a Subsidiary thereof permitted under Article IX, is a
Lender or an Affiliate of a Lender, and is designated by written notice to the
Administrative Agent from the Borrower and such Person as a “Hedge Bank”; or (c)
at the time it (or its Affiliate) becomes a Lender (including on the Effective
Date), is a party to a Hedge Agreement with a Credit Party or a Subsidiary
thereof, in each case in its capacity as a party to such Hedge Agreement, and is
designated by written notice to the Administrative Agent from the Borrower and
such Person as a “Hedge Bank.”
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements: (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s); and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time, any
successor statute thereto, any and all rules or regulations promulgated from
time to time thereunder, and any comparable state laws.
“Immaterial Acquisition” means any Permitted Acquisition for which the Permitted
Acquisition Consideration is less than $25,000,000.
“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
that, on a Consolidated basis with its Subsidiaries, does not have: (a) assets
in excess of 5% of Consolidated Total Assets as set forth on the most recent
financial statements delivered pursuant to Section 8.1(a); or (b) annual
revenues in excess of 5% of the Consolidated revenues of the Borrower and its
Subsidiaries as set forth on the most recent financial statements delivered
pursuant to Section 8.1(a) and has been designated in writing as an “Immaterial
Subsidiary” to the Administrative Agent; provided that if at any time: (i) the
aggregate amount of revenues or assets attributable to all Subsidiaries
designated as Immaterial Subsidiaries exceeds: (A) 10% of Consolidated revenues
of the Borrower and its Subsidiaries for any such Fiscal Year; or (B) 10% of
Consolidated Total Assets as of the end of any such Fiscal Year, then the
Borrower shall revoke the designation of sufficient Immaterial Subsidiaries to
eliminate such excess and shall take all actions required by Section 8.14 with
respect to each such Subsidiary.
“Increased Amount Date” has the meaning assigned thereto in Section 5.13(b).
“Incremental Lender” has the meaning assigned thereto in Section 5.13(b).
“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.13(a)(ii).
“Incremental Loans” has the meaning assigned thereto in Section 5.13(a)(ii).

21
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.13(a)(ii).
“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.13(a)(ii).
“Incremental Term Loan” has the meaning assigned thereto in Section 5.13(a)(i).
“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.13(a)(i).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
(b) all obligations to pay the deferred purchase price of property or services
of any such Person, except: (i) operating leases, licenses, trade payables, and
accrued liabilities, in each case arising in the ordinary course of business not
more than one hundred twenty (120) days past due, or that are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of such
Person; (ii) deferred compensation payable to directors, officers and employees
of the Borrower or any Subsidiary so long as such compensation: (A) is incurred
in the ordinary course of business and pursuant to any incentive compensation
plan adopted by the board of directors of the Borrower in the ordinary course of
business; and (B) is not evidenced by a note or similar written instrument
(other than such incentive compensation plan’s governing documentation or any
grant notices issued thereunder); (iii) any purchase price adjustment, earn-out,
holdback or deferred payment of a similar nature incurred in connection with an
Acquisition permitted under this Agreement so long as not evidenced by a note or
similar written instrument (except to the extent that the amount payable
pursuant to such purchase price adjustment, earn-out, holdback or deferred
payment is reflected, or would otherwise be required to be reflected, on a
balance sheet prepared in accordance with GAAP); and (iv) obligations in respect
of non-competition agreements or similar arrangements (except for such payments
that are accounted for as acquisition consideration under GAAP);
(c) such Person’s Capital Lease Obligations and the Attributable Indebtedness of
such Person with respect to such Person’s Synthetic Leases;
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business and non-exclusive licenses and operating leases arising in the ordinary
course of business);
(e) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;
(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances, bank
guarantees and similar instruments issued for the account of any such Person;

22
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(g) all obligations of any such Person in respect of Disqualified Equity
Interests;
(h) all net obligations of such Person under any Hedge Agreements; and
(i) all Guarantees of any such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedge Agreement on any date shall be deemed to be the Hedge Termination Value
thereof as of such date.
“Indemnified Taxes” means: (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document; and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 12.3(b).
“Information” has the meaning assigned thereto in Section 12.10.
“Initial Issuing Lenders” means Wells Fargo, Citizens and JPMorgan, each in its
capacity as an Issuing Lender, or any successor thereto.
“Insurance and Condemnation Event” means the receipt by any Credit Party or any
of its Subsidiaries of any cash insurance proceeds or condemnation award payable
by reason of theft, loss, physical destruction or damage, taking or similar
event with respect to any of their respective Property.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six (6)
months thereafter (or if available and agreed to by all of the relevant Lenders,
twelve (12) months thereafter), in each case as selected by the Borrower in its
Notice of Borrowing or Notice of Conversion/Continuation and subject to
availability; provided that:
(a) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
(b) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(c) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(d) no Interest Period shall extend beyond the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable; and

23
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(e) there shall be no more than six (6) Interest Periods in effect at any time.
“Investments” has the meaning assigned thereto in Section 9.3.
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means: (a)  the Initial Issuing Lenders; and/or (b) any other
Revolving Credit Lender, or any successor or affiliate thereto, that has agreed
in its sole discretion to act as an “Issuing Lender” hereunder and that has been
approved in writing by the Borrower and the Administrative Agent (such approval
by the Administrative Agent not to be unreasonably delayed or withheld) as an
“Issuing Lender” hereunder, in each case in its capacity as issuer of any Letter
of Credit.
“JPMorgan” means JPMorgan Chase Bank, a national banking association.
“Judgment Currency” has the meaning assigned thereto in Section 12.22.
“Latest Maturity Date” means, at any date of determination, the later of the
Revolving Credit Maturity Date and the latest Term Loan Maturity Date.
“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower or one or more
of its Subsidiaries from time to time in an aggregate amount equal to: (a) for
the Initial Issuing Lenders, the amount set forth opposite the name of each
Initial Issuing Lender on Schedule 1.1(a); and (b) for any other Issuing Lender
becoming an Issuing Lender after the Effective Date, such amount as separately
agreed to in a written agreement between the Borrower and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), in each case of clauses (a) and (b) above, any such amount may
be changed after the Effective Date in a written agreement between the Borrower
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0 (subject to the Letters of Credit of
such Person remaining outstanding in accordance with the provisions hereof).
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the Dollar Equivalent
amount of the sum of: (a) the aggregate undrawn and unexpired amount of the then
outstanding Letters of Credit; and (b) the aggregate amount of drawings under
Letters of Credit which have not then been reimbursed pursuant to Section 3.5.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of ISP98, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
“L/C Sublimit” means the lesser of: (a) $15,000,000.00; and (b) the Revolving
Credit Commitment.

24
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.13.
“Lender” means each Person executing this Agreement as a Lender on the Effective
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption or pursuant to Section 5.13,
other than any Person that ceases to be a party hereto as a Lender pursuant to
an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.
“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 5.8(c):
(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page),
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in amounts
comparable to the principal amount of the LIBOR Rate Loan would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period; and
(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in amounts comparable to the principal amount of the Base Rate Loan for
an Interest Period equal to one month (commencing on the date of determination
of such interest rate) as published by ICE Benchmark Administration Limited, a
United Kingdom company, or a comparable or successor quoting service approved by
the Administrative Agent, at approximately 11:00 a.m. (London time) on such date
of determination, or, if such date is not a Business Day, then the immediately
preceding Business Day. If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 Page (or any applicable successor page) then “LIBOR” for such
Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

25
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Benchmark Replacement with respect thereto) be less than 0% and
(y) unless otherwise specified in any amendment to this Agreement entered into
in accordance with Section 5.8(c), in the event that a Benchmark Replacement
with respect to LIBOR is implemented then all references herein to LIBOR shall
be deemed references to such Benchmark Replacement.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

LIBOR Rate =LIBOR


1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate (other than a Base Rate Loan for which interest is determined by reference
to LIBOR), as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset; provided, however, in no event shall an operating lease
or non-exclusive license be deemed to constitute a Lien. For the purposes of
this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement (other than an operating lease) relating to such asset.
“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment that is not conditioned on the availability of, or on obtaining,
third-party financing.
“Loan Documents” means, collectively, this Agreement, the Disclosure Letter,
each Note, the Letter of Credit Applications and each reimbursement agreement
and each other document and certificate executed by any Credit Party relating to
any Letter of Credit, the Security Documents, the Guaranty Agreement, the Fee
Letters, any Lender Joinder Agreement and each other document, instrument,
certificate and agreement executed and delivered by any Credit Party or any of
its Subsidiaries in connection with this Agreement (whether in favor of the
Administrative Agent or any Secured Party or otherwise) (excluding any Secured
Hedge Agreement and any Secured Cash Management Agreement).
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries: (a) a material adverse effect on the business, results of
operations, assets, properties, liabilities, or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole; (b) a material
adverse effect on the ability of any Credit Party to perform its obligations
under the Loan Documents to which it is a party; (c) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document; or (d) a material adverse effect on the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.

26
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Material Contract” means: (a) any material contract or agreement which the
Borrower may file or be required to file with the SEC under the Exchange Act or
the Securities Act of 1933 (other than any management contract or compensatory
plan, contract or arrangement); or (b) any other contract or agreement, written
or oral, of any Credit Party or any of its Subsidiaries, the breach,
nonperformance, cancellation or failure to renew of which could reasonably be
expected to have a Material Adverse Effect.
“Material Real Property” means real property owned in fee by any Credit Party
with a fair market value of $25,000,000 or greater.
“Minimum Collateral Amount” means, at any time: (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the sum of: (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time; and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time; and (b) otherwise, an amount determined by the Administrative
Agent and each of the applicable Issuing Lenders that is entitled to Cash
Collateral hereunder at such time in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by any Credit Party, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and executed by such Credit
Party in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as any such document may be amended, restated, supplemented or
otherwise modified from time to time.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.
“Net Cash Proceeds” means, as applicable: (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
any Credit Party or any of its Subsidiaries therefrom consisting of (x) cash,
(y) Cash Equivalents and (z) any cash or Cash Equivalent payments received by
way of a deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, as and when received, but excluding any interest and royalty
payments, less the sum of: (i) in the case of an Asset Disposition only, all
income taxes and other taxes assessed by, or reasonably estimated to be payable
to, a Governmental Authority as a result of such transaction (provided that if
such estimated taxes exceed the amount of actual taxes required to be paid in
cash in respect of such Asset Disposition, the amount of such excess shall
constitute Net Cash Proceeds); (ii) all reasonable and customary out-of-pocket
legal and other fees and expenses incurred in connection with such transaction
or event; (iii) the principal amount of, premium, if any, and interest on any
Indebtedness (other than any Indebtedness arising under the Loan Documents) that
is required to be repaid in connection with such transaction or event and that
is secured by Liens on the Collateral prior to or equal and ratable with any
Lien of the Administrative Agent in such assets (provided that if such
Indebtedness is secured by a Lien on the asset that is equal and ratable to the
Lien of the Administrative Agent on such asset, then any such repayment of
Indebtedness shall be limited to such Indebtedness’ ratable share of such gross
proceeds); (iv) reasonable reserves retained from such gross proceeds to fund
contingent liabilities directly attributable to such Asset Disposition or
Insurance and Condemnation Event and reasonably estimated to be payable
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); and (v) other
costs, expenses and taxes incurred by the Borrower and its Subsidiaries (or any
of their respective affiliates or equity partners) as a direct result of
27
US-DOCS\109182052.19

--------------------------------------------------------------------------------



actions taken by the Borrower and its Subsidiaries (and any of their affiliates
or equity partners) pursuant to Section 4.4(b)(iv); and (b) with respect to any
Debt Issuance, the gross cash proceeds received by any Credit Party or any of
its Subsidiaries therefrom less all reasonable and customary out-of-pocket
legal, underwriting and other fees and expenses incurred in connection
therewith.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that: (a) requires the approval
of all Lenders or all affected Lenders or all Lenders or all affected Lenders
with respect to a certain Class or Series in accordance with the terms of
Section 12.2; and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition, whether or not allowable in
such proceeding) the Loans; (b) the L/C Obligations; and (c) all other fees and
commissions (including reasonable attorneys’ fees), charges, indebtedness,
loans, liabilities, financial accommodations, obligations, covenants and duties
owing by the Credit Parties and each of their respective Subsidiaries to the
Lenders, the Issuing Lender or the Administrative Agent, in each case under any
Loan Document, with respect to any Loan or Letter of Credit of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief executive
officer, chief financial officer, treasurer, or controller of the Borrower
substantially in the form attached as Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease.
“Original Closing Date” has the meaning assigned thereto in the introductory
paragraph.

28
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
“Overnight Rate” means, for any day: (a) with respect to any amount denominated
in Dollars, the greater of: (i) the Federal Funds Rate; and (ii) an overnight
rate determined by the Administrative Agent or the Issuing Lender, as the case
may be, in accordance with banking industry rules on interbank compensation; and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Wells Fargo in the applicable offshore interbank market for such
currency to major banks in such interbank market.
“Participant” has the meaning assigned thereto in Section 12.9(d).
“Participant Register” has the meaning assigned thereto in Section 12.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.
“Perfection Certificate” means, with respect to any Credit Party, a certificate,
substantially in the form of Exhibit J to this Agreement, completed and
supplemented with schedules and attachments contemplated thereby and duly
executed on behalf of such Credit Party by a Responsible Officer of such Credit
Party.
“Permitted Acquisition” means: any Acquisition that meets all of the following
requirements:
(a) After giving effect to such Acquisition, on a Pro Forma Basis, calculated
for the most recent fiscal quarter end for which financial statements are
required to have been, or have been, delivered under Section 8.1, (A) the
Consolidated Total Net Leverage Ratio shall be no greater than 0.25 to 1.00 less
than the level set forth in Section 9.14(a) for such period (as such level may
be adjusted during a Consolidated Total Net Leverage Ratio Holiday, if
applicable at such time (whether due to a prior Acquisition or elected in
writing to be applicable to such Acquisition)); and (B) the Borrower shall be in
29
US-DOCS\109182052.19

--------------------------------------------------------------------------------



compliance with the covenant set forth in Section 9.14(b), in each case under
this clause (a), as of either (x) the date of the Acquisition and after giving
effect thereto and any Indebtedness incurred in connection therewith or (y) in
the case of a Limited Condition Acquisition, the date the Permitted Acquisition
Documents are entered into and after giving pro forma effect to such Acquisition
and any Indebtedness incurred in connection therewith;
(b) either (i) no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such Acquisition and any
Indebtedness incurred in connection therewith or (ii) in the case of a Limited
Condition Acquisition, (x) no Default of Event of Default shall have occurred
and be continuing on the date the Permitted Acquisition Documents are entered
into and after giving pro forma effect to such Acquisition and any Indebtedness
incurred in connection therewith and (y) no Event of Default under
Section 10.1(a), (b), (h) or (i) shall have occurred and be continuing both
before and after giving pro forma effect to such Acquisition and any
Indebtedness incurred in connection therewith;
(c) the Borrower shall have: (i) delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that all of the requirements set
forth above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other Acquisition (including, other than in the
case of an Immaterial Acquisition, calculations in reasonable detail
demonstrating compliance with clause (a) above); and (ii) provided such other
customary documents and other customary information as may be reasonably
requested by the Administrative Agent or the Required Lenders (through the
Administrative Agent) in connection with such purchase or other Acquisition.
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (provided that
to the extent such earn-out is subject to a contingency, such earn-out shall be
valued at the amount of reserves, if any, required under GAAP at the date of
such acquisition), payments in respect of non-competition agreements or other
arrangements accounted for as acquisition consideration under GAAP, deferred
payments (valued at the discounted present value thereof), or Equity Interests
of the Borrower, to be paid on a singular basis in connection with any
applicable Permitted Acquisition as set forth in the applicable Permitted
Acquisition Documents executed by the Borrower or any of its Subsidiaries in
order to consummate the applicable Permitted Acquisition (but excluding ongoing
royalty payments).
“Permitted Acquisition Documents” means with respect to any Acquisition or other
Investment proposed by the Borrower or any Subsidiary, final copies or
substantially final drafts if not executed at the required time of delivery of
the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such Acquisition or other Investment, including, without limitation,
each other document executed, delivered, contemplated by or prepared in
connection therewith and any amendment, modification or supplement to any of the
foregoing.
“Permitted Equity Derivative” means any forward purchase, accelerated share
repurchase, call option, warrant or other derivative transactions in respect of
the Borrower’s Equity Interests; provided, that such transaction may, at the
option of the Borrower, be settled in Equity Interests of the Borrower and any
Restricted Payments made in connection with such transaction is permitted
pursuant to Section 9.6.
“Permitted Factoring Transaction” means a direct sale of Receivables Assets or
interests therein in the ordinary course of business to third party financing
companies, and intended by the parties thereto to be a “true sale” and which do
not materially interfere with the business of the Borrower and its
30
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Subsidiaries or adversely affect the Collateral (other than by virtue of being a
disposition of property that would otherwise be Collateral to the extent such
disposition is expressly permitted by this Agreement).
“Permitted Intercompany Transfer” means any transfer or series of related
transfers of Investments or other assets among the Borrower and its Subsidiaries
that, upon completion of such transfer or series of related transfers, meets all
of the following requirements:


(a) the net investment amount of the Credit Parties in Non-Guarantor
Subsidiaries is not increased after giving effect to such transfer or series of
related transfers;
(b) no additional cash or Cash Equivalent Investment (measured on a net basis
taking into account existing cash and Cash Equivalent Investments by the Credit
Parties in Non-Guarantor Subsidiaries) has been made by any Credit Party; and
(c) such transfer or series of related transfers could not reasonably be
expected to adversely affect the rights or interests of the Administrative Agent
or the Lenders hereunder in any material respect (it being understood that any
such transfer or series of related transfers that does not effect a transfer or
contribution of any Investment or asset directly held by a Credit Party prior to
such transfer, or series of related transfers, to a Non-Guarantor Subsidiary
shall not be deemed adverse to the Administrative Agent or the Lenders).
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
“Permitted Receivables Financing” means a Securitization or a Permitted
Factoring Transaction that complies with the following criteria: (a) such
Securitization or Permitted Factoring Transaction (including financing terms,
covenants, termination events and other provisions) is in the aggregate fair and
reasonable to the Borrower and the related Special Purpose Receivables
Subsidiary or financing company, as applicable, as determined in good faith by
the Borrower; (b) all sales and/or contributions of Receivables Assets to the
related Special Purpose Receivables Subsidiary or financing company are made at
Fair Market Value; (c) the financing terms, covenants, termination events and
other provisions shall be market terms as determined in good faith by the
Borrower; and (d) the Receivables Assets Net Investment does not exceed
$20,000,000 at any one time.
“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any original
issue discount on, and underwriting discounts, fees, commissions and expenses
incurred in connection with, such Permitted Refinancing Indebtedness), (b) no
Permitted Refinancing Indebtedness shall have direct obligors or contingent
obligors that were not the direct obligors or contingent obligors (or that would
not have been required to become direct obligors or contingent obligors) in
respect of the Indebtedness being Refinanced, (c) the final maturity date of
such Permitted Refinancing Indebtedness is no earlier than the final maturity
date of the Indebtedness being Refinanced, (d) if the Indebtedness (including
any Guarantee thereof) being Refinanced is by its terms subordinated in right of
payment to the Obligations, such Permitted Refinancing Indebtedness (including
31
US-DOCS\109182052.19

--------------------------------------------------------------------------------



any Guarantee thereof) shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, taken as a whole
(as determined in good faith by the Borrower in consultation with the
Administrative Agent), (e) to the extent any Liens securing such Indebtedness
being Refinanced are subordinated to any Liens securing the Obligations, the
Liens securing such Permitted Refinancing Indebtedness are subordinated to the
Liens securing the Obligations on terms, taken as a whole, at least as favorable
to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended and (f)
to the extent such Indebtedness is unsecured, such Permitted Refinancing
Indebtedness shall be unsecured.
“Permitted Reorganization” means (i) the transactions among the Borrower and its
Subsidiaries as specified in that certain Legal Entity Consolidated summary
provided by the Borrower to the Administrative Agent prior to the Effective Date
and (ii) the transactions among the Borrower and its Subsidiaries as specified
in that certain Germany IP Transfer & Restructuring summary provided by the
Borrower to the Administrative Agent prior to the Effective Date.
“Permitted Unsecured Indebtedness” means unsecured Indebtedness of the Borrower
and Guarantees thereof by any Credit Party; provided that: (a) the stated final
maturity of such Indebtedness shall not be earlier than ninety-one (91) days
after the Latest Maturity Date, and such stated final maturity shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the date that is ninety-one (91) days after
the Latest Maturity Date; (b) such Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, in whole or in part, whether
on one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control, fundamental change, an asset disposition
or an event of loss, or in the case of convertible notes, upon conversion) prior
to the date that is ninety-one (91) days after the Latest Maturity Date; (c)
such Indebtedness contains terms and conditions (excluding interest rate, fees
and other pricing terms, premiums and optional prepayment or optional redemption
provisions) that are market terms for a registered public offering of debt
securities or an offering of debt securities under Rule 144A or Regulation S
under the Securities Act of 1933 on the date such Indebtedness is incurred, or
are not materially more restrictive, taken as a whole, than the covenants and
events of default contained in this Agreement (in each case as determined in
good faith by the chief financial officer of the Borrower); (d) such
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary that is not a Credit Party; (e) such Indebtedness
shall not be secured by any Lien on any asset of the Borrower or any Subsidiary;
(f) at the time of and immediately after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof, no Default or Event of
Default shall have occurred and be continuing; and (g) after giving effect to
the incurrence of such Indebtedness and the application of the proceeds thereof,
the Borrower shall be in Pro Forma Compliance with the covenants set forth in
Section 9.14.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.
“Plan Asset Regulations” means the regulations issued by the United States
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the United States Code of Federal Regulations, as modified by Section 3(42)
of ERISA, as the same may be amended from time to time.

32
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime commercial
lending rate, as established from time to time at the Administrative Agent’s
principal U.S. office. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime commercial lending rate is an index or base
rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.
“Pro Forma Basis” means, (i) with respect to determining actual compliance with
any financial covenant hereunder, compliance with such financial covenant for
any period during which one or more Specified Transactions occurs calculated
after giving pro forma effect to such Specified Transaction (and all other
Specified Transactions that have been consummated during the applicable period
and any related Indebtedness incurred or repaid in connection therewith), or
(ii) in the case of any pro forma computation made hereunder to determine
whether a Specified Transaction or other transaction is permitted to be
consummated hereunder, compliance with such test or covenant for the applicable
period calculated after giving pro forma effect to such Specified Transaction
(and all other Specified Transactions that have been consummated (x) during the
applicable period and (y) subsequent to the applicable period and prior to or
concurrently with the event for which the calculation of any such test or
covenant is made, and in each case any related Indebtedness incurred or repaid
in connection therewith), in each case as if such Specified Transaction(s) or
other transaction and any related incurrence or reduction of Indebtedness had
occurred on the first day of the applicable period of measurement ending with
the most recent fiscal quarter for which financial statements shall have been
delivered, or are being delivered, as applicable, pursuant to Section 8.1(a) or
Section 8.1(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 6.1(e)(iii)) and, to the extent applicable, to the
historical financial statements of all entities or assets acquired or disposed
of, and the consolidated financial statements of the Borrower and its
Subsidiaries, all in accordance with Article 11 of Regulation S-X under the
Exchange Act, calculated on a basis consistent with GAAP; provided that,
notwithstanding the foregoing, pro forma adjustments shall exclude the pro forma
effects of marking deferred revenue to fair market value. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Hedge Agreement applicable to such Indebtedness if such
Hedge Agreement has a remaining term in excess of twelve (12) months).
“Pro Forma Compliance” means, at any date of determination, that the Borrower
and its Subsidiaries shall be in pro forma compliance with any or all of the
covenants set forth in Section 9.14 (in the case of the Consolidated Total Net
Leverage Ratio, as such level may be adjusted during a Consolidated Total Net
Leverage Ratio Holiday, if applicable), as of the date of such determination or
the last day of the most recently completed fiscal quarter for which financial
statements shall have been delivered, or are being delivered, as applicable,
pursuant to Section 8.1(a) or Section 8.1(b) (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 6.1(e)(iii)) (computed on the basis
of: (a) balance sheet amounts as of the last day of such quarter; and (b) income
statement amounts for such period of four (4) consecutive fiscal quarters and
calculated on a Pro Forma Basis in respect of the event giving rise to such
determination and all other Specified Transactions that have been consummated
during the applicable period and any related Indebtedness incurred or repaid in
connection therewith).

33
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lenders” has the meaning assigned thereto in Section 8.2.
“Qualified Accounts Receivable” means accounts receivable owned by the Borrower
or any of its Subsidiaries with respect to which the Borrower or such Subsidiary
is the beneficiary of a commercial letter of credit issued by a commercial bank
or other financial institution supporting the invoiced amount of such accounts
receivable.
“Qualified Accounts Receivable Disposition” means the factoring, sale or other
disposition of Qualified Accounts Receivable, to the extent Qualified Accounts
Receivable Disposition Net Outstandings do not exceed $25,000,000 at any one
time.
“Qualified Accounts Receivable Disposition Net Outstandings” shall mean, on any
date of determination, the aggregate cash amount paid by the purchasers of
Qualified Accounts Receivable in connection with a factoring, sale or other
disposition of Qualified Accounts Receivable, as the same may be reduced from
time to time by collections with respect to such Qualified Accounts Receivable
or otherwise in accordance with the terms of the documents governing such
factoring, sale or other disposition of Qualified Accounts Receivable.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualifying Permitted Acquisition” means a Permitted Acquisition (or series of
related Permitted Acquisitions) by the Borrower and its Subsidiaries with
aggregate Permitted Acquisition Consideration in excess of $50,000,000.
“Reaffirmation Agreement” means the reaffirmation agreement and amendment to
collateral agreement dated as of the Effective Date by each of the Credit
Parties in favor of the Administrative Agent.
“Real Estate Support Documents” means, with respect to any real property
constituting Collateral, such commercially reasonable warehousemen and bailee
letters, third party consents, intercreditor agreements, mortgagee title
insurance policies (in amounts and with endorsements acceptable to the
Administrative Agent), surveys, appraisals, environmental reports, flood hazard
certifications and evidence of flood insurance (if such insurance is required by
Applicable Law), leases, landlord waivers and such other mortgage-related
documents as the Administrative Agent may reasonably request.
“Receivables Assets” shall mean any accounts receivable and lease receivables
owed to the Borrower or any Subsidiary (whether now existing or arising or
acquired in the future) arising in the ordinary course of business from the sale
or lease of goods, all collateral securing such accounts receivable and lease
receivables, all contracts and contract rights and all guarantees or other
obligations in respect of such accounts receivable and lease receivables, all
supporting obligations in respect of such accounts receivable and lease
receivables, all proceeds of such accounts receivable and lease receivables and
other assets (including contract rights) which are of the type customarily
factored, sold, transferred or in respect of which security interests are
customarily granted in connection with securitizations of
34
US-DOCS\109182052.19

--------------------------------------------------------------------------------



accounts receivable and lease receivables and which are sold, transferred or
otherwise conveyed by the Borrower or a Subsidiary to a Special Purpose
Receivables Subsidiary.
“Receivables Assets Net Investment” shall mean, on any date of determination,
the aggregate cash amount paid by the lenders or purchasers under Permitted
Receivables Financings to Special Purpose Receivables Subsidiaries in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents.
“Recipient” means: (a) the Administrative Agent; (b) any Lender; and (c) any
Issuing Lender, as applicable.
“Refinancing” means (a) the repayment in full of all “Term Loans” (as defined in
the Existing Credit Agreement) on the Effective Date, including all principal
and accrued interest thereon, and (b) the reallocation of the “Revolving Credit
Commitments” (as defined in the Existing Credit Agreement) to be held by the
Lenders hereunder on the Effective Date as set forth herein and the payment of
all accrued and unpaid interest in respect of such “Revolving Credit
Commitments” to the “Revolving Credit Lenders” (as defined in the Existing
Credit Agreement).
“Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Removal Effective Date” has the meaning assigned thereto in Section 11.6(b).
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.
“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such
35
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Person designated in writing by the Borrower and reasonably acceptable to the
Administrative Agent; provided that, to the extent requested thereby, the
Administrative Agent shall have received a certificate of such Person certifying
as to the incumbency and genuineness of the signature of each such officer. Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
“Revaluation Date” means, with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency; (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof; (c) each date of any payment
by the Issuing Lender under any Letter of Credit denominated in an Alternative
Currency; and (d) such additional dates as the Administrative Agent or the
Issuing Lender shall determine or the Required Lenders shall require.
“Revolving Credit Commitment” means: (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.13); and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.13). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders as of the
Effective Date shall be $500,000,000. The initial Revolving Credit Commitment of
each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(a).
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment. If the Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments. The initial Revolving Credit Commitment
Percentage of each Revolving Credit Lender is set forth opposite the name of
such Lender on Schedule 1.1(a).
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.13).
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment (or, if the Revolving Credit Commitment has been
terminated, all of the Lenders having Revolving Credit Exposure).

36
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of: (a) the date
that is the fifth (5th) anniversary of the Effective Date (or, with respect to
any Lender, such later date as requested by the Borrower pursuant to Section
5.16 and accepted by such Lender); (b) the date of termination of the entire
Revolving Credit Commitment by the Borrower pursuant to Section 2.5; and (c) the
date of termination of the Revolving Credit Commitment pursuant to
Section 10.2(a).
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of: (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial, and any successor thereto.
“Same Day Funds” means: (a) with respect to disbursements and payments in
Dollars, immediately available funds; and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Issuing Lender, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine).
“Sanctioned Person” means, at any time: (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other applicable sanctions authority; (b) any Person
operating, organized or resident in a Sanctioned Country; or (c) any Person
owned or controlled by any such Person or Persons described in clauses (a) and
(b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other applicable sanctions authority.
“SEC” means the Unites States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

37
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party or any Subsidiary thereof and any Cash Management Bank
that has been designated as a “Secured Cash Management Agreement” by written
notice from the Borrower and the applicable Cash Management Bank to the
Administrative Agent.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party or any Subsidiary thereof and any Hedge Bank that has been designated as a
“Secured Hedge Agreement” by written notice from the Borrower and the applicable
Hedge Bank to the Administrative Agent.
“Secured Obligations” means, collectively: (a) the Obligations; and (b) all
existing or future payment and other obligations owing by any Credit Party or
any Subsidiary thereof under: (i) any Secured Hedge Agreement (other than an
Excluded Swap Obligation); and (ii) any Secured Cash Management Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 11.5, any other holder from time to time of any of any Secured
Obligations and, in each case, their respective successors and permitted
assigns.
“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.
“Securitization” shall mean any transaction or series of transactions entered
into by the Borrower or any Subsidiary pursuant to which the Borrower or such
Subsidiary, as the case may be, sells, conveys, assigns, grants an interest in
or otherwise transfers Receivables Assets to a Special Purpose Receivables
Subsidiary (and/or grants a security interest in such Receivables Assets
transferred or purported to be transferred to such Special Purpose Receivables
Subsidiary), and which Special Purpose Receivables Subsidiary finances the
acquisition of such Receivables Assets (i) with cash, (ii) with the issuance to
the Borrower or such Subsidiary of Seller’s Retained Interests of an increase in
such Seller’s Retained Interests or (iii) with proceeds from the sale or
collection of Receivables Assets.
“Security Documents” means the collective reference to the Collateral Agreement,
the Mortgages, the Reaffirmation Agreement and each other agreement or writing
pursuant to which any Credit Party pledges, grants or perfects, or purports to
pledge, grant or perfect, a security interest in any Property or assets securing
the Secured Obligations.
“Seller’s Retained Interest” shall mean the debt or equity interests held by the
Borrower or any Subsidiary in a Special Purpose Receivables Subsidiary to which
the Borrower or any Subsidiary has transferred Receivables Assets, including any
such debt or equity received as consideration for or as a portion of the
purchase price of the Receivables Assets transferred, or any other instrument
through which the Borrower or any Subsidiary has rights to or receives
distributions in respect of any residual or excess interest in the Receivables
Assets.
“Series” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Credit Loans incurred
pursuant to the Revolving Credit Commitments incurred on the Effective Date or
any Incremental Revolving Credit Commitment having the same maturity date, (b)
Lenders having Revolving Credit Loans or Revolving Credit Commitments extended
pursuant an Extension Amendment and having the same maturity date, (c) Lenders
having
38
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Incremental Term Loans or Incremental Term Loan Commitments issued on the same
date and having the same maturity date and (d) Lenders having such other Series
of Term Loans or Term Loan Commitments extended pursuant to the same Extension
Amendment and having the same maturity date, and (ii) when used with respect to
Loans or Commitments, each of the following classes of Loans or Commitments: (a)
Revolving Credit Loans incurred pursuant to the Revolving Credit Commitments
incurred on the Effective Date and any Incremental Revolving Credit Commitment
having the same maturity date, (b) Revolving Credit Loans or Revolving Credit
Commitments extended pursuant to an Extension Amendment and having the same
maturity date, (c) Incremental Term Loans or Incremental Term Loan Commitments
issued on the same date and having the same maturity date and (d) such other
Series of Term Loans or Term Loan Commitments extended pursuant to the same
Extension Amendment and having the same maturity date.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they become absolute and matured in the ordinary course
of business. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Special Purpose Receivables Subsidiary” shall mean a Person in which the
Borrower or any Subsidiary makes an Investment and to which the Borrower or any
Subsidiary sells, conveys, transfers or grants a security interest in
Receivables Assets, which Person (i) engages in no other activities other than
the purchase or acquisition of Receivables Assets for the limited purpose of
effecting one or more Securitizations and related activities; (ii) does not have
any Indebtedness that is guaranteed by or otherwise recourse to the Borrower or
any Subsidiary or any of their respective assets or properties (other than
pursuant to Standard Receivables Financing Undertakings); (iii) is not party to
any contracts, agreements, arrangements or understanding with the Borrower or
any of its Subsidiaries other than on terms that are no less favorable to the
Borrower or such Subsidiary than those that might be obtained by the Borrower or
such Subsidiary from a Person that is not an Affiliate of the Borrower as
determined by the Borrower in good faith; (iv) with respect to which none of the
Borrower or any of its Subsidiaries has any obligation to maintain such Person’s
financial condition or cause such entity to achieve any specified level of
operating results; and (v) is designated by the Borrower to the Administrative
Agent in writing as a Special Purpose Receivables Subsidiary.
“Specified Disposition” means any disposition or series of related dispositions
of all or substantially all of the assets or Equity Interests of any Subsidiary
of the Borrower or any division, business unit, product line or line of business
for which Disposition Consideration exceeds $10,000,000.

39
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Specified Transactions” means: (a) any Specified Disposition; (b) any Permitted
Acquisition permitted hereunder (other than Immaterial Acquisitions); (c) any
Investment pursuant to Section 9.3(s) in respect of which the Borrower is
required to be, by the terms of this Agreement, in Pro Forma Compliance with the
financial covenants set forth in Section 9.14; (d) any Equity Issuance (but
solely for purposes of clause (ii) of the definition of Pro Forma Basis), (e)
any incurrence of Indebtedness in respect of which the Borrower is required to
be, by the terms of this Agreement, in Pro Forma Compliance with the financial
covenants set forth in Section 9.14 (in the case of the Consolidated Total Net
Leverage Ratio, as such level may be adjusted during a Consolidated Total Net
Leverage Ratio Holiday, if applicable at such time); (f) any Restricted Payment
pursuant to Section 9.6(g) in respect of which the Borrower is required to be,
by the terms of this Agreement, in Pro Forma Compliance with the financial
covenants set forth in Section 9.14; (g) any payment or prepayment of
Subordinated Indebtedness or Permitted Unsecured Indebtedness pursuant to
Section 9.9(b)(v) in respect of which the Borrower is required to be, by the
terms of this Agreement, in Pro Forma Compliance with the financial covenants
set forth in Section 9.14; and (h) any increase in Commitments pursuant to
Section 5.13.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date as of which the foreign exchange computation is made; provided that the
Administrative Agent or any Issuing Lender may obtain such spot rate from
another financial institution designated by the Administrative Agent or such
Issuing Lender if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; provided further
that such Issuing Lender may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Standard Receivables Financing Undertakings” means representations, warranties,
covenants (including customary repurchase obligations) and indemnities entered
into by the Borrower or any Subsidiary which are customary for a seller or
servicer of accounts receivable and lease receivables assets transferred in
non-recourse receivables factoring, sales or securitization transactions.
“Subordinated Indebtedness” means the collective reference to any unsecured
Indebtedness incurred by the Borrower or any of its Subsidiaries that is
subordinated in right and time of payment to the Obligations on terms and
conditions satisfactory to the Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Subsidiary Guarantors” means, collectively, all direct and indirect
Subsidiaries of the Borrower (other than Excluded Subsidiaries) in existence on
the Effective Date or which become a party to the Guaranty Agreement pursuant to
Section 8.14. For the avoidance of doubt, no Excluded Subsidiary shall be a
Subsidiary Guarantor.

40
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Swingline Commitment” means the lesser of: (a) $25,000,000.00; and (b) the
Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, fines, additions to tax or penalties applicable thereto.
“Term Loan Commitment” means: (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Incremental Term Loans, if any,
to the account of the Borrower hereunder on the applicable borrowing date in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on the Register, as such amount may be increased, reduced or
otherwise modified at any time or from time to time pursuant to the terms
hereof; and (b) as to all Term Loan Lenders, the aggregate commitment of all
Term Loan Lenders to make such Term Loans.
“Term Loan Facility” means any term loan facility(ies) provided for hereunder
from time to time. For the avoidance of doubt, the “Term Loan Facility” includes
any new term loan facility established pursuant to Section 5.13.
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.
“Term Loan Maturity Date” means, with respect to any Series of Incremental Term
Loans, the first to occur of (a) the final maturity date set forth for such
Series of Incremental Term Loans in the Lender Joinder Agreement applicable to
such Series of Incremental Term Loans (or, with respect to any Lender, such
later date as requested by the Borrower pursuant to Section 5.16 and accepted by
such Lender) and (b) the date of acceleration of the Term Loans pursuant to
Section 10.2(a).
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the
41
US-DOCS\109182052.19

--------------------------------------------------------------------------------



form attached as Exhibit A-3, and any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of the Term Loans
represented by the outstanding principal balance of such Term Loan Lender’s Term
Loans.
“Term Loans” means any Incremental Term Loans. For the avoidance of doubt,
Extended Term Loans shall constitute Term Loans.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of any Credit Party or any ERISA Affiliate from a
Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or
(e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at-risk plan or
plan in endangered or critical status with the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA or (h) the partial or
complete withdrawal of any Credit Party or any ERISA Affiliate from a
Multiemployer Plan if withdrawal liability is asserted by such plan, or (i) any
event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (j) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA, or (k) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Credit Party or any ERISA
Affiliate.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Threshold Amount” means $10,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure, and outstanding Term Loans of such
Lender (if any) at such time.
“Trade Date” has the meaning assigned thereto in Section 12.9(f)(i).
“Transaction Costs” means all transaction fees, charges and other amounts
related to the Transactions, any issuance of Indebtedness permitted pursuant to
Section 9.1 (other than the issuance of Indebtedness pursuant to this Agreement
and the other Loan Documents), and, without duplication, any Permitted
Acquisitions (including, without limitation, any financing fees (including any
underwriting, commitment, arrangement, structuring or similar fees), merger and
acquisition fees (including any
42
US-DOCS\109182052.19

--------------------------------------------------------------------------------



investment banking or brokerage fees), legal fees and expenses, consulting and
valuation fees, due diligence fees or any other fees and expenses in connection
therewith).
“Transactions” means, collectively: (a) the Refinancing; (b) the initial
Extensions of Credit on the Effective Date; and (c) the payment of the
Transaction Costs incurred in connection with the foregoing.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” means the United States of America.
“Unrestricted Cash” means all Cash and Cash Equivalents of the Borrower and its
Subsidiaries as of such date that is held in accounts located in the United
States established at a Lender and that is not restricted from being applied to
repay the Obligations.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2 Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (f) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (g) the word “or” shall not
be exclusive, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
43
US-DOCS\109182052.19

--------------------------------------------------------------------------------



accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form and (k) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”.
SECTION 1.3 Accounting Terms.
(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, applied on a consistent
basis, as in effect from time to time and in a manner consistent with that used
in preparing the audited financial statements required by Section 8.1(a), except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded and operating and capital leases will
be treated in a manner consistent with their treatment under GAAP as in effect
for reporting periods beginning prior to December 15, 2018, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter.
(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement or interpretation of a covenant set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio, requirement or
covenant shall continue to be computed or interpreted, as applicable, in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Effective Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5 Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio or percentage is expressed herein and rounding the result up
or down to the nearest number (with a rounding-up if there is no nearest
number).
SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including,
44
US-DOCS\109182052.19

--------------------------------------------------------------------------------



without limitation, the Code, the Commodity Exchange Act, ERISA, the Exchange
Act, the Food Drug and Cosmetic Act, the HIPAA, the PATRIOT Act, the Securities
Act of 1933, the UCC, the Investment Company Act of 1940 or any of the foreign
assets control regulations of the United States Treasury Department, shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
SECTION 1.7 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the Dollar Equivalent of the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Letter of Credit Application therefor (at the time specified therefor in
such applicable Letter of Credit or Letter of Credit Application and as such
amount may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
SECTION 1.9 Guarantees. Unless otherwise specified, the amount of any Guarantee
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Guarantee.
SECTION 1.10 Covenant Compliance Generally. For purposes of determining
compliance under Section 9.1, Section 9.2, Section 9.3, Section 9.5 and Section
9.6, any amount in a currency other than Dollars will be converted to Dollars
based on the relevant currency exchange rate in effect on the date of the
applicable transaction for which compliance is being determined. Notwithstanding
the foregoing, for purposes of determining compliance with Sections 9.1, 9.2 and
9.3, with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no breach of any basket contained in such sections shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that for the avoidance of doubt, the foregoing provisions of this Section 1.10
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.
SECTION 1.11 Exchange Rates; Currency Alternatives.
(a) The Administrative Agent or the Issuing Lender, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Letters of Credit and L/C Obligations denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Credit Parties
hereunder or calculating financial covenants hereunder or calculating compliance
under Section 9.1, Section 9.2, Section 9.3, Section 9.5 and Section 9.6 or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for the purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or any Issuing
Lender, as applicable.
(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
45
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the Issuing Lender, as the case may
be.
SECTION 1.12 Alternative Currencies.
(a) The Borrower may from time to time request that Letters of Credit be issued
in a currency other than Dollars; provided that such requested currency is a
lawful currency that is readily available and freely transferable and
convertible into Dollars, and each such request shall be subject to the approval
of the Administrative Agent and the applicable Issuing Lender.
(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Letter of
Credit issuance (or such other time or date as may be agreed by the
Administrative Agent and the applicable Issuing Lender, in its or their sole
discretion). The Administrative Agent shall promptly notify the applicable
Issuing Lender thereof. The applicable Issuing Lender shall notify the
Administrative Agent, not later than 11:00 a.m., ten (10) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of the issuance of Letters of Credit in such requested currency.
(c) Any failure by the applicable Issuing Lender to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Issuing Lender to permit Letters of Credit to be issued in
such requested currency. If the Administrative Agent and the applicable Issuing
Lender consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an alternative currency under this
Section 1.12, the Administrative Agent shall promptly so notify the Borrower.
SECTION 1.13 Divisions. Any reference in this Agreement or any other Loan
Document to a merger, transfer, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, limited partnership or trust, or an allocation of
assets to a series of a limited liability company, limited partnership or trust
(or the unwinding of such a division or allocation), as if it were a merger,
fundamental change, transfer, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division or series of a limited liability company, limited
partnership or trust shall constitute a separate Person under this Agreement and
the other Loan Documents (and each division or series of any limited liability
company, limited partnership or trust that is a Subsidiary, joint venture or any
other like term shall also constitute such a Person or entity).
ARTICLE II
REVOLVING CREDIT FACILITY
SECTION 2.1 Revolving Credit Loans.
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower from time to
time from the Effective Date to, but not including, the Revolving Credit
Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.3;
46
US-DOCS\109182052.19

--------------------------------------------------------------------------------



provided that: (a) the Revolving Credit Outstandings shall not exceed the
aggregate Revolving Credit Commitments; and (b) the Revolving Credit Exposure of
any Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment. Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion. Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.
SECTION 2.2 Swingline Loans.
(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 6.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, the Swingline Lender may, in its
sole discretion, make Swingline Loans to the Borrower from time to time from the
Effective Date to, but not including, the Revolving Credit Maturity Date;
provided that: (i) after giving effect to any amount requested, the Revolving
Credit Outstandings shall not exceed the Revolving Credit Commitment; and
(ii) the aggregate principal amount of all outstanding Swingline Loans (after
giving effect to any amount requested) shall not exceed the Swingline
Commitment.
(b) Refunding.
(i) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), by written notice given no
later than 11:00 a.m. on any Business Day request each Revolving Credit Lender
to make, and each Revolving Credit Lender hereby agrees to make, a Revolving
Credit Loan as a Base Rate Loan in an amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate amount of the
Swingline Loans outstanding on the date of such notice, to repay the Swingline
Lender. Each Revolving Credit Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such notice. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
Subject to Section 5.15(a)(iv), no Revolving Credit Lender’s obligation to fund
its respective Revolving Credit Commitment Percentage of a Swingline Loan shall
be affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
(ii) The Borrower shall pay to the Swingline Lender on demand in immediately
available funds the amount of such Swingline Loans to the extent amounts
received from the Revolving Credit Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded. In
addition, the Borrower irrevocably authorizes the Administrative Agent to charge
any account maintained by the Borrower with the Swingline Lender (up to the
amount available therein) in order to immediately pay the Swingline Lender the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required
47
US-DOCS\109182052.19

--------------------------------------------------------------------------------



to be refunded. If any portion of any such amount paid to the Swingline Lender
shall be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the loss of the amount so recovered shall be ratably
shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages.
(iii) If for any reason any Swingline Loan cannot be refinanced with a Revolving
Credit Loan pursuant to Section 2.2(b)(i), each Revolving Credit Lender shall,
on the date such Revolving Credit Loan was to have been made pursuant to the
notice referred to in Section 2.2(b)(i), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Swingline Loans then outstanding. Each Revolving
Credit Lender will transfer to the Swingline Lender, in immediately available
funds, the amount of its Swingline Participation Amount not later than 1:00 p.m.
on the day specified in such notice. Whenever, at any time after the Swingline
Lender has received from any Revolving Credit Lender such Revolving Credit
Lender’s Swingline Participation Amount, the Swingline Lender receives any
payment on account of the Swingline Loans, the Swingline Lender will promptly
distribute to such Revolving Credit Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Revolving Credit Lender’s pro rata portion of such payment if such payment is
not sufficient to pay the principal of and interest on all Swingline Loans then
due); provided that in the event that such payment received by the Swingline
Lender is required to be returned, such Revolving Credit Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.
(iv) Each Revolving Credit Lender’s obligation to make the Revolving Credit
Loans referred to in Section  2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
(v) If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.2 by the time specified in this Section 2.2, the Swingline Lender
shall be entitled to recover from such Revolving Credit Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Federal Funds Rate, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan or Swingline Participation Amount, as the case
may be. A certificate of
48
US-DOCS\109182052.19

--------------------------------------------------------------------------------



the Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (v)
shall be conclusive absent manifest error.
(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and each Swingline Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan, of its intention to borrow, specifying (A) the
date of such borrowing, which shall be a Business Day, (B) the amount of such
borrowing, which shall be, (x) with respect to Base Rate Loans (other than
Swingline Loans) in an aggregate principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof, (y) with respect to LIBOR Rate Loans in
an aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof and (z) with respect to Swingline Loans in an aggregate principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof,
(C) whether such Loan is to be a Revolving Credit Loan or Swingline Loan, (D) in
the case of a Revolving Credit Loan whether the Loans are to be LIBOR Rate Loans
or Base Rate Loans, and (E) in the case of a LIBOR Rate Loan, the duration of
the Interest Period applicable thereto; provided that if the Borrower wishes to
request LIBOR Rate Loans having an Interest Period of twelve (12) months in
duration, such notice must be received by the Administrative Agent not later
than 11:00 a.m. four (4) Business Days prior to the requested date of such
borrowing, whereupon the Administrative Agent shall give prompt notice to the
Revolving Credit Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. If the Borrower fails to specify a
type of Loan in a Notice of Borrowing, then the applicable Loans shall be made
as Base Rate Loans. If the Borrower requests a borrowing of LIBOR Rate Loans in
any such Notice of Borrowing, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. A Notice of
Borrowing received after 11:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.
(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 1:00
p.m. on the proposed borrowing date, (i) each Revolving Credit Lender (so long
as, in respect of Base Rate Loans, the Administrative Agent has provided such
Revolving Credit Lender with a copy of the Notice of Borrowing by no later than
11:00 a.m. on the proposed borrowing date) will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
Revolving Credit Loans to be made on such borrowing date and (ii) the Swingline
Lender will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, the Swingline Loans to be made on such
borrowing date. The Administrative Agent will make such Loans available to the
Borrower (and the Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each borrowing requested pursuant to this
Section) in immediately available funds by crediting or wiring such proceeds to
the deposit account of the Borrower identified in the most recent notice
substantially in the form attached as Exhibit C (a “Notice of Account
Designation”) delivered by the Borrower to the Administrative Agent or as may be
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time. Subject to Section 5.7 hereof, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Revolving Credit Loan
requested pursuant
49
US-DOCS\109182052.19

--------------------------------------------------------------------------------



to this Section to the extent that any Revolving Credit Lender has not made
available to the Administrative Agent its Revolving Credit Commitment Percentage
of such Loan. Revolving Credit Loans to be made for the purpose of refunding
Swingline Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).
SECTION 2.4 Repayment and Prepayment of Revolving Credit and Swingline Loans.
(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of: (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date; and (ii) all Swingline Loans in accordance with
Section 2.2(b) (but, in any event, no later than the Revolving Credit Maturity
Date), together, in each case, with all accrued but unpaid interest thereon.
(b) Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Revolving Credit Lenders, such portions of the
Extensions of Credit which equals the amount of such excess with each such
repayment applied: first, to the principal amount of outstanding Swingline
Loans; second to the principal amount of outstanding Revolving Credit Loans; and
third, with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 10.2(b)).
(c) Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, with
irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as the prepayment of each Base Rate Loan
and each Swingline Loan (or such later time as approved by the Administrative
Agent) and (ii) at least three (3) Business Days before the prepayment of each
LIBOR Rate Loan (or such later time as approved by the Administrative Agent),
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender. If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice. Partial
prepayments shall be in an aggregate amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $1,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans, and $500,000 or a whole multiple of $100,000
in excess thereof with respect to Swingline Loans. A Notice of Prepayment
received after 11:00 a.m. shall be deemed received on the next Business Day.
Each such repayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof. Notwithstanding the foregoing, any Notice of a
Prepayment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions or
events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied (provided that the failure of
such condition to be satisfied shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9).
(d) [Reserved].

50
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(e) Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
(f) Hedge Agreements. No repayment or prepayment of the Loans pursuant to this
Section shall affect any of the Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.
SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment.
(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least five (5) Business Days prior irrevocable written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty: (i) the entire Revolving Credit Commitment at any time; or
(ii) portions of the Revolving Credit Commitment, from time to time, in an
aggregate principal amount not less than $1,000,000 or any whole multiple of
$1,000,000 in excess thereof. Any reduction of the Revolving Credit Commitment
shall be applied to the Revolving Credit Commitment of each Revolving Credit
Lender according to its Revolving Credit Commitment Percentage. All Commitment
Fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
Notwithstanding the foregoing, any notice to reduce the Revolving Credit
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or other transactions or
events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied (provided that the failure of
such condition to be satisfied shall not relieve the Borrower from its
obligations in respect thereof under Section 5.9).
(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment and the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.
SECTION 2.6 Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Revolving
Credit Maturity Date.
ARTICLE III
LETTER OF CREDIT FACILITY
SECTION 3.1 L/C Facility.
(a) Availability. Subject to the terms and conditions of this Agreement and the
other Loan Documents, including, without limitation, Section 6.2(d) and Section
6.2(e), each Issuing Lender, in
51
US-DOCS\109182052.19

--------------------------------------------------------------------------------



reliance on the representations and warranties set forth in the Agreement and
the other Loan Documents and on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue standby Letters of Credit, in an
aggregate amount not to exceed its L/C Commitment, for the account of the
Borrower or, subject to Section 3.10, any Subsidiary thereof on any Business Day
from the Effective Date to, but not including the fifth (5th) Business Day prior
to the Revolving Credit Maturity Date, in such form as may be approved from time
to time by the applicable Issuing Lender; provided that no Issuing Lender shall
issue any Letter of Credit if, after giving effect to such issuance: (a) the L/C
Obligations would exceed the L/C Sublimit; (b) the Revolving Credit Outstandings
would exceed the Revolving Credit Commitment; or (c) the Revolving Credit
Exposure of any Revolving Credit Lender would exceed such Lender’s Revolving
Credit Commitment.
(b) Form and Amount. Each Letter of Credit shall: (i) be denominated in Dollars
or in an Alternative Currency in a minimum amount agreed to by the Issuing
Lender; (ii) be a standby letter of credit issued to support obligations of the
Borrower or any of its Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business; (iii) expire on a date no more than twelve (12)
months after the date of issuance or last renewal of such Letter of Credit
(subject to automatic renewal for additional one (1) year periods pursuant to
the terms of the Letter of Credit Application or other documentation acceptable
to the applicable Issuing Lender), which date shall be no later than the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date; and (iv) be
subject to the ISP98 as set forth in the Letter of Credit Application or as
determined by the applicable Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York.
(c) Restrictions on Issuance. No Issuing Lender shall at any time be obligated
to issue any Letter of Credit hereunder if: (i) any order, judgment or decree of
any Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any
Applicable Law applicable to such Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Effective Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Lender as of the Effective Date and that such Issuing Lender in
good faith deems material to it; or (ii) the conditions set forth in Section 6.2
are not satisfied. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.
(d) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.14 and Section 5.15.
SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent at the Administrative Agent’s Office) a Letter of Credit
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender or the Administrative Agent may request. Upon receipt of any
Letter of Credit Application, the applicable Issuing Lender shall, process such
Letter of Credit Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no
52
US-DOCS\109182052.19

--------------------------------------------------------------------------------



event shall such Issuing Lender be required to issue any Letter of Credit
earlier than three (3) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by such Issuing
Lender and the Borrower. The applicable Issuing Lender shall promptly furnish to
the Borrower and the Administrative Agent a copy of such Letter of Credit and
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the issuance and upon request by any Lender, furnish to such Revolving Credit
Lender a copy of such Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.
SECTION 3.3 Commissions and Other Charges.
(a) Letter of Credit Commissions. Subject to Section 5.15(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, in Dollars, a letter of
credit commission with respect to each Letter of Credit in the amount equal to
the Dollar Equivalent of the daily amount available to be drawn under such
standby Letters of Credit times the Applicable Margin with respect to Revolving
Credit Loans that are LIBOR Rate Loans (determined, in each case, on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Revolving Credit Maturity Date and
thereafter on demand of the Administrative Agent. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the applicable
Issuing Lender and the L/C Participants all commissions received pursuant to
this Section 3.3 in accordance with their respective Revolving Credit Commitment
Percentages.
(b) Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account and in
Dollars, an issuance fee with respect to each Letter of Credit issued by such
Issuing Lender as set forth in the Fee Letter executed by such Issuing Lender.
Such issuance fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender.
(c) Other Fees, Costs, Charges and Expenses. In addition to the foregoing fees
and commissions, the Borrower shall pay or reimburse each Issuing Lender in
Dollars for such normal and customary fees, costs, charges and expenses as are
incurred or charged by such Issuing Lender in issuing, effecting payment under,
amending or otherwise administering any Letter of Credit issued by it.
SECTION 3.4 L/C Participations.
(a) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk,
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand, in Dollars, at
such Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Commitment Percentage of the Dollar
Equivalent of the amount of such draft, or any part thereof, which is not so
reimbursed.

53
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of:
(i) such amount; times (ii) the Overnight Rate as determined by the
Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to such
Issuing Lender; times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.
(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will promptly distribute to
such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall promptly return in
Dollars to such Issuing Lender the portion thereof previously distributed by
such Issuing Lender to it.
(d) Each L/C Participant’s obligation to make the Revolving Credit Loans
referred to in Section  3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Credit Lender or the Borrower may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) with respect to the obligation to purchase participating
interests pursuant to Section 3.4(a), the occurrence or continuance of a Default
or an Event of Default or the failure to satisfy any of the other conditions
specified in Article VI, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Credit Party or any other Revolving Credit
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
SECTION 3.5 Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, in Dollars, the applicable
Issuing Lender on each date on which such Issuing Lender notifies the Borrower
of the date and amount of a draft paid by it under any Letter of Credit for the
Dollar Equivalent of the amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.3(c) incurred by such Issuing Lender in connection with
such payment. Unless the Borrower shall immediately notify such Issuing Lender
that the Borrower intends to reimburse such Issuing Lender for such drawing from
other sources or funds, the Borrower shall be deemed to have timely given a
Notice of Borrowing to the Administrative Agent
54
US-DOCS\109182052.19

--------------------------------------------------------------------------------



requesting that the Revolving Credit Lenders make a Revolving Credit Loan as a
Base Rate Loan on the applicable repayment date in the Dollar Equivalent of the
amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment,
and, subject to satisfaction or waiver of the conditions specified in Section
6.02, the Revolving Credit Lenders shall make a Revolving Credit Loan as a Base
Rate Loan in such amount, the proceeds of which shall be applied to reimburse
such Issuing Lender for the amount of the related drawing and such fees and
expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse such Issuing Lender for any draft paid under a Letter of Credit issued
by it is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.3(a), except for the failure to satisfy any of
the conditions specified in Section 6.02 which have not been waived. If the
Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse such Issuing Lender as provided above, or if
the amount of such drawing is not fully refunded through a Base Rate Loan as
provided above, the unreimbursed amount of such drawing shall bear interest at
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.
SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set off, counterclaim or defense to payment which the Borrower may have
or have had against the applicable Issuing Lender or any beneficiary of a Letter
of Credit or any other Person. The Borrower also agrees that the applicable
Issuing Lender and the L/C Participants shall not be responsible for, and the
Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee, or any adverse
change in the relevant exchange rates or in the availability of the relevant
Alternative Currency to the Borrower or any Subsidiary or in the relevant
currency markets generally. Any Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit issued by it, except for errors or omissions caused by such Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by any Issuing Lender under or in connection with
any Letter of Credit issued by it or the related drafts or documents, if done in
the absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the Borrower. The responsibility of any Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit issued by it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment substantially conforms to the requirements
under such Letter of Credit.
SECTION 3.7 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
SECTION 3.8 Resignation of Issuing Lenders.

55
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(a) Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).
(b) Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Revolving Credit Lenders to take
such actions as are required under Section 3.4). Without limiting the foregoing,
upon the resignation of a Lender as an Issuing Lender hereunder, the Borrower
may, or at the request of such resigned Issuing Lender the Borrower shall, use
commercially reasonable efforts to, arrange for one or more of the other Issuing
Lenders to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such resigned Issuing Lender and outstanding at the
time of such resignation, or make other arrangements satisfactory to the
resigned Issuing Lender to effectively cause another Issuing Lender to assume
the obligations of the resigned Issuing Lender with respect to any such Letters
of Credit.
SECTION 3.9 Reporting of Letter of Credit Information and L/C Commitment. At any
time that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then: (a) on the last Business Day of each
calendar month; (b) on each date that a Letter of Credit is amended, terminated
or otherwise expires; (c) on each date that a Letter of Credit is issued or the
expiry date of a Letter of Credit is extended; and (d) upon the request of the
Administrative Agent, each Issuing Lender (or, in the case of clauses (b), (c)
or (d) of this Section, the applicable Issuing Lender) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder. In addition,
each Issuing Lender shall provide notice to the Administrative Agent of its L/C
Commitment, or any change thereto, promptly upon it becoming an Issuing Lender
or making any change to its L/C Commitment. No failure on the part of any
Issuing Lender to provide such information pursuant to this Section 3.9 shall
limit the obligations of the Borrower or any Revolving Credit Lender hereunder
with respect to its reimbursement and participation obligations hereunder.
SECTION 3.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse, or to cause the applicable Subsidiary to reimburse, the
applicable Issuing Lender hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of any of its Subsidiaries inures to the benefit of the
Borrower and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
ARTICLE IV
TERM LOAN FACILITY
SECTION 4.1 [Reserved].
SECTION 4.2 Procedure for Advance of Term Loan.
(a) [Reserved].

56
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(b) Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.13.
SECTION 4.3 Repayment of Term Loans.
(a) [Reserved].
(b) Incremental Term Loans. The Borrower shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 5.13 and the applicable Lender Joinder
Agreement.
SECTION 4.4 Prepayments of Term Loans.
(a) Optional Prepayments. Subject to the terms of any applicable Lender Joinder
Agreement, the Borrower shall have the right at any time and from time to time,
without premium or penalty (except as set forth in Section 5.9), to prepay the
Term Loans, in whole or in part, upon delivery to the Administrative Agent of a
Notice of Prepayment not later than 11:00 a.m.: (i) on the same Business Day
with respect to each Base Rate Loan (or such later time as approved by the
Administrative Agent); and (ii) at least three (3) Business Days before with
respect to each LIBOR Rate Loan (or such later time as approved by the
Administrative Agent), specifying the date and amount of repayment, whether the
repayment is of LIBOR Rate Loans or Base Rate Loans or a combination thereof,
and if a combination thereof, the amount allocable to each and whether the
repayment is of a particular Series of Incremental Term Loans or a combination
thereof, and if a combination thereof, the amount allocable to each. Each
optional prepayment of the Term Loans hereunder shall be in an aggregate
principal amount of at least $1,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied as permitted by the applicable Lender
Joinder Agreements. Each repayment shall be accompanied by any amount required
to be paid pursuant to Section 5.9 hereof. A Notice of Prepayment received after
11:00 a.m. shall be deemed received on the next Business Day. The Administrative
Agent shall promptly notify the applicable Term Loan Lenders of each Notice of
Prepayment. Notwithstanding the foregoing, any Notice of Prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions or events specified therein, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied (provided that the failure of such condition to be
satisfied shall not relieve the Borrower from its obligations in respect thereof
under Section 5.9).
(b) Mandatory Prepayments.
(i) Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Term Loans in the manner set forth in clause (v) below in an amount equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt
Issuance not otherwise permitted pursuant to Section 9.1. Such prepayment shall
be made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.
(ii) Asset Dispositions and Insurance and Condemnation Events. Subject to
Section 4.4(b)(iv), the Borrower shall make mandatory principal prepayments of
the Term Loans in the manner set forth in clause (v) below in amounts equal to
one hundred percent (100%) of the aggregate Net Cash Proceeds from: (A) any
Asset Disposition (other than any Asset Disposition permitted pursuant to, and
in accordance with, clauses (a), (b), (c), (d), (f), (g), (h), (i), (j), (k),
(l) (m) and (p) of Section 9.5); or (B) any Insurance and Condemnation Event;
provided that, (1) no mandatory prepayment shall be required under this clause
(ii) with respect to any individual or
57
US-DOCS\109182052.19

--------------------------------------------------------------------------------



series of related Asset Dispositions or Insurance and Condemnation Events that
results in Net Cash Proceeds not in excess of $5,000,000 for such single event
or series of related events and (2) no mandatory prepayment shall be required in
any Fiscal Year pursuant to this clause (ii) until the date on which the Net
Cash Proceeds required to be applied as mandatory prepayments pursuant to this
clause (ii) in such Fiscal Year shall exceed $10,000,000 (and thereafter only
Net Cash Proceeds in excess of such amount shall be required to be applied to
mandatory prepayments pursuant to this clause (ii)). Such prepayments shall be
made within three (3) Business Days after the date of receipt of the Net Cash
Proceeds; provided that, so long as no Default or Event of Default has occurred
and is continuing at the time of receipt of such Net Cash Proceeds, no
prepayment shall be required under this Section 4.4(b)(ii) with respect to such
portion of such Net Cash Proceeds that the Borrower shall have, on or prior to
such date given written notice to the Administrative Agent of its intent to
reinvest in accordance with Section 4.4(b)(iii) ; provided, however, that any
Lender may elect in its sole discretion, by delivering a written notice to the
Administrative Agent promptly after receiving notice from the Administrative
Agent of any such prepayment pursuant to this Section 4.4(b)(ii), to forego its
ratable portion of any such prepayment, in which case such declined portion of
the prepayment may be retained by the Borrower.
(iii) Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition or any Insurance and Condemnation
Event by any Credit Party of any Subsidiary thereof (in each case, to the extent
not excluded pursuant to Section 4.4(b)(ii)), at the option of the Borrower, the
Credit Parties or any of their Subsidiaries may reinvest all or any portion of
such Net Cash Proceeds in assets used or useful for the business of the Credit
Parties and their Subsidiaries within: (x) twelve (12) months following receipt
of such Net Cash Proceeds; or (y) if such Credit Party or Subsidiary, within
twelve (12) months following receipt of such Net Cash Proceeds, enters into a
bona fide commitment to reinvest such Net Cash Proceeds, within eighteen (18)
months following receipt of such Net Cash Proceeds; provided that if any Net
Cash Proceeds have not been so reinvested within such twelve (12) months or
eighteen (18) months, as applicable, an amount equal to such Net Cash Proceeds
that have not been so reinvested shall be applied to the repayment of the Term
Loans pursuant to Section 4.4(b) within three (3) Business Days after the end of
such twelve (12) twelve months or eighteen (18) months, as applicable.  Pending
the final application of any such Net Cash Proceeds, the applicable Credit Party
may invest an amount equal to such Net Cash Proceeds in any manner that is not
prohibited by this Agreement.
(iv) Restriction on Mandatory Prepayments. Notwithstanding any other provision
of this Section 4.4(b), to the extent that any or all of the Net Cash Proceeds
of a Foreign Disposition or the Net Cash Proceeds of any Foreign Casualty Event
is prohibited or delayed by applicable local law or organizational document
restrictions (including financial assistance, corporate benefit, restrictions on
dividends and the fiduciary and statutory duties of directors of the applicable
Foreign Subsidiaries and as a result of minority ownership in the applicable
Foreign Subsidiaries) from being repatriated to the United States, an amount
equal to the portion of such Net Cash Proceeds so affected will not be required
to be applied to make a prepayment of the Term Loans at the time provided in
this Section 4.4(b). Instead, such amounts may be retained so long as, but only
so long as, the applicable local law or organizational document restriction will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary for a period of one year after the
occurrence of the applicable Foreign Disposition or Foreign Casualty Event to
promptly take all commercially reasonable actions reasonably required by the
applicable local law to permit such repatriation), and once such
58
US-DOCS\109182052.19

--------------------------------------------------------------------------------



repatriation of any such affected Net Cash Proceeds is permitted under the
applicable local law, such repatriation will be promptly (and in any event not
later than three (3) Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 4.4(b). In addition,
notwithstanding any other provision of this Section 4.4(b), to the extent the
Borrower has reasonably determined in good faith that repatriation of any or all
of the Net Cash Proceeds of any Foreign Disposition or any Foreign Casualty
Event would have an adverse tax consequence (taking into account any foreign tax
credit or benefit received in connection with such repatriation), then, to the
extent that such adverse tax consequence is not directly attributable to actions
taken by the Borrower or any of its Subsidiaries with the intent of avoiding or
reducing any mandatory prepayment otherwise required, the Borrower shall not be
required to make a prepayment with an amount equal to such portion of Net Cash
Proceeds as required pursuant to this Section 4.4(b). Instead, such amounts may
be retained so long as, but only so long as, repatriation of the Net Cash
Proceeds would have an adverse tax consequence (the Borrower hereby agreeing to
use commercially reasonable efforts for a period of one year after such Foreign
Disposition or Foreign Casualty Event to reduce or eliminate such adverse tax
consequence) and once such repatriation would not have an adverse tax
consequence, an amount equal to such Net Cash Proceeds will be promptly (and in
any event not later than three (3) Business Days after such repatriation would
not have an adverse tax consequence) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 4.4(b). Notwithstanding the foregoing, the Borrower
agrees to use commercially reasonable efforts for a period of one year after the
occurrence of the applicable Foreign Disposition or Foreign Casualty Event to
use other cash resources of the Borrower and its Subsidiaries (subject to the
limitations set forth in this clause (iv)) to make any such mandatory prepayment
required by this Section 4.4(b).
(v) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) and (ii) above, the Borrower shall
promptly deliver a Notice of Prepayment to the Administrative Agent and upon
receipt of such notice, the Administrative Agent shall promptly so notify the
Lenders. Each prepayment of the Term Loans under this Section shall be applied
ratably between each Series of Term Loans (unless otherwise agreed by the
Lenders of the applicable Series of Term Loans) to reduce in inverse order of
maturity the remaining scheduled principal installments of each such Series
pursuant to Section 4.3 (or such other order as is set forth in the Lender
Joinder Agreement for such Series).
(vi) Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 4.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 4.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Term Loans in accordance with
this Section 4.4(b).  Upon the occurrence and during the continuance of any
Default or Event of Default, the Administrative Agent shall also be authorized
(without any further action by or notice to or from the Borrower or
59
US-DOCS\109182052.19

--------------------------------------------------------------------------------



any other Credit Party) to apply such amount to the prepayment of the
outstanding Term Loans in accordance with the relevant provisions of this
Section 4.4(b).
(vii) No Reborrowings. Amounts applied to the repayment or prepayment of the
Term Loans pursuant to this Section may not be reborrowed.
ARTICLE V
GENERAL LOAN PROVISIONS
SECTION 5.1 Interest.
(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrower: (i) Revolving Credit Loans and the Term Loans shall
bear interest at: (A) the Base Rate plus the Applicable Margin; or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days (or four (4) Business Days with respect
to a LIBOR Rate based on a twelve month Interest Period) after the Effective
Date unless the Borrower has delivered to the Administrative Agent a letter in
form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement); and (ii) any Swingline Loan shall bear interest at the Base Rate
plus the Applicable Margin. The Borrower shall select the rate of interest and
Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 5.2.
(b) Default Rate. Subject to Section 10.3: (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(h) or (i); or (ii) at the election of the Required Lenders (or of the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default: (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit; (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans; (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document; and (D)
all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent. Interest shall continue to accrue on the Obligations after
the filing by or against the Borrower of any petition seeking any relief in
bankruptcy or under any Debtor Relief Law.
(c) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing with the last Business Day of the first calendar quarter ending after
the Effective Date; and interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three (3)
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day
60
US-DOCS\109182052.19

--------------------------------------------------------------------------------



year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).
(d) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option: (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate; or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.
SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to: (a) convert at any time following the third
(3rd) Business Day after the Effective Date all or any portion of any
outstanding Base Rate Loans (other than Swingline Loans) in a principal amount
equal to $1,000,000 or any whole multiple of $100,000 in excess thereof into one
or more LIBOR Rate Loans; and (b) upon the expiration of any Interest Period:
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $1,000,000 or a whole multiple of $100,000 in excess thereof
into Base Rate Loans (other than Swingline Loans); or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 11:00 a.m. three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying: (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor; (B) the effective date of such
conversion or continuation (which shall be a Business Day); (C) the principal
amount of such Loans to be converted or continued; and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan; provided that
if the Borrower wishes to request LIBOR Rate Loans having an Interest Period of
twelve months in duration, such notice must be received by the Administrative
Agent not later than 11:00 a.m. four (4) Business Days prior to the requested
date of such conversion or continuation, whereupon the Administrative Agent
shall give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them; provided,
further, that the Notice of Borrowing with respect to the Loans to be borrowed
on the Effective Date may be in such form and may be delivered on such shorter
notice as may be agreed by the Administrative Agent. If the Borrower fails to
give a timely Notice of Conversion/Continuation prior to the end of the Interest
Period for any LIBOR Rate Loan, then the applicable LIBOR Rate Loan shall be
continued as a LIBOR Rate Loan and will be deemed to have the same Interest
Period as was then in effect prior to the expiration of the previous Interest
Period during which the Borrower failed to give a timely Notice of
Conversion/Continuation. Any such automatic continuation of a LIBOR Rate Loan
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loan. If the Borrower requests a conversion
to, or continuation of, LIBOR Rate Loans, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan. The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.

61
US-DOCS\109182052.19

--------------------------------------------------------------------------------



SECTION 5.3 Fees.
(a) Commitment Fee. Commencing on the Effective Date, subject to
Section 5.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”), at a rate per annum equal to the applicable amount for
Commitment Fees set forth in the definition of “Applicable Margin”, on the
average daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be fully earned and due and payable quarterly in
arrears (calculated on a 360-day basis) on the last Business Day of each
calendar quarter during the term of this Agreement commencing with the last
Business Day of the first calendar quarter ending after the Effective Date and
ending on the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising under the Revolving Credit
Facility shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired (or been Cash
Collateralized) and the Revolving Credit Commitment has been terminated. The
Commitment Fee shall be distributed by the Administrative Agent to the Revolving
Credit Lenders (other than any Defaulting Lender) pro rata in accordance with
such Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.
(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in their respective Fee Letters. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.
SECTION 5.4 Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders entitled to such payment in
Dollars, in immediately available funds and shall be made without any set off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 2:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 10.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received: (i) after
2:00 p.m., in the case of payments in Dollars; or (ii) after the Applicable Time
specified by Administrative Agent in the case of payments in an Alternative
Currency, shall in each case be deemed to have been made on the next succeeding
Business Day for all purposes. Upon receipt by the Administrative Agent of each
such payment, the Administrative Agent shall distribute to each such Lender at
its address for notices set forth herein its Commitment Percentage in respect of
the relevant Credit Facility (or other applicable share as provided herein) of
such payment and shall wire advice of the amount of such credit to each Lender.
Each payment to the Administrative Agent on account of the principal of or
interest on the Swingline Loans or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in like manner, but for the
account of the Swingline Lender. Each payment to the Administrative Agent of any
Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of such Issuing Lender or the L/C Participants, as
the case may be. Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.9, 5.10, 5.11 or
12.3 shall be paid to the Administrative Agent for the account of the applicable
Lender. Subject to the definition of Interest Period, if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of
62
US-DOCS\109182052.19

--------------------------------------------------------------------------------



time shall in such case be included in computing any interest if payable along
with such payment. Notwithstanding the foregoing, if there exists a Defaulting
Lender each payment by the Borrower to such Defaulting Lender hereunder shall be
applied in accordance with Section 5.15(a)(ii). If, for any reason, the Borrower
is prohibited by any law from making any required payment hereunder in an
Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.
SECTION 5.5 Evidence of Indebtedness.
(a) Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrower and its Subsidiaries and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, Term Loan Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans, Term Loans and/or Swingline Loans, as
applicable, in addition to such accounts or records. Each Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
SECTION 5.6 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Section 5.9, Section 5.10, Section 5.11 or Section 12.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall: (a) notify the Administrative Agent of
such fact; and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

63
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(ii) the provisions of this paragraph shall not be construed to apply to:
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender or a Disqualified Institution); (B) the
application of Cash Collateral provided for in Section 5.14; or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Borrower or
any of its Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 5.7 Administrative Agent’s Clawback.
(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender: (i) in the case
of Base Rate Loans, not later than 12:00 noon on the date of any proposed
borrowing; and (ii) otherwise, prior to the proposed date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Sections 2.3(b)
and 4.2 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at: (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing; and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders, the Issuing Lender or the Swingline Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders, the Issuing Lender
or the Swingline Lender, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders, the
Issuing Lender or the Swingline Lender, as the case maybe, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, Issuing Lender or the Swingline Lender, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

64
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(c) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit or pay any other amounts hereunder are several
and are not joint or joint and several. The failure of any Lender to make
available its Commitment Percentage of any Loan requested by the Borrower or of
any other amount hereunder shall not relieve it or any other Lender of its
obligation, if any, hereunder to make its Commitment Percentage of such Loan
available on the borrowing date or of such other amount hereunder on the
applicable payment date, but no Lender shall be responsible for the failure of
any other Lender to make its Commitment Percentage of such Loan available on the
borrowing date or of such other amount available on the applicable payment date.
SECTION 5.8 Changed Circumstances.
(a) Circumstances Affecting LIBOR Rate Availability. Unless and until a
Benchmark Replacement is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to the Borrower. Thereafter, until the Administrative Agent
notifies the Borrower that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans and the right of the Borrower to convert
any Loan to or continue any Loan as a LIBOR Rate Loan shall be suspended, and
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 5.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.
(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to convert any Loan to a LIBOR Rate Loan or continue any Loan as a
LIBOR Rate Loan shall be suspended and thereafter the Borrower may select only
Base Rate Loans and (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

65
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(c) Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders of each
Class. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders of each Class
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section 5.8(c) will occur prior to the applicable
Benchmark Transition Start Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
5.8(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 5.8(c).
(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a LIBOR Rate Loan of, conversion to or continuation of LIBOR
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon LIBOR will not be used in any determination of the Base
Rate.
SECTION 5.9 Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan: (a) as a consequence of
66
US-DOCS\109182052.19

--------------------------------------------------------------------------------



any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan; (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation; or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.
SECTION 5.10 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve (whether for capital adequacy
or liquidity or otherwise), special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or advances, loans or other credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or any Issuing
Lender;
(ii) subject any Recipient to any Taxes (other than: (A) Indemnified Taxes; (B)
Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes”; and (C) Connection Income Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by,
67
US-DOCS\109182052.19

--------------------------------------------------------------------------------



or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by such Issuing Lender, to a level below that
which such Lender or such Issuing Lender or such Lender’s or such Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Lender’s policies and the
policies of such Lender’s or such Issuing Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time upon written request
of such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in clause
(a) or (b) of this Section and delivered to the Borrower, shall be conclusive
absent manifest error. The Borrower shall pay such Lender or such Issuing Lender
or such other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
SECTION 5.11 Taxes.
(a) Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.
(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

68
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.
(e) Indemnification by the Lenders. Each Lender and each Issuing Lender shall
severally indemnify the Administrative Agent, within ten (10) days after demand
therefor, for: (i) any Indemnified Taxes attributable to such Lender (but only
to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so); (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d) relating to
the maintenance of a Participant Register; and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (e). Any amounts set off and applied by the Administrative Agent pursuant
to the preceding sentence in respect of amounts paid by the Borrower shall be
treated as having been paid by the Borrower for purposes of the Loan Documents.
The agreements in this paragraph (e) shall survive the resignation and/or
replacement of the Administrative Agent.
(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g) Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative
69
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.11(g)(ii)(B), (ii)(C) and (ii)(E) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A) The Administrative Agent, and any successor Administrative Agent that is a
U.S. Person, shall deliver an executed IRS Form W-9 to the Borrower on or prior
to the date the Administrative Agent becomes a party hereto and any successor
Administrative Agent that is not a U.S. Person shall, to the extent it is
legally entitled to do so, provide to the Borrower any and all forms described
in Section 5.11(g)(ii)(C) and Section 5.11(g)(ii)(D) below;
(B) Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party: (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code: (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
70
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”); and (y)
executed copies of IRS Form W-8BEN-E; or
(4) to the extent a Foreign Lender is not the beneficial owner of payments made
to it, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-4 on behalf of each such direct and indirect partner;
(D) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(E) if a payment made to a Recipient under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Recipient were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (E), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it is entitled and for which it has been indemnified pursuant to
this Section 5.11 (including by the payment of additional amounts pursuant to
this Section 5.11), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such
71
US-DOCS\109182052.19

--------------------------------------------------------------------------------



refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this clause (h) (plus any interest
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority and the requirement to repay such refund to such Governmental
Authority is not due to the indemnified party’s failure to file a timely and
accurate form or certification or timely update such form for certification as
required pursuant to Section 5.11(g). Notwithstanding anything to the contrary
in this clause (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (h) if: (i) payment
of the additional amounts pursuant to this Section 5.11 are not due to the
indemnified party’s failure to file a timely and accurate form or certification
or timely update such form or certification as required pursuant to Section
5.11(g); and (ii) the payment of which would place the indemnified party in a
less favorable net after-Tax position than the indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(i) Tax Reporting Cooperation. The Administrative Agent shall, to the extent
such information is in its possession, provide the information reasonably
requested by the Borrower for the purpose of complying with the requirements of
Treasury Regulations Section 1.1273-2(f)(9) to the extent such regulation is
applicable to any Loan made pursuant to this Agreement.
(j) Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 5.12 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment: (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future; and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
72
US-DOCS\109182052.19

--------------------------------------------------------------------------------



contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents (or in the case of a Non-Consenting Lender, all of such interests,
rights and obligations with respect to the Series or Class of Loans or
Commitments that is the subject of the related consent, waiver, amendment,
modification or termination) to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Letters of
Credit and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 5.9) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv) such assignment does not conflict with Applicable Law; and
(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 5.13 Incremental Loans.
(a) At any time after the Effective Date, the Borrower may by written notice to
the Administrative Agent elect to request the establishment of:
(i) one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment”) to make one or more
incremental term loans (any such incremental term loan, an “Incremental Term
Loan”); or
(ii) one or more increases in the Revolving Credit Commitments (any such
increase, an “Incremental Revolving Credit Commitment” and, together with the
Incremental Term Loan Commitments, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (any such increase,
an “Incremental Revolving Credit Increase” and, together with the Incremental
Term Loans, the “Incremental Loans”);
provided that: (x) the total aggregate principal amount for all such Incremental
Loan Commitments shall not (as of any date of incurrence thereof) exceed
$250,000,000; and (y) the total aggregate amount for each Incremental Loan
Commitment shall not be less than a minimum principal amount of $10,000,000 or,
if less, the remaining amount permitted pursuant to the foregoing clause (x).

73
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(b) Each such notice shall specify the date (each, an “Increased Amount Date”)
on which the Borrower proposes that any Incremental Loan Commitment shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to Administrative Agent (or such later
date as approved by the Administrative Agent). The Borrower may invite any
Lender, any Affiliate of any Lender, any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment.
(c) Any Incremental Loan Commitment shall become effective as of such Increased
Amount Date; provided that:
(i) either (A) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to (I) any Incremental Loan
Commitment; (II) the making of any Incremental Loans pursuant thereto; and (III)
any Permitted Acquisition or other Investment consummated in connection
therewith or (B) in the case of an Incremental Term Loan used to finance a
Limited Condition Acquisition, if the Lenders providing such Incremental Term
Loans have so agreed, then (I) no Default or Event of Default shall exist on the
date the applicable Permitted Acquisition Documents are entered into and (II) no
Event of Default under Sections 10.1(a), (b), (h) or (i) shall exist on the
Increased Amount Date before or after giving effect to (1) such Incremental Term
Loan Commitment; (2) the making of any Incremental Term Loans pursuant thereto;
and (3) such Permitted Acquisition or other Investment consummated in connection
therewith;
(ii) the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.14 (in the
case of the Consolidated Total Net Leverage Ratio, as such level may be adjusted
during a Consolidated Total Net Leverage Ratio Holiday, if applicable at such
time) both before and after giving effect (on a Pro Forma Basis) to: (A) any
Incremental Loan Commitment; (B) the making of any Incremental Loans pursuant
thereto (with any Incremental Loan Commitment being deemed to be fully funded)
(provided that the cash proceeds of such Incremental Loans shall not be included
in any cash netting); (C) any Permitted Acquisition or other Investment
consummated in connection therewith; and (D) any refinancing of Indebtedness or
other event giving rise to a pro forma adjustment; provided that in the case of
an Incremental Term Loan used to finance a Limited Condition Acquisition, if the
Lenders providing such Incremental Term Loans have so agreed, compliance with
this clause (ii) shall be tested as of the date the applicable Permitted
Acquisition Documents are entered into (and, for the avoidance of doubt, such
determination of compliance with respect to this clause (ii) shall give effect
to such Limited Condition Acquisition and the incurrence of any Indebtedness in
connection therewith);
(iii) each of the representations and warranties contained in Article VII shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true
and correct in all respects, on such Increased Amount Date with the same effect
as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date); provided that in the case of an
74
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Incremental Term Loan used to finance a Limited Condition Acquisition, if the
Lenders providing such Incremental Term Loans have so agreed, this clause (iii)
shall be subject to customary “SunGard” limitations that instead require the
accuracy of customary “specified representations” and “specified acquisition
agreement representations”;
(iv) the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);
(v) each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Extensions of Credit on a pari passu basis;
(vi) in the case of:
(A)  each Incremental Term Loan (the terms of which shall be set forth in the
relevant Lender Joinder Agreement):
(1) such Incremental Term Loan shall not (I) have a maturity date earlier than
the Revolving Credit Maturity Date (after giving effect to any extension under
Section 5.16), or (II) amortize at a rate greater than 15.0% per annum at any
time prior to the Revolving Credit Maturity Date (after giving effect to any
extension under Section 5.16);
(2) the Applicable Margin and pricing grid, if applicable, for such Incremental
Term Loan shall be determined by the applicable Incremental Lenders and the
Borrower on the applicable Increased Amount Date; and
(3) except as provided above, all other terms and conditions applicable to any
Incremental Term Loan, to the extent not consistent with the terms of the then
existing Revolving Credit Facility (subject to customary adjustments to reflect
the term loan nature of such Incremental Term Loan) and applicable prior to the
Revolving Credit Maturity Date, shall be reasonably satisfactory to the
Administrative Agent and the Borrower (it being understood that any term or
condition applicable to any Incremental Term Loan that is more favorable to the
Incremental Lender making such Incremental Term Loan than the corresponding term
or condition is to the Lenders making the Revolving Credit Commitments shall be
deemed reasonably satisfactory to the Administrative Agent if the Lenders making
the Revolving Credit Commitments receive the benefit of such more favorable term
or condition applicable to any Incremental Term Loan through the addition of
such more favorable term or condition to the Loan Documents for the benefit of
the Lenders making the Revolving Credit Commitments);
(B) each Incremental Revolving Credit Increase (the terms of which shall be set
forth in the relevant Lender Joinder Agreement):
(1) such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear interest, and be entitled to fees, in each case
at a rate determined by the applicable Incremental Lenders and the Borrower, and
shall be subject to the same terms and conditions as the Revolving
75
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Credit Loans; provided that if the interest rate margins and/or unused fees, as
applicable, in respect of any Incremental Revolving Credit Increase exceed the
interest rate margins and/or unused fees, as applicable, for the then existing
Revolving Credit Facility (as determined by the Administrative Agent), then the
interest rate margins and/or unused fees, as applicable, for the then existing
Revolving Credit Facility shall be increased so that the interest rate margins
and/or unused fees, as applicable, are equal to the interest rate margins and/or
unused fees for such Incremental Revolving Credit Increase; provided further
that, in determining the interest rate margins and unused fees applicable to the
Incremental Revolving Credit Increase and the then existing Revolving Credit
Facility under this clause (1): (x) any upfront fees payable by the Borrower to
the Lenders under the then-existing Revolving Credit Facility or any Incremental
Revolving Credit Increase, in each case in the initial primary syndication
thereof, shall be excluded, and the effects of any and all interest rate floors,
shall be included; (y) customary arrangement or commitment fees payable to any
Arranger (or its affiliates) or to one or more arrangers (or their affiliates)
in connection with the then existing Revolving Credit Commitments or to one or
more arrangers (or their affiliates) of any Incremental Revolving Credit
Increase shall be excluded; and (z) in the event that, at the time of
determination, the Applicable Margin is determined based on a pricing grid, the
interest rate margins and unused fees shall be measured for purposes of this
clause (1) by reference to each level of the pricing grid;
(2) the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and
(3) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Credit Increase shall, except to the extent
otherwise provided in this Section 5.13, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
(vii) (A) each Incremental Term Loan shall receive proceeds of prepayments on
the same basis as any other Term Loans, such prepayments to be shared pro rata
on the basis of the original aggregate funded amount thereof among all of the
Term Loans unless the applicable Incremental Lenders have agreed to receive less
than a pro rata share of such prepayments; and (B) any Extensions of Credit made
in connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;

76
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(viii) such Incremental Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.13); and
(ix) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, supplements or
modifications to the Security Documents (including Mortgage modifications and
title endorsements) and a resolution duly adopted by the board of directors (or
equivalent governing body) of each Credit Party authorizing such Incremental
Loan and/or Incremental Loan Commitment) reasonably requested by Administrative
Agent in connection with any such transaction.
(d) The Incremental Term Loans shall be deemed to be Term Loans; provided that
such Incremental Term Loan may be designated as a separate Series of Term Loans
for all purposes of this Agreement as set forth in the applicable Lender Joinder
Agreement. The Incremental Revolving Credit Commitments shall be deemed to be
Revolving Credit Commitments and shall become part of the Revolving Credit
Facility.
(e) From and after the effectiveness of any Incremental Loan Commitments on an
Increased Amount Date, the Incremental Lenders holding such Incremental Loan
Commitments shall be included in any determination of the Required Lenders or
Required Revolving Credit Lenders, as applicable, and, unless otherwise agreed,
the Incremental Lenders will not constitute a separate voting class for any
purposes under this Agreement.
(f) On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Term Loan Commitment shall make, or be
obligated to make, an Incremental Term Loan to the Borrower in an amount equal
to its Incremental Term Loan Commitment and shall become a Term Loan Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.
(g) On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, from
and after the effectiveness of such Incremental Revolving Credit Increase, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.
SECTION 5.14 Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, any Issuing Lender (with a copy to the Administrative
Agent) or the Swingline Lender (with a copy to the Administrative Agent), the
Borrower shall Cash Collateralize the Fronting Exposure of such Issuing Lender
and/or the Swingline Lender, as applicable, with respect to such Defaulting
Lender (determined after giving effect to Section 5.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount. Additionally, if the Administrative Agent notifies
the Borrower at any time that the L/C Obligations at such time exceeds 102% of
the L/C Sublimit then in effect, then, within two (2) Business Days after
receipt of such notice, the Borrower shall provide Cash Collateral for
77
US-DOCS\109182052.19

--------------------------------------------------------------------------------



the L/C Obligations in an amount not less than the amount by which the L/C
Obligations exceeds the L/C Sublimit.
(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to Section 5.15(b). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent, each Issuing Lender and the Swingline Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.14 or Section 5.15 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.14 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.15, the
Person providing Cash Collateral, the Issuing Lenders and the Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations; and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.
SECTION 5.15 Defaulting Lenders.
(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
78
US-DOCS\109182052.19

--------------------------------------------------------------------------------



payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.14; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii) Certain Fees.
(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).
(B) Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.14.

79
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(C) With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall: (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below;
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender; and (3) not be required to pay the remaining
amount of any such fee.
(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law: (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure; and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 5.14.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
SECTION 5.16 Amend and Extend Transactions.
(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the maturity date of any
Series of Loans and Commitments to the extended maturity date specified in such
notice. Such notice shall: (i) set forth the amount of the
80
US-DOCS\109182052.19

--------------------------------------------------------------------------------



applicable Series of Revolving Credit Commitments and/or Term Loans that will be
subject to the Extension (which shall be in minimum increments of $10,000,000
and a minimum amount of $50,000,000); (ii) set forth the date on which such
Extension is requested to become effective (which shall be not less than ten
(10) Business Days nor more than sixty (60) days after the date of such
Extension notice (or such longer or shorter periods as the Administrative Agent
shall agree in its sole discretion)); (iii) identify the relevant Series of
Revolving Credit Commitments and/or Term Loans to which such Extension relates;
and (iv) specify any other amendments or modifications to this Agreement to be
effected in connection with such Extension, which amendments or modifications
shall apply only to the applicable Extended Revolving Credit Commitments or
Extended Term Loans and shall comply with Section 5.16(c). Each Lender of the
applicable Series shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender of such Series pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent and the
Borrower. If the aggregate principal amount of Revolving Credit Commitments or
Term Loans in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Revolving
Credit Commitments or Term Loans, as applicable, subject to the Extension Offer
as set forth in the Extension notice, then the Revolving Credit Commitments or
Term Loans, as applicable, of Lenders of the applicable Series shall be extended
ratably up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Extension Offer. Each group of
Term Loans or Revolving Credit Commitments, as applicable, in each case as so
extended pursuant to this Section 5.16, as well as the Term Loans and the
Revolving Credit Commitments made on the Effective Date (in each case not so
extended), shall be deemed a separate Series; any Extended Term Loans shall
constitute a separate Series of Term Loans from the Series of Term Loans from
which they were converted; and any Extended Revolving Credit Commitments shall
constitute a separate Series of Revolving Credit Commitments from the Series of
Revolving Credit Commitments from which they were converted.
(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension; (ii) the representations and warranties set forth in Article VII and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects (except to the extent any such representation
or warranty is qualified by materiality or reference to Material Adverse Effect,
in which case, such representation or warranty shall be true and correct in all
respects) on and as of the effective date of such Extension; (iii) the Issuing
Lender and the Swingline Lender shall have consented to any Extension of the
Revolving Credit Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit or making of Swingline Loans at any
time during the extended period; and (iv) the terms of such Extended Revolving
Credit Commitments and Extended Term Loans shall comply with paragraph (c) of
this Section.
(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Series of Extended Revolving Credit
Commitments or Series of Extended Term Loans shall be no earlier than the
Revolving Credit Maturity Date or the Term Loan Maturity Date for the applicable
Series, respectively; (ii)(A) there shall be no scheduled amortization of the
loans or reductions of commitments under any Extended Revolving Credit
Commitments and (B) the average life to maturity of any Series of Extended Term
Loans shall be no shorter than the remaining average life to maturity of each
existing Series of Term Loans; (iii) the Extended Revolving Credit Loans and the
Extended Term Loans will rank pari passu in right of payment and with respect to
security with the existing Revolving Credit Loans and the existing Term Loans
and the borrower and guarantors of the Extended Revolving Credit Commitments or
Extended Term Loans, as applicable, shall be the same as the Borrower and
Subsidiary
81
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Guarantors with respect to the existing Revolving Credit Loans or Term Loans, as
applicable; (iv) the interest rate margin, rate floors, fees, original issue
discount and premium applicable to any Series of Extended Revolving Credit
Commitment (and the Extended Revolving Credit Loans thereunder) and any Series
of Extended Term Loans shall be determined by the Borrower and the applicable
extending Lenders; (v)(A) any Series of Extended Term Loans may participate on a
pro rata or less than pro rata (but not greater than pro rata) basis in
voluntary or mandatory prepayments with the other Series of Term Loans and (B)
borrowing and prepayment of Extended Revolving Credit Loans, or reductions of
Extended Revolving Credit Commitments, and participation in Letters of Credit
and Swingline Loans, shall be on a pro rata basis with the other Revolving
Credit Loans or Revolving Credit Commitments (except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such Series on a
better than a pro rata basis as compared to any other Series with a later
maturity date than such Series); and (vi) the terms of the Extended Revolving
Credit Commitments or Extended Term Loans, as applicable, shall be substantially
identical to the terms set forth herein (except as set forth in clauses (i)
through (v) above and for terms applicable only after the Revolving Credit
Maturity Date (in the case of Extended Revolving Credit Commitments) or the
Latest Maturity Date (in the case of Extended Term Loans)).
(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver or cause to be
delivered to the Administrative Agent an Extension Amendment and such other
documentation (including, without limitation, supplements or amendments to the
Security Documents, customary legal opinions, officer's certificates and
resolutions duly adopted by the board of directors (or equivalent governing
body) of each Credit Party authorizing such Extension) as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension, including any
amendments necessary to establish Extended Revolving Credit Commitments or
Extended Term Loans as a new Series of Revolving Credit Commitments or Term
Loans, as applicable, and such other amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Series (including to
preserve the pro rata treatment of the extended and non-extended Series and to
provide for the reallocation of Revolving Credit Exposure upon the expiration or
termination of the commitments under any Class or tranche), in each case on
terms consistent with this section.
ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders (and the Issuing Lenders) to close this Agreement and
to make the initial Loans or issue or participate in the initial Letters of
Credit, if any, is subject to the satisfaction of each of the following
conditions:
(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Swingline
Note in favor of the Swingline Lender (in each case, if requested thereby), the
Reaffirmation Agreement, together with any other applicable Loan Documents,
shall have been duly authorized, executed and delivered to the Administrative
Agent by the parties thereto (which, in the case of this Agreement shall include
all
82
US-DOCS\109182052.19

--------------------------------------------------------------------------------



“Lenders”  (as defined in the Existing Credit Agreement) (other than any such
“Lenders” that are being paid off in full on the Effective Date, including the
“Term Loan Lenders” (as defined in the Existing Credit Agreement))) and shall be
in full force and effect.
(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i) Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower certifying to the effect that:
(A) each of the Credit Parties, as applicable, has satisfied each of the
conditions set forth in Section 6.1 and Sections 6.2(a) and 6.2(b) hereof; and
(B) since December 31, 2018, there shall not have occurred any event or
condition that has had or could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.
(ii) Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer, secretary or assistant secretary of each Credit Party
certifying as to the incumbency and genuineness of the signature of each officer
of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of:
(A) the articles or certificate of incorporation or formation (or equivalent),
as applicable, of such Credit Party and all amendments thereto, certified as of
a recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable; (B) the
bylaws or other governing document of such Credit Party as in effect on the
Effective Date; (C) resolutions duly adopted by the board of directors (or other
governing body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party; and (D) each
certificate required to be delivered pursuant to Section 6.1(b)(iii).
(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable, and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.
(iv) Opinions of Counsel. Customary and reasonably satisfactory opinions of
counsel to the Credit Parties (including opinions of local counsel to the Credit
Parties as may be reasonably requested by the Administrative Agent) addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents, and such other matters as the Administrative Agent shall
reasonably request (which such opinions shall expressly permit reliance by
permitted successors and assigns of the Administrative Agent and the Lenders).
(c) Personal Property Collateral.
(i) Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of the Secured Parties, in the Collateral
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and
83
US-DOCS\109182052.19

--------------------------------------------------------------------------------



recordations such security interests continue to constitute valid and perfected
first priority Liens thereon (subject to Permitted Liens).
(ii) Pledged Collateral. The Administrative Agent shall have received:
(A) original stock certificates or other certificates evidencing the
certificated Equity Interests pledged pursuant to the Security Documents,
together with an undated stock power for each such certificate duly executed in
blank by the registered owner thereof; and (B) each original promissory note
pledged pursuant to the Security Documents together with an undated allonge for
each such promissory note duly executed in blank by the holder thereof.
(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy,
tax and intellectual property matters), made against the Credit Parties under
the Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of such
Credit Party, indicating among other things that the assets of each such Credit
Party are free and clear of any Lien (except for Permitted Liens and Liens to be
released on the Effective Date).
(iv) Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering each Credit Party (with appropriate endorsements naming the
Administrative Agent as lender’s loss payee (and mortgagee, as applicable) on
all policies for property hazard insurance and as additional insured on all
policies for liability insurance), and if requested by the Administrative Agent,
copies of such insurance policies.
(v) Perfection Certificate. The Administrative Agent shall have received a
Perfection Certificate with respect to the Credit Parties dated the Effective
Date and duly executed by a Responsible Officer of each Credit Party.
(vi) Other Collateral Documentation. The Administrative Agent shall have
received any documents required by the terms of the Security Documents to
evidence its security interest in the Collateral (including, without limitation,
filings evidencing a security interest in any intellectual property included in
the Collateral).
(d) Governmental and Third-Party Approvals. All material Governmental Approvals
and material third party approvals and/or consents and all equityholder and
board of directors (or comparable entity management body) authorizations shall
have been obtained and shall be in full force and effect.
(e) Financial Matters.
(i) Financial Statements. The Administrative Agent shall have received: (A) the
audited Consolidated balance sheet of the Borrower and its Subsidiaries and the
related audited Consolidated statements of income, stockholder’s equity, and
cash flows, for the three (3) most recently completed Fiscal Years ending at
least ninety (90) days prior to the Effective Date; and (B) the unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries and related
unaudited Consolidated statements of income and cash flows for each interim
fiscal quarter ended since the date of the last audited Consolidated balance
sheets and related statements of income,
84
US-DOCS\109182052.19

--------------------------------------------------------------------------------



stockholder’s equity, and cash flows, but prior to the date that is forty-five
(45) days prior to the Effective Date.
(ii) Financial Projections. The Administrative Agent shall have received
projections prepared by management of the Borrower of balance sheets, income
statements and cash flow statements of the Borrower and its Subsidiaries on a
Consolidated basis prepared on a quarterly basis for the first year following
the Effective Date and on an annual basis for each year thereafter during the
term of the Credit Facility.
(iii) Solvency Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in substantially the form attached hereto as
Exhibit I and certified as accurate by the chief financial officer of the
Borrower (or by another officer with equivalent duties), stating that, after
giving pro forma effect to the Transactions, the Borrower and its Subsidiaries
(on a consolidated basis) are Solvent.
(iv) Payment at Closing. The Borrower shall have paid or made arrangements to
pay contemporaneously with closing: (A) to the Administrative Agent, the
Arrangers and the Lenders, the fees set forth or referenced in Section 5.3 and
any other accrued and unpaid fees or commissions due hereunder; and (B) all
reasonable and documented fees and expenses of counsel to the Administrative
Agent and the Arrangers (directly to such counsel if requested by the
Administrative Agent or any of the Arrangers) to the extent the Borrower has
received an invoice for such fees and expenses at least one (1) Business Day
prior to the Effective Date.
(f) Miscellaneous.
(i) Notice of Account Designation. The Administrative Agent shall have received
a Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made on the Effective Date are to be disbursed.
(ii) Existing Indebtedness/Refinancing. The Refinancing shall have been
consummated prior to, or substantially simultaneously with, the initial
Extensions of Credit on the Effective Date. All other existing Indebtedness of
the Borrower and its Subsidiaries (excluding Indebtedness permitted pursuant to
Section 9.1) shall be repaid in full, all commitments (if any) in respect
thereof shall have been terminated and all guarantees therefor and security
therefor shall be released, and the Administrative Agent shall have received
pay-off letters in form and substance satisfactory to it evidencing such
repayment, termination and release.
(iii) PATRIOT Act, etc. The Borrower and each of the Subsidiary Guarantors shall
have provided to the Administrative Agent and the Lenders, at least three (3)
Business Days prior to the Effective Date, all documentation and other
information that has been reasonably requested by the Administrative Agent or
any of the Arrangers in writing at least seven (7) Business Days prior to the
Effective Date, in order to comply with requirements of the PATRIOT Act and
applicable “know your customer” and anti-money laundering rules and regulations
(including any certification required under the requirements of 31 C.F.R.
§1010.230 (the “Beneficial Ownership Regulation”).
(iv) Absence of Litigation, etc. There shall not exist any action, suit,
investigation, judgment, order, injunction or other proceeding pending or, to
the knowledge of the Borrower, threatened in any court or before any arbitrator
or Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

85
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Without limiting the generality of the provisions of Section 11.4, for purposes
of determining compliance with the conditions specified in this Section 6.1, the
Administrative Agent and each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
SECTION 6.2 Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan, and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
(a) Continuation of Representations and Warranties. In the case of each
Extension of Credit hereunder, except as set forth in Section 5.13(c)(iii), the
representations and warranties contained in this Agreement and the other Loan
Documents shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of such borrowing, continuation,
conversion, issuance, increase or extension date with the same effect as if made
on and as of such date (except for any such representation and warranty that by
its terms is made only as of an earlier date, which representation and warranty
shall remain true and correct in all material respects as of such earlier date,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date).
(b) No Existing Default. With respect to any Extension of Credit, except as set
forth in Section 5.13(c)(i), no Default or Event of Default shall have occurred
and be continuing: (i) on the borrowing, continuation, or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date; or (ii) on the issuance or extension date with
respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.
(c) Notices. The Administrative Agent shall have received a Notice of Borrowing,
Letter of Credit Application, or Notice of Conversion/Continuation, as
applicable, from the Borrower in accordance with Section 2.3(a), Section 3.2 or
Section 5.2, as applicable.
(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender: (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan; and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
(e) Letters of Credit in Alternative Currencies. In the case of an Extension of
Credit consisting of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of Administrative Agent and
the Issuing Lender would make it impracticable for such Letter of Credit to be
denominated in the relevant Alternative Currency.

86
US-DOCS\109182052.19

--------------------------------------------------------------------------------



ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Effective Date and as
otherwise set forth in Section 6.2, that:
SECTION 7.1 Organization; Power; Qualification. Each Credit Party and each
Subsidiary thereof: (a) is duly organized, validly existing and in good standing
(to the extent the concept is applicable in such jurisdiction) under the laws of
the jurisdiction of its incorporation or formation; (b) has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted; and (c) is duly qualified and authorized to
do business in each jurisdiction in which the character of its Properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the failure to be so qualified or in good standing could not
reasonably be expected to result in a Material Adverse Effect. The jurisdictions
in which each Credit Party and each Subsidiary thereof are organized and
qualified to do business as of the Effective Date are described on Schedule 7.1
of the Disclosure Letter.
SECTION 7.2 Ownership. Each Subsidiary of each Credit Party as of the Effective
Date is listed on Schedule 7.2 of the Disclosure Letter, including its
designation as an Excluded Subsidiary, if applicable. As of the Effective Date,
the capitalization of each Credit Party and its Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.2 of the Disclosure
Letter. All outstanding shares have been duly authorized and validly issued and
are fully paid and nonassessable and not subject to any preemptive or similar
rights, except as described in Schedule 7.2 of the Disclosure Letter. The
shareholders or other owners, as applicable, of each Credit Party (other than
the Borrower) and its Subsidiaries and the number of shares owned by each as of
the Effective Date are described on Schedule 7.2 of the Disclosure Letter. As of
the Effective Date, there are no outstanding stock purchase warrants,
subscriptions, options, securities, instruments or other rights of any type or
nature whatsoever, which are convertible into, exchangeable for or otherwise
provide for or require the issuance of Equity Interests of any Credit Party
(other than the Borrower) or any Subsidiary thereof, except as described on
Schedule 7.2 of the Disclosure Letter.
SECTION 7.3 Authorization; Enforceability. Each Credit Party and each Subsidiary
thereof has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party and each Subsidiary thereof that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of each Credit Party and each Subsidiary thereof that is a party
thereto, enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal Debtor Relief Laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
SECTION 7.4 Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc. The execution, delivery and performance by each Credit Party and each
Subsidiary thereof of the Loan
87
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Documents to which each such Person is a party in accordance with their
respective terms, the Extensions of Credit hereunder, and the transactions
contemplated hereby or thereby, do not and will not, by the passage of time, the
giving of notice or otherwise: (a) require any Governmental Approval or violate
any Applicable Law relating to any Credit Party or any Subsidiary thereof where
the failure to obtain such Governmental Approval or such violation could
reasonably be expected to have a Material Adverse Effect; (b) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party or
any Subsidiary thereof; (c) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens; or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than:
(i) consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (ii) consents or
filings under the UCC; (iii) filings with the United States Copyright Office
and/or the United States Patent and Trademark Office; and (iv) Mortgage filings
with the applicable county recording office or register of deeds.
SECTION 7.5 Compliance with Law; Governmental Approvals. Each Credit Party and
each Subsidiary thereof: (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business as currently being conducted, each
of which is in full force and effect, is final and not subject to review on
appeal and is not the subject of any pending or, to its knowledge, threatened
attack by direct or collateral proceeding; (b) is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws relating to it or any of its respective properties; and (c) has
timely filed all material reports, documents and other materials required to be
filed by it under all Applicable Laws with any Governmental Authority and has
retained all material records and documents required to be retained by it under
Applicable Law except in each case of clause (a), (b) or (c) where the failure
to have, comply or file could not reasonably be expected to have a Material
Adverse Effect.
SECTION 7.6 Tax Returns and Payments. Each Credit Party and each Subsidiary
thereof has duly filed or caused to be filed all income and other federal,
state, local and other Tax returns required by Applicable Law to be filed,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, and has paid, or made adequate provision for the
payment of, all income and other federal, state, local and other taxes,
assessments and governmental charges or levies upon it and its property, income,
profits and assets which are due and payable (other than any amount the validity
of which is currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided
for on the books of the relevant Credit Party and except to the extent that
failure do so could not reasonably be expected to have a Material Adverse
Effect). Such returns accurately reflect in all material respects all liability
for taxes of any Credit Party or any Subsidiary thereof for the periods covered
thereby. As of the Effective Date, except as set forth on Schedule 7.6 of the
Disclosure Letter, there is no ongoing audit or examination or, to its
knowledge, other investigation by any Governmental Authority of the tax
liability of any Credit Party or any Subsidiary thereof. No Governmental
Authority has asserted any Lien or other claim against any Credit Party or any
Subsidiary thereof with respect to unpaid taxes which has not been discharged or
resolved (other than (a) any amount the validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided for on the books of the
88
US-DOCS\109182052.19

--------------------------------------------------------------------------------



relevant Credit Party and (b) Permitted Liens). The charges, accruals and
reserves on the books of each Credit Party and each Subsidiary thereof in
respect of federal, state, local and other taxes for all Fiscal Years and
portions thereof since the organization of any Credit Party or any Subsidiary
thereof are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional material taxes or assessments for any of such years.
SECTION 7.7 Intellectual Property Matters. Each Credit Party and each Subsidiary
thereof owns, licenses, or otherwise possesses rights to use all material
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights and other rights with
respect to the foregoing which are reasonably necessary to conduct its business
as currently conducted. No event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
material rights, and no Credit Party nor any Subsidiary thereof is liable to any
Person for infringement under Applicable Law with respect to any such rights as
a result of its business operations, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
SECTION 7.8 Health Care Regulatory Matters.
(a) The products of each Credit Party and each of its Subsidiaries that are
subject to the regulations of the FDA (or similar Applicable Laws of other
Governmental Authorities in any domestic or foreign jurisdiction) are in
compliance with all applicable requirements of the FDA (and of all corresponding
state, local and foreign Applicable Laws of other Governmental Authorities),
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No Credit Party nor
any of its Subsidiaries has received any written notice from the FDA (or from
any other applicable Governmental Authority) alleging any material violation by
a Credit Party or any of its Subsidiaries of any Applicable Law with respect to
any product of any Credit Party or any of its Subsidiaries.
(b) To the extent applicable to any Credit Party or any of its Subsidiaries and
for so long as: (i) any Credit Party or any of its Subsidiaries is a “covered
entity” as defined in 45 C.F.R. § 160.103; (ii) any Credit Party or any of its
Subsidiaries is a “business associate” as defined in 45 C.F.R. § 160.103; (iii)
any Credit Party is subject to or covered by the HIPAA Administrative
Requirements codified at 45 C.F.R. Parts 160 & 162 and/or the HIPAA Security and
Privacy Requirements codified at 45 C.F.R. Parts 160 & 164; and/or (iv) any
Credit Party or any of its Subsidiaries sponsors any “group health plans” as
defined in 45 C.F.R. § 160.103, such Credit Party or such Subsidiary is in
compliance with the applicable privacy, security, transaction standards, breach
notification, and other provisions and requirements of HIPAA and any comparable
state laws, except where the failure to so comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) no breach or potential breach has occurred
with respect to any unsecured protected health information, as such term is
defined in 45 C.F.R. § 160.103, maintained by or for Credit Party or any of its
Subsidiaries, and (ii) no information security or privacy breach event has
occurred that would require notification under any comparable state laws.
SECTION 7.9 Environmental Matters. Except as disclosed on Schedule 7.9 of the
Disclosure Letter or as, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, none of the properties owned,
leased or operated by the Borrower or any Subsidiary, now contain, or to the
knowledge of the Borrower have previously contained, stored, treated, used, or
disposed or
89
US-DOCS\109182052.19

--------------------------------------------------------------------------------



arranged for the disposal of (at any location), any Hazardous Materials in
amounts or concentrations which could reasonably be expected to result in any
liability under, or violation of, any applicable Environmental Laws. Except as
disclosed on Schedule 7.9 of the Disclosure Letter or as , individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, neither Borrower nor any of its Subsidiaries has assumed, by contract or
operation of law, any material liability of any third party arising under any
applicable Environmental Laws. The Borrower and each Subsidiary and such
properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, in all material respects with all
applicable Environmental Laws, including, without limitation, any permits issued
or required thereunder. Borrower and its Subsidiaries currently hold, and at all
relevant times have held, all material permits required under applicable
Environmental Laws, and all such material permits are valid and in full force
and effect, and not subject to any pending or, to the knowledge of Borrower,
threatened proceeds that could reasonably be expected lead to any suspension,
modification, termination or revocation of any such permits. There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing (nor has Borrower or any of its Subsidiaries
received any written notice thereof), at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against, or otherwise arising out of, any of their respective
properties, business or revenues that allege any material liability under, or
violation of, any applicable Environmental Laws.
SECTION 7.10 Employee Benefit Matters.
(a) As of the Effective Date, no Credit Party nor any ERISA Affiliate maintains
or contributes to, or has any obligation under, any Pension Plan or
Multiemployer Plan other than those identified on Schedule 7.10 of the
Disclosure Letter;
(b) Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that it is intended to be qualified under Section 401(a)
of the Code has been determined by the IRS to be so qualified (or is considered
to be so qualified due to permitted reliance on an opinion letter from the IRS),
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans and trusts that have submitted
an application for but not yet received determination letters or for which the
remedial amendment period for submitting an application for a determination
letter has not yet expired. No liability has been incurred by any Credit Party
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
(c) As of the Effective Date, no Pension Plan has been terminated with respect
to which there is any unsatisfied liability that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;

90
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(d) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code; (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid; (iii) failed to make a required
contribution or payment to a Multiemployer Plan; or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
(e) No Termination Event has occurred or is reasonably expected to occur;
(f) Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving: (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate; (ii)
any Pension Plan; or (iii) any Multiemployer Plan.
(g) No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.
SECTION 7.11 Use of Proceeds; Margin Stock.
(a) The proceeds of the Loans and Letters of Credit are intended to be and shall
be used solely for the purposes set forth in and permitted by Section 9.17.
(b) No Credit Party nor any Subsidiary thereof is engaged principally or as one
of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors. Following the application of
the proceeds of each Extension of Credit, not more than twenty-five percent
(25%) of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a Consolidated basis) subject to the provisions of
Section 9.2 or Section 9.5 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness in excess of the Threshold Amount will be
“margin stock”.
SECTION 7.12 Government Regulation. No Credit Party nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940) and
no Credit Party nor any Subsidiary thereof is, or after giving effect to any
Extension of Credit will be, subject to regulation under any other Applicable
Law which limits its ability to incur or consummate the transactions
contemplated hereby.
SECTION 7.13 Material Contracts. Schedule 7.13 of the Disclosure Letter sets
forth a complete and accurate list of all Material Contracts of each Credit
Party and each Subsidiary thereof in effect as of the Effective Date. Other than
as set forth in Schedule 7.13 of the Disclosure Letter, as of the Effective
Date, each such Material Contract is, and after giving effect to the
consummation of the transactions
91
US-DOCS\109182052.19

--------------------------------------------------------------------------------



contemplated by the Loan Documents will continue to be, in full force and effect
in accordance with the terms thereof. To the extent requested by the
Administrative Agent, each Credit Party and each Subsidiary thereof has
delivered to the Administrative Agent a true and complete copy of each Material
Contract required to be listed on Schedule 7.13 of the Disclosure Letter or any
other Schedule hereto; provided that any such Material Contract may be delivered
electronically in accordance with the second paragraph of Section 8.2. As of the
Effective Date, no Credit Party nor any Subsidiary thereof (nor, to its
knowledge, any other party thereto) is in breach of or in default under any
Material Contract in any material respect.
SECTION 7.14 Employee Relations. As of the Effective Date, no Credit Party nor
any Subsidiary thereof is party to any collective bargaining agreement, nor has
any labor union been recognized as the representative of its employees except as
set forth on Schedule 7.14 of the Disclosure Letter. The Borrower knows of no
pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
SECTION 7.15 Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Equity Interests to the
Borrower or any Subsidiary or to transfer any of its assets or properties to the
Borrower or any other Subsidiary in each case other than existing under or by
reason of the Loan Documents or Applicable Law or as permitted under Section
9.10.
SECTION 7.16 Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 6.1(e)(i) and Sections 8.1(a) and (b),
fairly present in all material respects on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries in each
case as at such dates, and the results of the operations and changes of
financial position for the periods then ended (other than customary year-end
adjustments for unaudited financial statements and the absence of footnotes from
unaudited financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including material liabilities for taxes, material
commitments, and Indebtedness, in each case, to the extent required to be
disclosed under GAAP. The projections delivered pursuant to Section 6.1(e)(ii)
and Section 8.1(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions are believed to be reasonable in light of then
existing conditions (it being recognized by the Lenders that such projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections and that such
differences may be material and that such projections are not a guarantee of
financial performance).
SECTION 7.17 No Material Adverse Change. Since December 31, 2018, there has been
no material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole,
and no event has occurred or condition arisen, either individually or in the
aggregate, that could reasonably be expected to have a Material Adverse Effect.
SECTION 7.18 Solvency. The Borrower and its Subsidiaries, on a Consolidated
basis, are Solvent.

92
US-DOCS\109182052.19

--------------------------------------------------------------------------------



SECTION 7.19 Title to Properties. As of the Effective Date, the real property
listed on Schedule 7.19 of the Disclosure Letter constitutes all of the real
property that is owned, leased or subleased by any Credit Party or any of its
Subsidiaries. Each Credit Party and each Subsidiary thereof has such title to,
or leasehold interest in, the real property owned or leased by it as is
necessary or desirable to the conduct of its business and valid and legal title
to all of its personal property and assets, except (a) those which have been
disposed of by the Credit Parties and their Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder, (b) for such defects of title that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (c) for Permitted Liens.
SECTION 7.20 Litigation. Except for matters existing on the Effective Date and
set forth on Schedule 7.20 of the Disclosure Letter, there are no actions, suits
or proceedings pending nor, to its knowledge, threatened in writing against or
in any other way relating adversely to or affecting any Credit Party or any
Subsidiary thereof or any of their respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.
SECTION 7.21 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
None of: (a) the Borrower, any Subsidiary or, to the knowledge of the Borrower
or such Subsidiary, any of their respective directors, officers, employees or
affiliates; or (b) to the knowledge of the Borrower, any agent or representative
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby: (i) is, or is owned
or controlled by, a Sanctioned Person or currently the subject or target of any
Sanctions; (ii) has taken any action, directly or indirectly, that would result
in a violation by such Persons of the PATRIOT Act; or (iii) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws or Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions. No Loans or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will violate any Anti-Corruption Law or
applicable Sanctions.
SECTION 7.22 Absence of Defaults. No event has occurred or is continuing:
(a) which constitutes a Default or an Event of Default; or (b) which constitutes
a default or event of default by any Credit Party or any Subsidiary thereof
under: (i) any Material Contract; or (ii) any judgment, decree or order to which
any Credit Party or any Subsidiary thereof is a party or by which any Credit
Party or any Subsidiary thereof or any of their respective properties may be
bound or which would require any Credit Party or any Subsidiary thereof to make
any payment thereunder prior to the scheduled maturity date therefor that, in
any case under this clause (ii), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
SECTION 7.23 Senior Indebtedness Status. The Obligations of each Credit Party
and each Subsidiary thereof under this Agreement and each of the other Loan
Documents rank and shall continue to rank at least senior in priority of payment
to all Subordinated Indebtedness of each such Person, and shall constitute and
shall continue to constitute “Senior Indebtedness” and “Designated Senior Debt”
(or any other term of similar meaning and import) under all instruments and
documents, now or in the future, relating to any senior unsecured Indebtedness
and Subordinated Indebtedness of such Person (to the extent the concept of
“Senior Indebtedness” or “Designated Senior Debt” (or similar concept) exists
therein).

93
US-DOCS\109182052.19

--------------------------------------------------------------------------------



SECTION 7.24 Disclosure. The Borrower and/or its Subsidiaries have disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Credit Party and any Subsidiary
thereof are subject, and all other matters known to them, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No financial statement, material report, material certificate or other
written material information furnished by or on behalf of any Credit Party or
any Subsidiary thereof to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other written information
so furnished), taken together as a whole, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (as modified or supplemented by other written information
so furnished); provided that: (a) no representation is made with respect to
projected financial information, estimated financial information and other
projected or estimated information, except that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized by the Lenders that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections, many of which are beyond the control of the Borrower and its
Subsidiaries, may vary from such projections and that such difference may be
material and that such projections are not a guarantee of financial
performance); and (b) no representation is made with respect to information of a
general economic or general industry nature.
SECTION 7.25 Security Documents.
(a) The Collateral Agreement as reaffirmed by the Reaffirmation Agreement, upon
execution and delivery thereof by the parties thereto, will create (or continues
to create) in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a valid and enforceable security interest in the Collateral
described therein, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies and (i) when the
Pledged Debt and Pledged Equity Interests (each as defined in the Collateral
Agreement) are delivered to the Administrative Agent, the Lien created under the
Collateral Agreement shall constitute (or continues to constitute) a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Credit Parties in such Pledged Debt and Pledged Equity
Interests, in each case prior and superior in right to any other Person, and
(ii) when financing statements in appropriate form are filed in the offices
specified on Schedule 7.25(a) of the Disclosure Letter, the Liens created under
the Collateral Agreement will constitute (or continue to constitute) fully
perfected Liens on, and security interests in, all right, title and interest of
the Credit Parties in such Collateral (other than Intellectual Property, as
defined in the Collateral Agreement, and Deposit Accounts, as defined in the
Collateral Agreement), in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 9.2.
(b) Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 7.25(a) of the
Disclosure Letter, the Liens created under the Collateral Agreement shall
constitute (or continue to constitute) fully perfected Liens on, and security
interests in, all right, title and interest of the Credit Parties in the
Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other Person (it being understood that (i) subsequent recordings in the United
94
US-DOCS\109182052.19

--------------------------------------------------------------------------------



States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Credit Parties
after the date hereof and (ii) any “intent to use” trademark or service
applications are excluded from the Collateral), other than with respect to Liens
expressly permitted by Section 9.2.
(c) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create (or created) in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a valid and enforceable Lien on all of the
Credit Parties’ right, title and interest in and to the Material Real Property
subject thereto and the proceeds thereof, and when the Mortgages are filed in
the offices specified on Schedule 7.25(c) of the Disclosure Letter, the
Mortgages shall at all times constitute a fully perfected security interest in
all right, title and interest of the Credit Parties in such Material Real
Property and the proceeds thereof, in each case prior and superior in right to
any other Person, other than with respect to the rights of Persons pursuant to
Liens expressly permitted by Section 9.2.
SECTION 7.26 Insurance Matters. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.
SECTION 7.27 Flood Hazard Insurance. With respect to each parcel of real
property that is located within a special flood hazard area and that is subject
to a Mortgage, the Administrative Agent has received: (a) such flood hazard
certifications, notices and confirmations thereof, and effective flood hazard
insurance policies with respect to all real property of the Borrower and its
Subsidiaries constituting Collateral on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 and as otherwise
required by Administrative Agent or the Required Lenders; (b) all flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full, and (c)
except as the Borrower has previously given written notice thereof to the
Administrative Agent, there has been no redesignation of any real property into
or out of a special flood hazard area.
SECTION 7.28 EEA Financial Institution. Neither the Borrower nor any other
Credit Party is an EEA Financial Institution.
SECTION 7.29 Beneficial Ownership Certification. As of the Effective Date, to
the best of the knowledge of the Borrower, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
ARTICLE VIII
AFFIRMATIVE COVENANTS
Until the Discharge of the Obligations, each Credit Party will, and will cause
each of its Subsidiaries to:
SECTION 8.1 Financial Statements and Budgets. Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent (which shall
promptly make such information available to the Lenders in accordance with its
customary practice):

95
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(a) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year (commencing with the Fiscal Year
ended December 31, 2019), an audited Consolidated balance sheet of the Borrower
and its Subsidiaries as of the close of such Fiscal Year and audited
Consolidated statements of income, shareholder’s equity, and cash flows,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any material change in the
application of accounting principles and practices during the year. Such annual
financial statements shall be: (i) audited by Deloitte LLP or another
independent certified public accounting firm of recognized national standing;
and (ii) accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
(other than a qualification related to the maturity of the Commitments and the
Loans at the Revolving Credit Maturity Date or Term Loan Maturity Date, as
applicable, within one year from the date such opinion is delivered) or any
qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP.
(b) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three (3) fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended March 31, 2020), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, shareholder’s equity, and cash flows for the fiscal quarter then ended
and that portion of the Fiscal Year then ended, including the notes thereto, all
in reasonable detail setting forth in comparative form the corresponding figures
as of the end of and for the corresponding period in the preceding Fiscal Year
and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any material change in the application of
accounting principles and practices during the period, and certified by the
chief financial officer of the Borrower as having been prepared in accordance
with GAAP and to present fairly in all material respects the financial condition
of the Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.
(c) Annual Business Plan and Budget. As soon as practicable and in any event
within seventy-five (75) days after the end of each Fiscal Year (commencing with
the Fiscal Year ending December 31, 2019), a business plan and operating and
capital budget of the Borrower and its Subsidiaries for the ensuing Fiscal Year,
such plan to be prepared in accordance with GAAP and to include the following:
an operating and capital budget, a projected income statement and balance sheet,
and projected calculations of the financial covenants set forth in Section 9.14,
accompanied by a certificate from a Responsible Officer of the Borrower to the
effect that such budget contains good faith estimates (utilizing assumptions
believed to be reasonable at the time of preparation of such budget) of the
financial condition and operations of the Borrower and its Subsidiaries for such
period.
SECTION 8.2 Certificates; Other Reports. Deliver to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a) at each time financial statements are delivered pursuant to Sections 8.1(a)
or (b) and at such other times as the Administrative Agent shall reasonably
request, a duly completed Officer’s Compliance Certificate signed by the chief
executive officer, chief financial officer, treasurer or controller
96
US-DOCS\109182052.19

--------------------------------------------------------------------------------



of the Borrower, and a report containing management’s discussion and analysis of
such financial statements;
(b) promptly upon receipt thereof (unless restricted by applicable professional
standards with respect to which mutually agreeable arrangements cannot be made
to permit disclosure thereof), copies of all material reports, if any, submitted
to any Credit Party, any Subsidiary thereof or any of their respective boards of
directors by their respective independent public accountants in connection with
their auditing function, including, without limitation, any management report
and any management responses thereto;
(c) promptly after the furnishing thereof, copies of any notice of default and
any other material statement, report, or certificate furnished to any holder of
Indebtedness of any Credit Party or any Subsidiary thereof in excess of the
Threshold Amount pursuant to the terms of any indenture, loan or credit or
similar agreement;
(d) promptly after an officer of any Credit Party obtaining knowledge of the
assertion or occurrence thereof, notice of any action or proceeding against or
of any noncompliance by any Credit Party or any Subsidiary thereof with any
Environmental Law that could: (i) reasonably be expected to have a Material
Adverse Effect; or (ii) cause any Property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;
(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
(f) promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof (other than
comment letters from the SEC, the contents of which are not materially adverse
to the Lenders);
(g) promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation), as from time to time
reasonably requested by the Administrative Agent or any Lender; and
(h) such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 7.13, Sections 8.1(a) or
(b), or Section 8.2(e) or (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date: (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the
97
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender; and
(B) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper, facsimile or electronic (i.e.,
“pdf” or “tif” format) copies of the Officer’s Compliance Certificates required
by Section 8.2 to the Administrative Agent. Except for such Officer’s Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Borrower hereby acknowledges that: (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform; and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower, any of its Subsidiaries, or any of their respective securities)
(each, a “Public Lender”). The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that: (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the Issuing
Lenders and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 12.10); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
SECTION 8.3 Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after any Responsible Officer of any Credit Party
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):
(a) the occurrence of any Default or Event of Default;
(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses in each case that
could reasonably be expected to have a Material Adverse Effect;
(c) any written notice of any violation received by any Credit Party or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any written notice of violation of applicable Environmental Laws
which in any such case could reasonably be expected to have a Material Adverse
Effect;

98
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(d) [Reserved]
(e) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof;
(f) any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that is assessed against or threatened in writing against any Credit Party or
any Subsidiary thereof;
(g) any event which constitutes, or which with the passage of time or giving of
notice or both would constitute, a default or event of default under any
Material Contract to which the Borrower or any of its Subsidiaries is a party or
by which the Borrower or any Subsidiary thereof or any of their respective
properties may be bound which could reasonably be expected to have a Material
Adverse Effect; and
(h) (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA.
Each notice pursuant to Section 8.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken or proposes
to take with respect thereto. Each notice pursuant to Section 8.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
SECTION 8.4 Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 9.4, preserve and maintain its separate corporate existence
and all rights, franchises, licenses and privileges necessary to the conduct of
its business, and qualify and remain qualified as a foreign corporation or other
entity and authorized to do business in each jurisdiction where the nature and
scope of its activities require it to so qualify under Applicable Law in which
the failure to so qualify could reasonably be expected to have a Material
Adverse Effect.
SECTION 8.5 Maintenance of Property and Licenses.
(a) In addition to the requirements of any of the Security Documents, protect
and preserve all Properties necessary in and material to its business, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition, ordinary wear and tear excepted, all buildings,
equipment and other tangible real and personal property; and from time to time
make or cause to be made all repairs, renewals and replacements thereof and
additions to such Property necessary for the conduct of its business, so that
the business carried on in connection therewith may be conducted in a
commercially reasonable manner; provided that nothing in this Section 8.5(a)
shall prohibit or prevent the Borrower or any Subsidiary from discontinuing the
protection, preservation or maintenance of any of its Properties: (i) if, in the
reasonable good faith judgment of the Borrower or such Subsidiary, such
discontinuance is desirable in the conduct of its business or such Properties
are no longer material to the business of the Borrower or such Subsidiary; and
(ii) such discontinuance could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

99
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(b) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of
them to conduct their respective businesses as presently conducted; provided
that the Borrower or any Subsidiary thereof shall not be required to preserve
any such Licenses if: (i) the Borrower or such Subsidiary shall determine in its
reasonable good faith judgment that the preservation thereof is no longer
desirable in the conduct of its business; (ii) the loss thereof is not
disadvantageous in any material respect to such Person or any Lender; and (iii)
the loss thereof could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
SECTION 8.6 Insurance. Maintain insurance with financially sound and reputable
insurance companies against at least such risks and in at least such amounts as
are customarily maintained by similar businesses and as may be required by
Applicable Law (including, without limitation, hazard and business interruption
insurance). All such insurance shall: (a) in the case of any such insurance
procured in the United States, (x) to the extent agreed to by such insurance
company after the Borrower’s use of commercially reasonable efforts, provide for
not less than thirty (30) days’ prior written notice to the Administrative Agent
of termination, lapse or cancellation of such insurance and (y) in any event,
provide for not less than ten (10) days’ prior written notice to the
Administrative Agent of termination, lapse or cancellation of such insurance due
to failure to pay premiums; (b) in the case of liability insurance, name the
Administrative Agent as an additional insured party thereunder (provided that in
the case of any liability insurance policy procured outside of the United
States, such policy shall not be required to so name the Administrative Agent as
an additional insured party if the Borrower or the applicable Subsidiary has
been unable to obtain such endorsement from the applicable insurer after the use
of commercially reasonable efforts); and (c) in the case of each casualty
insurance policy of the Credit Parties, name the Administrative Agent as
lender’s loss payee or mortgagee, as applicable. On the Effective Date and from
time to time thereafter deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.
Without limiting the foregoing, the Borrower shall and shall cause each
appropriate Credit Party to: (i) maintain, if available, fully paid flood hazard
insurance on all owned real property that is located in a special flood hazard
area and that is subject to a Mortgage, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 and as otherwise
required by Required Lenders or the Administrative Agent; (ii) furnish to the
Administrative Agent evidence of renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof; and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area.
SECTION 8.7 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance in all material respects with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.
SECTION 8.8 Payment of Taxes and Other Obligations. Pay and perform: (a) all
Taxes, assessments, and other governmental charges that may be levied or
assessed upon it or any of its Property; and (b) all other Indebtedness,
obligations and liabilities in accordance with customary trade practices that,
in either case of clause (a) or (b), if not so paid could reasonably be expected
to have a Material Adverse Effect; provided that the Borrower or such Subsidiary
may contest any item described in clause (a) of this Section in good faith so
long as adequate reserves are maintained with respect thereto in accordance with
GAAP.

100
US-DOCS\109182052.19

--------------------------------------------------------------------------------



SECTION 8.9 Compliance with Laws and Approvals. Observe and remain in compliance
with all Applicable Laws (including without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation) and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
SECTION 8.10 Environmental Laws. In addition to and without limiting the
generality of Section 8.9, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect: (a) comply in all
material respects with, all applicable Environmental Laws, and obtain and comply
with and maintain, and use commercially reasonable efforts to ensure that all
tenants and subtenants, if any, obtain and comply in all material respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws; and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding applicable
Environmental Laws. In addition, each Credit Party shall defend, indemnify and
hold harmless the Administrative Agent and the Lenders, and their respective
parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any applicable Environmental Laws applicable to the operations
of the Borrower or any such Subsidiary, or any orders, requirements or demands
of Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.
SECTION 8.11 Compliance with ERISA. In addition to and without limiting the
generality of Section 8.9: (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans; (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan; (iii) not participate in any nonexempt
prohibited transaction that could result in any civil penalty under ERISA or tax
under the Code; and (iv) operate each Employee Benefit Plan in such a manner
that will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code;
and (b) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Employee Benefit Plan as may be
reasonably requested by the Administrative Agent.
SECTION 8.12 Compliance with Material Contracts. Comply in all respects with
each Material Contract except as could not reasonably be expected to have a
Material Adverse Effect; provided that the Borrower or any such Subsidiary may
contest the terms and conditions of any such Material Contract in good faith
through applicable proceedings so long as adequate reserves are maintained in
accordance with GAAP.
SECTION 8.13 Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
written notice and at such times during normal business hours, all at the
expense of the Borrower, to visit and inspect its properties; inspect, audit and
101
US-DOCS\109182052.19

--------------------------------------------------------------------------------



make extracts from its books, records and files, including, but not limited to,
management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects;
provided that excluding any such visits and inspections during the continuation
of an Event of Default: (a) any such visits and inspections by any Lender
(excluding any Lender that also acts as Administrative Agent) shall be at such
Lender’s expense; and (b) the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year at the Borrower’s
expense; provided further that upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Borrower at any time without advance notice.
Each Credit Party and its Subsidiaries may place reasonable limits on access to
information, the disclosure of which would be prohibited by a confidentiality
agreement or is otherwise proprietary or confidential, in each case of such
agreement or other restrictions, entered into by such Credit Party or such
Subsidiary on an arm’s-length basis and in good faith, unless mutually agreeable
arrangements are made (and at the Administrative Agent’s reasonable request,
such Credit Party or such Subsidiary shall take all commercially reasonable
efforts to cause such arrangements to be made) to permit the disclosure of such
information and preserve such information as confidential or proprietary and
neither the Borrower nor any Subsidiary shall be required to disclose any trade
secrets. Upon the request of the Administrative Agent or the Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year, which meeting will be held at the Borrower’s corporate offices
(or such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed by the Borrower and the
Administrative Agent.
SECTION 8.14 Additional Subsidiaries, Real Property and Other Collateral.
(a) Additional Subsidiary Guarantors. Promptly after the creation or acquisition
of any Subsidiary (other than an Excluded Subsidiary)or after the date when a
Subsidiary ceases to be an Excluded Subsidiary (including due to revocation of a
designation of an “Immaterial Subsidiary”) (and, in any event, within forty-five
(45) days after such creation, acquisition, or cessation, as such time period
may be extended by the Administrative Agent in its sole discretion), cause: (i)
such Subsidiary to become a Subsidiary Guarantor by delivering to the
Administrative Agent a duly executed supplement to the Guaranty Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose; (ii) such person to grant a security interest in all Collateral
(subject to clauses (b) and (e) below and the exceptions specified in the
Collateral Agreement) owned by such Subsidiary by delivering to the
Administrative Agent a duly executed supplement to each applicable Security
Document or such other document as the Administrative Agent shall deem
appropriate for such purpose and comply with the terms of each applicable
Security Document; (iii) to be delivered to the Administrative Agent such
opinions, documents, and certificates referred to in Section 6.1 as may be
reasonably requested by the Administrative Agent; (iv) to be delivered to the
Administrative Agent original certificated Equity Interests or other
certificates and stock or other transfer powers evidencing the Equity Interests
of such Person (to the extent such Equity Interests are certificated); (v) to be
delivered to the Administrative Agent such updated Schedules to the Loan
Documents and supplements to the Disclosure Letter as requested by the
Administrative Agent with respect to such Person; and (vi) to be delivered to
the Administrative Agent such other documents as may be reasonably requested by
the Administrative Agent, all in form, content and scope reasonably satisfactory
to the Administrative Agent.
(b) Equity Interests of Domestic Subsidiaries, Foreign Subsidiaries, and Foreign
Subsidiary Holding Companies. Cause: (i) 100% of the issued and outstanding
Equity Interests of each Subsidiary (other than Subsidiaries that are Foreign
Subsidiary Holding Companies or Excluded Foreign Subsidiaries); and (ii) 65% of
the issued and outstanding Equity Interests entitled to vote (within the
102
US-DOCS\109182052.19

--------------------------------------------------------------------------------



meaning of Treas. Reg. Section 1.956-2(c)(2)), and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)), in each other Subsidiary, in each case, directly
owned by any Credit Party, to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Security Documents and shall deliver to the Administrative
Agent such opinions of counsel (if requested by the Administrative Agent) and
any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein to the extent required by the Security
Documents and such other documents and certificates referred to in Section 6.1
and any other documents as may be reasonably requested by the Administrative
Agent, all in form and substance reasonably satisfactory to the Administrative
Agent (including, without limitation, a consent thereto executed by such
Subsidiary; if applicable, original certificated Equity Interests (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction), evidencing the Equity Interests of such Persons, together
with an appropriate undated stock or other transfer power for each certificate
duly executed in blank by the registered owner thereof; and updated Schedules to
the Loan Documents as requested by the Administrative Agent with regard to such
Person); provided that with respect to Foreign Subsidiaries, creation and
perfection actions and documentation under any foreign Applicable Laws shall
only be required to be taken with respect to each such Subsidiary that, on a
Consolidated basis with its Subsidiaries, has: (x) assets in excess of 10% of
Consolidated Total Assets as set forth on the most recent financial statements
delivered pursuant to Section 8.1(a); or (y) annual revenues in excess of 10% of
the Consolidated revenues of the Borrower and its Subsidiaries as set forth on
the most recent financial statements delivered pursuant to Section 8.1(a);
provided further that the Credit Parties shall have forty-five (45) days after
the acquisition or formation of any Subsidiary or any Subsidiary becoming a
Credit Party to comply with this Section 8.14(b) (or sixty (60) days in the case
of actions required under any foreign Applicable Laws), in each case as such
time period may be extended by the Administrative Agent in its sole discretion.
(c) Real Property Collateral. Notify the Administrative Agent in writing within
fifteen (15) days after the acquisition by any Credit Party of any Material Real
Property that is not subject to an existing Security Document (as such time
period may be extended by the Administrative Agent in its sole discretion), and
promptly thereafter (and in any event, within sixty (60) days of such
acquisition (as such time period may be extended by the Administrative Agent, in
its sole discretion)) deliver such Mortgages and Real Estate Support Documents
reasonably requested by the Administrative Agent in connection with granting and
perfecting a Lien on such Material Real Property in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, all in form and substance
reasonably acceptable to the Administrative Agent; provided that the Borrower
shall provide flood hazard certifications and evidence of flood insurance (if
such insurance is required by Applicable Law) to the Administrative Agent (for
distribution to the Lenders) at least ten (10) Business Days in advance of
delivering the related Mortgage and the Administrative Agent shall not enter
into any Mortgage unless the Borrower shall have delivered the foregoing
documentation to the Administrative Agent at least ten (10) Business Days in
advance of delivering the related Mortgage (it being understood that the
Borrower shall use diligent efforts to promptly provide any further
documentation reasonably requested by the Administrative Agent relating to flood
hazard certifications and flood insurance).
(d) Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to a Permitted Acquisition, and such new Subsidiary at no
time holds any assets or liabilities other than any merger consideration
contributed to it contemporaneously with the closing of such merger transaction,
such new Subsidiary shall not be required to take the actions set forth in
Section 8.14(a) or (b), as applicable, until the consummation of such Permitted
Acquisition (at which time, the surviving entity of the respective merger
103
US-DOCS\109182052.19

--------------------------------------------------------------------------------



transaction shall be required to so comply with Section 8.14(a) or (b), as
applicable, within ten (10) Business Days of the consummation of such Permitted
Acquisition, as such time period may be extended by the Administrative Agent in
its sole discretion).
(e) Exclusions. The provisions of this Section 8.14 shall not apply to assets as
to which the Administrative Agent and the Borrower shall reasonably determine
that the costs and burdens of obtaining a security interest therein or
perfection thereof outweigh the value of the security afforded thereby.
Notwithstanding anything to the contrary in any Loan Document, (i) no action
shall be required to perfect a security interest in letter of credit rights in
addition to the filing of a UCC-1 financing statement so long as the maximum
face amount of any such letter of credit is $5,000,000 or less individually, and
of all such letters of credit is $20,000,000 or less in the aggregate, (ii)
there shall be no requirement to obtain any leasehold mortgages or consents to
assignments of claims under the Federal Assignment of Claims Act of 1940 (or any
analogous state laws), (iii) there shall be no requirement to make any filings
to perfect a security interest with respect to any patents, copyrights, and
trademarks registered under the laws of any jurisdiction other than the United
States or any state thereof, (iv) there shall be no requirement to deliver any
Control Agreements with respect to any Deposit Accounts or Securities Accounts
(other than in connection with the Cash Collateralization pursuant to the terms
hereof), (v) no landlord or bailee waivers or collateral access agreements shall
be required with regards to inventory or equipment leased, licensed or otherwise
provided to customers and (vi) except as specified in clause (v) above, the
Credit Parties shall be required to use commercially reasonable efforts to
obtain landlord or bailee waivers or collateral access agreements only for any
location at which the aggregate book value of the Credit Parties’ inventory
exceeds 20% of all inventory of the Credit Parties at any one time; provided
that this sentence shall not apply during the continuation of an Event of
Default specified in Section 10.1(a), (b), (h) or (i) when, at any time and from
time to time, the Administrative Agent may require in its sole discretion that
any and all such actions are taken, obtained or made at its request.
SECTION 8.15 [Reserved].
SECTION 8.16 Post-Closing Matters. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, cause any and all actions set
forth on Schedule 8.16 to the Disclosure Letter to be taken, and each document,
certificate or other item set forth on such Schedule 8.16 to the Disclosure
Letter to be delivered, in each case within the time period specified for such
action or delivery on Schedule 8.16 to the Disclosure Letter (as such time
period may be extended by the Administrative Agent in its sole discretion) and
in form and substance satisfactory to the Administrative Agent.
SECTION 8.17 Further Assurances.
(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents) other than as set forth
in Section 8.14(e) and the exceptions specified in the Collateral Agreement,
which may be required under any Applicable Law, or which the Administrative
Agent or the Required Lenders may reasonably request, to effectuate the
transactions contemplated by the Loan Documents or to grant, preserve, protect
or perfect the Liens created or intended to be created by the Security Documents
or the validity or priority of any such Lien, all at the expense of the Credit
Parties.  The Borrower also agrees to provide to the Administrative Agent, from
time to time upon the reasonable request by the Administrative Agent, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

104
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(b) If requested by the Administrative Agent or any Lender (through the
Administrative Agent), promptly furnish to the Administrative Agent and each
Lender a statement in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable.
SECTION 8.18 Compliance with Anti-Corruption Laws and Sanctions. Maintain in
effect and implement policies and procedures reasonably designed to promote and
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
ARTICLE IX
NEGATIVE COVENANTS
Until the Discharge of the Obligations, the Credit Parties will not, and will
not permit any of their respective Subsidiaries to:
SECTION 9.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:
(a) the Obligations;
(b) Indebtedness and obligations owing under: (i) Hedge Agreements entered into
in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks and not for speculative purposes; and (ii) Cash Management
Agreements;
(c) Indebtedness existing on the Effective Date and listed on Schedule 9.1 to
the Disclosure Letter, and the renewal, refinancing, extension and replacement
(but not the increase in the aggregate principal amount) thereof;
(d) Capital Lease Obligations and Indebtedness incurred in connection with
purchase money Indebtedness in an aggregate amount not to exceed $20,000,000 at
any time outstanding;
(e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to Section 9.3, to the extent that: (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets; (ii) neither the
Borrower nor any Subsidiary thereof (other than such Person or any other Person
that such Person merges with or that acquires the assets of such Person) shall
have any liability or other obligation with respect to such Indebtedness; and
(iii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $10,000,000 at any time outstanding;
(f) Guarantees by the Borrower or any Subsidiary in respect of Indebtedness of
the Borrower or any Subsidiary otherwise permitted pursuant to this Section 9.1;
provided that: (i) no Guarantee by any Subsidiary of any Indebtedness
constituting Permitted Unsecured Indebtedness shall be permitted unless such
Subsidiary shall have also provided a Guarantee of the Obligations substantially
on the terms set forth in the Guaranty Agreement; (ii) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination provisions of such
Indebtedness; and (iii) in the case of any Guarantee by a Credit Party of any
Indebtedness of a Non-Guarantor Subsidiary, solely to the extent that such
Guarantee would be permitted as an Investment pursuant to Section 9.3;

105
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(g) unsecured intercompany Indebtedness:
(i) owed by any Credit Party to another Credit Party;
(ii) owed by any Credit Party to any Non-Guarantor Subsidiary (provided that
such Indebtedness shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent);
(iii) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary; and
(iv) owed by any Non-Guarantor Subsidiary to any Credit Party to the extent
permitted pursuant to Section 9.3 (provided that any such Indebtedness shall be
evidenced by a note in form and substance reasonably satisfactory to the
Administrative Agent and shall be pledged and delivered to the Administrative
Agent pursuant to the Security Documents);
(h) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(i) Subordinated Indebtedness of the Borrower and the Subsidiary Guarantors;
provided that in the case of each incurrence of such Subordinated Indebtedness:
(i) no Default or Event of Default shall have occurred and be continuing or
would be caused by the incurrence of such Subordinated Indebtedness; and
(ii) the Administrative Agent shall have received satisfactory written evidence
that the Borrower would be in compliance with the financial covenants set forth
in Section 9.14 on a Pro Forma Basis after giving effect to the issuance of any
such Subordinated Indebtedness;
(j) Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;
(k) Permitted Unsecured Indebtedness in an aggregate principal amount not to
exceed $300,000,000 at any time outstanding;
(l) to the extent constituting Indebtedness, obligations in respect of purchase
price adjustments, earn-outs, non-competition agreements, and other similar
arrangements, or other deferred payments of a similar nature, representing
Permitted Acquisition Consideration and incurred in connection with any
Permitted Acquisition; provided that to the extent such purchase price
adjustment or earn-out is subject to a contingency, such purchase price
adjustment or earn-out shall be valued at the amount of reserves, if any,
required under GAAP, and to the extent that the amount payable pursuant to such
purchase price adjustment and earn-out is reflected, or would otherwise be
required to be reflected, on a balance sheet prepared in accordance with GAAP,
it shall be valued at such reflected amount;
(m) customer advances or deposits received in the ordinary course of business;
(n) Indebtedness constituting reimbursement obligations in respect of letters of
credit, bank guarantees, and similar instruments issued for the account of the
Borrower or any Subsidiary in the ordinary course of business supporting
obligations of the type referred to in Section 9.2(e), Section 9.2(f) and
Section 9.2(q); provided that upon the drawing of such letters of credit,
presentment of such bank guarantees or similar instruments, or the incurrence of
such Indebtedness, such obligations are reimbursed within thirty (30) days
following such drawing, presentment, or incurrence;

106
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(o) Indebtedness of any Foreign Subsidiary in an aggregate principal amount not
to exceed $25,000,000 at any time outstanding;
(p) Indebtedness in respect of Customer Lease Financings, Qualified Accounts
Receivable Dispositions and Permitted Receivables Financings to the extent any
of them are recharacterized as Indebtedness;
(q) Indebtedness representing installment insurance premiums owing in the
ordinary course of business;
(r) (i) Indebtedness with respect to Standard Receivables Financing Undertakings
under Customer Lease Financings, Qualified Accounts Receivables Dispositions and
Permitted Receivables Financings and (ii) Indebtedness of Special Purpose
Receivables Subsidiaries in respect of Permitted Receivables Financings; and
(s) (i) Indebtedness of any Credit Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate outstanding principal amount
not to exceed the greater of (A) $50,000,000 and (B) 5.0% of Consolidated Total
Assets at the time of incurrence thereof, and (ii) without duplication, any
Permitted Refinancing Indebtedness in respect of Indebtedness incurred under
Section 9.1(s)(i).
SECTION 9.2 Liens. Create, incur, assume or suffer to exist, any Lien on or with
respect to any of its Property, whether now owned or hereafter acquired, except:
(a) Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Swingline Lender and/or the Issuing Lenders, as
applicable, on Cash Collateral granted pursuant to the Loan Documents);
(b) Liens in existence on the Effective Date and described on Schedule 9.2 to
the Disclosure Letter, and the replacement, renewal or extension thereof
(including Liens incurred, assumed or suffered to exist in connection with any
refinancing, refunding, renewal or extension of Indebtedness pursuant to
Section 9.1(c) (solely to the extent that such Liens were in existence on the
Effective Date and described on Schedule 9.2 to the Disclosure Letter));
provided that the scope of any such Lien shall not be increased, or otherwise
expanded, to cover any additional property or type of asset, as applicable,
beyond that in existence on the Effective Date, except for products and proceeds
of the foregoing;
(c) Liens for taxes, levies, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws): (i) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired; or (ii) which
are being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(d) statutory Liens such as claims or Liens of materialmen, mechanics, carriers,
warehousemen, processors, suppliers, landlords and other similar Liens for
labor, materials, supplies or rentals, and other similar amounts incurred in the
ordinary course of business, which: (i) are not overdue for a period of more
than thirty (30) days, or if more than thirty (30) days overdue, no action has
been taken to enforce such Liens and such Liens are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP; and (ii) do not, individually or in the aggregate,
materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;

107
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(e) (i) deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance and other types of social security or
similar legislation; and (ii) deposits or pledges in respect of letters of
credit, bank guarantees, or similar instruments that have been posted in the
ordinary course of business of the Borrower or any Subsidiary to support payment
of the items set forth in clause (i) of this Section 9.2(e), in each case, so
long as no foreclosure sale or similar proceeding has been commenced with
respect to any portion of the Collateral on account thereof;
(f) (i) deposits or pledges made in the ordinary course of business to secure
the performance of bids, trade and commercial contracts and leases and the
payment of rent (other than Indebtedness), statutory obligations, surety bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
and (ii) deposits or pledges in respect of letters of credit, bank guarantees,
or similar instruments that have been posted in the ordinary course of business
of the Borrower or any Subsidiary to support payment of the items set forth in
clause (i) of this Section 9.2(f), in each case, so long as no foreclosure sale
or similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof; provided that the aggregate amount of the
deposits and pledges made pursuant to this Section 9.2(f), together with the
aggregate principal amount of Indebtedness and other obligations secured with
Liens permitted pursuant to Section 9.2(x), shall not exceed at any time the
greater of (i) $20,000,000 and (ii) 2.0% of Consolidated Total Assets, in each
case determined as of the date of incurrence;
(g) encumbrances (i) in the nature of zoning restrictions, easements, and rights
or restrictions of record or other similar encumbrances on the use of real
property, which do not materially detract from the value of such property or
materially impair the use thereof in the ordinary conduct of business of the
applicable Person or which are insured over by title insurance and (ii) such as
any zoning, building or similar laws or rights reserved to or vested in any
Governmental Authority;
(h) Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
(i) Liens securing Indebtedness permitted under Section 9.1(d); provided that:
(i) such Liens shall be created within one hundred eighty (180) days of the
acquisition, repair, improvement or lease, as applicable, of the related
Property; (ii) such Liens do not at any time encumber any property other than
the Property or Properties financed by such Indebtedness; (iii) the amount of
Indebtedness secured thereby is not increased (except in connection with the
repair or improvement of the Property or Properties securing such Indebtedness);
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original price for the
purchase, repair improvement or lease amount (as applicable) of such Property or
Properties at the time of purchase, repair, improvement or lease (as
applicable);
(j) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;
(k) Liens on Property: (i) of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition or other
Investment permitted by Section 9.3; and (ii) of the Borrower or any of its
Subsidiaries existing at the time such tangible property or tangible assets are
purchased or otherwise acquired by the Borrower or such Subsidiary thereof
pursuant to a transaction permitted pursuant to this Agreement; provided that,
with respect to each of the foregoing
108
US-DOCS\109182052.19

--------------------------------------------------------------------------------



clauses (i) and (ii): (A) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, Investment, purchase, or other
acquisition; (B) such Liens are applicable only to specific Property; (C) such
Liens are not “blanket” or all asset Liens; (D) such Liens do not attach to any
other Property of the Borrower or any of its Subsidiaries; and (E) the
Indebtedness secured by such Liens is permitted under Section 9.1(e) of this
Agreement;
(l) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction; (ii) Liens of any depositary bank in connection with statutory,
common law, and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof, (iii) customary
set-off rights pursuant to Cash Management Agreements and (iv) Liens on cash and
Cash Equivalents securing obligations in respect of Cash Management Services;
provided that the aggregate amount of cash and Cash Equivalents subject to such
Liens does not at any one time exceed $25,000,000;
(m) (i) contractual or statutory Liens of landlords to the extent relating to
the property and assets relating to any lease agreements with such landlord; and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(n) any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any inbound license or lease agreement entered into
by the Borrower or any Subsidiary in the ordinary course of business and not
prohibited by this Agreement;
(o) any license, sublicense, lease, or sublease granted by the Borrower or any
Subsidiary to third parties in the ordinary course of its business and in
accordance with any applicable terms of the Security Documents which do not:
(i) interfere in any material respect with the ordinary conduct of the business
of the Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of the Borrower or its Subsidiaries; or (ii) secure any
Indebtedness;
(p) to the extent constituting Liens, any option or other agreement to purchase
any asset of the Borrower or any of its Subsidiaries, the disposition of which
is expressly permitted under Section 9.5 or otherwise under this Agreement;
(q) reasonable customary initial deposits and margin deposits to the extent
required by Applicable Law, which secure Indebtedness under Hedge Agreements
permitted under Section 9.1(b); provided that any obligation secured by any
deposit permitted under this Section 9.2(q) shall have been incurred in the
ordinary course of business and not for speculative purposes;
(r) Liens on assets of Foreign Subsidiaries securing only Indebtedness of such
Foreign Subsidiaries otherwise permitted under Section 9.1(o); provided that
such Liens shall not extend to, or encumber, any assets that constitute
Collateral or the Equity Interests of the Borrower or any of the Subsidiaries
(other than Subsidiaries of the applicable Foreign Subsidiary that are Excluded
Subsidiaries) or prohibit or otherwise restrict the creation or assumption of
any Lien pursuant to this Agreement or any other Loan Documents;
(s) Liens solely on any cash earnest money deposits or escrow arrangements made
by the Borrower or any Subsidiary in connection with any letter of intent or
purchase or merger agreement for any Acquisition permitted under this Agreement;

109
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(t) Liens on any customer leases (and any accounts or chattel paper arising out
of such customer leases) subject to Customer Lease Financings and Liens on any
Qualified Accounts Receivable subject to a Qualified Accounts Receivable
Disposition to the extent any such Customer Lease Financings or Qualified
Accounts Receivable Disposition is recharacterized as Indebtedness;
(u) Liens in the nature of: (i) customary setoff rights in favor of any
counterparty to any Hedge Agreements expressly permitted under this Agreement,
and (ii) setoff rights granted to third parties pursuant to trade and other
similar contracts with the Borrower or any Subsidiary and limited to payments
owed to the Borrower or any Subsidiary under such contracts that do not
constitute Indebtedness, and such contracts are not secured by any Property of
the Borrower or any Subsidiary;
(v) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto, so long as no foreclosure sale or similar
proceeding has been commenced with respect to any portion of the Collateral on
account thereof;
(w) (i) Liens on Receivables Assets sold or transferred or purported to be sold
or otherwise transferred to a Special Purpose Receivables Subsidiary or an
unrelated financing company in connection with a Permitted Receivables Financing
and (ii) Liens on Receivables Assets and other property of Special Purpose
Receivables Subsidiaries securing Permitted Receivables Financings; and
(x) Liens not otherwise permitted hereunder securing Indebtedness or other
obligations in the aggregate outstanding principal amount not to exceed the
greater of (i) $20,000,000 and (ii) 2.0% of Consolidated Total Assets, in each
case determined as of the date of incurrence.
SECTION 9.3 Investments. Purchase, own, invest in or otherwise acquire (in one
transaction or a series of transactions), directly or indirectly, any Equity
Interests, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, all or substantially all of the
business or assets of any other Person or any division, business unit, product
line or line of business of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:
(a) (i) Investments existing on the Effective Date in Subsidiaries existing on
the Effective Date and any amendments, modifications, extensions or
reinvestments (in the same Person or a successor to such Person) of any such
Investments so long as the net investment amount is not increased;
(ii) Investments existing on the Effective Date (other than Investments in
Subsidiaries existing on the Effective Date) and described on Schedule 9.3 to
the Disclosure Letter and any amendments, modifications, extensions or
reinvestments (in the same Person or a successor to such Person) of any such
Investments so long as the net investment amount is not increased;
(iii) Investments made after the Effective Date by any Credit Party in any other
Credit Party;
(iv) Investments made after the Effective Date by any Non-Guarantor Subsidiary
in any other Non-Guarantor Subsidiary;

110
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(v) Investments made after the Effective Date by any Non-Guarantor Subsidiary in
any Credit Party;
(vi) Investments made after the Effective Date by any Credit Party in any
Non-Guarantor Subsidiary in an aggregate outstanding amount not to exceed the
greater of (x) $35,000,000, and (y) 3.5% of the Consolidated Total Assets, in
each case determined at the time such Investment is made, together with any
amendments, modifications, extensions or reinvestments (in the same Person or a
successor to such Person) so long as the net investment amount is not increased;
and
(vii)  Investments in connection with a Permitted Reorganization or a Permitted
Intercompany Transfer;
(b) Investments in cash and Cash Equivalents;
(c) Investments by the Borrower or any of its Subsidiaries consisting of Capital
Expenditures permitted by this Agreement;
(d) deposits made in the ordinary course of business to secure the performance
of leases, the payment of rent or other obligations as permitted by Section 9.2;
(e) Hedge Agreements permitted pursuant to Section 9.1;
(f) purchases of assets (w) by any Credit Party from any other Credit Party, (x)
by any non-Guarantor Subsidiary from any other non-Guarantor Subsidiary, (y) by
any Credit Party from any non-Guarantor Subsidiary for fair market value (as
determined by the Borrower) provided that an investment in such non-Guarantor
Subsidiary in the amount of the purchase price paid therefor shall be treated as
an Investment in such non-Guarantor Subsidiary for purposes of this Section 9.3,
or (z) otherwise in the ordinary course of business;
(g) Investments by the Borrower or any Subsidiary thereof in the form of:
(i) Permitted Acquisitions to the extent that any Person or Property acquired in
such Acquisition becomes a part of the Borrower or a Subsidiary Guarantor or
becomes (whether or not such Person is a Wholly-Owned Subsidiary) a Subsidiary
Guarantor in the manner contemplated by Section 8.14; and
(ii) Permitted Acquisitions to the extent that any Person or Property acquired
in such Acquisition does not become a Subsidiary Guarantor or a part of a
Subsidiary Guarantor in an aggregate amount in any Fiscal Year not to exceed the
greater of (x) $25,000,000, and (y) 2.5% of Consolidated Total Assets, in each
case determined at the time such Investment is made;
(h) Investments in the form of travel advances and relocation and other loans
and advances to employees for reasonable and customary business-related travel,
entertainment, relocation, and analogous ordinary business purposes, and payroll
advances in connection with changes in payroll systems and other advances of
payroll payments to employees, in each case in the ordinary course of business;
(i) Investments consisting of loans to employees to finance the purchase of
Equity Interests (other than Disqualified Equity Interests) of the Borrower
pursuant to employee stock purchase plans or agreements approved by the
Borrower’s board of directors in an aggregate principal amount not to exceed
111
US-DOCS\109182052.19

--------------------------------------------------------------------------------



$1,000,000 outstanding at any time (determined without regard to any write-downs
or write-offs of such loans);
(j) Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;
(k) (i) Guarantees not prohibited by Section 9.1 in respect of (A) Indebtedness
of Credit Parties and (B) other obligations of Credit Parties not prohibited by
this Agreement, (ii) Guarantees not prohibited by Section 9.1 in respect of
Indebtedness of Non-Guarantor Subsidiaries; provided that Guarantees incurred
after the Effective Date by Credit Parties in respect of Indebtedness of
Non-Guarantor Subsidiaries pursuant to this Section 9.3(k)(ii) (other than
Guarantees constituting obligations to honor a supported Subsidiary’s
obligations to its counterparty under any Hedge Agreement pursuant to customary
ISDA keepwell or similar arrangements and other than Guarantees in respect of
obligations of Non-Guarantor Subsidiaries under Secured Cash Management
Agreements and Secured Hedge Agreements) shall not exceed in the aggregate at
the time any such Guarantee is incurred, an amount equal to, at any time
outstanding, the greater of (x) $50,000,000, and (y) 5% of Consolidated Total
Assets; and (iii) Guarantees not prohibited by Section 9.1 in respect of
obligations (other than Indebtedness) of Non-Guarantor Subsidiaries not
prohibited by this Agreement;
(l) Investments consisting of extensions of credit to the customers of the
Borrower or of any of its Subsidiaries in the nature of accounts receivable,
prepaid royalties, or notes receivable, arising from the grant of trade credit
or licensing activities of the Borrower or such Subsidiary, in each case in the
ordinary course of business;
(m) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
litigation, delinquent obligations of, and other disputes with, customers,
suppliers or other Persons arising in the ordinary course of business (including
Investments received upon foreclosure of any secured customer leases or
licenses);
(n) Investments consisting of leases of goods and inventory and related licenses
to customers in the ordinary course of business;
(o) joint venture, corporate collaborations, or strategic alliances in the
ordinary course of the Borrower’s or a Subsidiary’s business consisting of the
licensing of technology, the development of technology and/or the providing of
technical support; provided that: (i) such joint ventures, collaborations and
alliances do not interfere in any material respect with the ordinary conduct of
the business of the Borrower or its Subsidiaries or result in a material
diminution in the value of the Collateral as security for the Obligations (other
than by virtue of any assets invested pursuant to such Investment ceasing to be
Collateral); (ii) obligations under such joint ventures, collaborations and
alliances are not secured by any Property of the Borrower or any Subsidiary or
of any such joint venture, collaboration or alliance; and (iii) any Investments
made by the Borrower or any Subsidiary in connection with such joint ventures,
collaborations and alliances shall not exceed $20,000,000 in the aggregate in
any Fiscal Year;
(p) non-cash consideration received in connection with Asset Dispositions
expressly permitted by Section 9.5;
(q) Investments held by a Person acquired in a Permitted Acquisition; provided
that such Investments are held by such Person or are made pursuant to a binding
commitment of such Person in effect as of the date of such Permitted Acquisition
and not acquired or entered into in contemplation of such Permitted Acquisition;
provided further that, in the case of any such binding commitment to make an
Investment, to the extent that any such Investment would constitute an
Acquisition, such Investment shall
112
US-DOCS\109182052.19

--------------------------------------------------------------------------------



itself comply with all requirements of a Permitted Acquisition and with all
other terms and conditions of this Agreement and the other Loan Documents;
(r) Investments in Permitted Equity Derivatives; and
(s) (i) Investments not otherwise permitted pursuant to this Section 9.3 which,
when combined with the aggregate amount of other Investments outstanding
pursuant to this clause (s), does not exceed at the time when any such new
Investment is made, (x) the greater of (i) $50,000,000 and (ii) 5% of
Consolidated Total Assets, plus (y) additional amounts so long as (i) the
Consolidated Total Net Leverage Ratio, determined on a Pro Forma Basis as of the
last day of the most recent fiscal quarter end for which financial statements
are required to have been, or have been, delivered under Section 8.1, does not
exceed 2.50:1:00 and (ii) the Borrower is in Pro Forma Compliance with the
covenants set forth in Section 9.14; provided that immediately before and
immediately after giving pro forma effect to any such Investments incurred in
connection therewith, no Default or Event of Default shall have occurred and be
continuing and provided further that in the case of a Limited Condition
Acquisition, compliance with this clause (s) shall be tested as of the date the
applicable Permitted Acquisition Documents are entered into (and, for the
avoidance of doubt, such determination of compliance with respect to this clause
(s)(i) shall give effect to such Limited Condition Acquisition and the
incurrence of any Indebtedness in connection therewith) (provided that no Event
of Default under Section 10.1(a), (b), (h) or (i) shall have occurred and be
continuing on the date of such Investment both before and after giving pro forma
effect to such Limited Condition Acquisition and any Indebtedness incurred in
connection therewith), and (ii) any amendments, modifications, Permitted
Intercompany Transfer thereof, extensions or reinvestments (in the same Person
or a successor to such Person) so long as the net investment amount is not
increased.
        For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
SECTION 9.4 Fundamental Changes. Merge, consolidate or enter into any similar
combination with, or enter into any Asset Disposition of all or substantially
all of its assets (whether in a single transaction or a series of transactions)
with, any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:
(a) (i) any Subsidiary of the Borrower may be merged, amalgamated, or
consolidated with or into, or be dissolved or liquidated into, the Borrower
(provided that the Borrower shall be the continuing or surviving entity); or
(ii) any Subsidiary of the Borrower may be merged, amalgamated, or consolidated
with or into, or be dissolved or liquidated into, any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
entity or substantially concurrently with such transaction, the continuing or
surviving entity shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 8.14 in connection therewith);
(b) any Non-Guarantor Subsidiary may be merged, amalgamated or consolidated with
or into, or be dissolved or liquidated into, any other Non-Guarantor Subsidiary;
(c) any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower,
any Subsidiary Guarantor, or any Subsidiary that will become a Subsidiary
Guarantor substantially concurrently with such transaction;
113
US-DOCS\109182052.19

--------------------------------------------------------------------------------



provided that, with respect to any such disposition by any Non-Guarantor
Subsidiary, the consideration for such disposition shall not exceed the fair
value of such assets (as determined in good faith by the Borrower);
(d) any Non-Guarantor Subsidiary may dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding up or otherwise) to any
other Non-Guarantor Subsidiary;
(e) any Wholly-Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with any
acquisition permitted hereunder (including, without limitation, any Permitted
Acquisition permitted pursuant to Section 9.3(g)); provided that: (i) in the
case of any merger involving a Wholly-Owned Subsidiary that is a Subsidiary
Guarantor, a Subsidiary Guarantor shall be the continuing or surviving Person;
or (ii) in the case of any merger involving a Wholly-Owned Subsidiary that is
not a Subsidiary Guarantor, in connection with such transaction, the continuing
or surviving Person shall become a Subsidiary Guarantor to the extent required
under, and within the time periods set forth in, Section 8.14, with which the
Borrower shall comply in connection with such transaction;
(f) any Person may merge into the Borrower or any of its Wholly-Owned
Subsidiaries in connection with a Permitted Acquisition or other Investment
permitted pursuant to Section 9.3; provided that: (i) in the case of a merger
involving the Borrower, the continuing or surviving Person shall be the
Borrower; (ii) except as set forth in clause (i), in the case of a merger
involving a Subsidiary Guarantor, the continuing or surviving Person shall be a
Subsidiary Guarantor; and (iii) except as set forth in clause (i) and (ii), in
the case of a merger involving a Wholly-Owned Subsidiary of the Borrower, the
continuing or surviving Person shall be a Wholly-Owned Subsidiary of the
Borrower, and to the extent required by, and within the time periods set forth
in, Section 8.14, the Borrower shall cause such Wholly-Owned Subsidiary to
become a Subsidiary Guarantor and to comply with all other requirements set
forth in Section 8.14; and
(g) any Subsidiary may merge into any other Person in connection with an Asset
Disposition permitted under Section 9.5(n).
SECTION 9.5 Asset Dispositions. Make any Asset Disposition except:
(a) the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Subsidiaries;
(b) Asset Dispositions in the ordinary course of business consisting of the
abandonment, cancellation, non-renewal, or discontinuance of the use or
maintenance of intellectual property or rights relating thereto that: (i) in the
reasonable good faith determination of the Borrower, are uneconomical,
negligible, obsolete, or otherwise not material in the conduct of its business;
and (ii) not disadvantageous to the rights or remedies of the Lenders (it being
understood and agreed that no intellectual property or rights relating thereto
that are material or necessary to the operation of the business of the Borrower
and its Subsidiaries, taken as a whole, may be disposed of in reliance on this
clause);
(c) non-exclusive licenses and sublicenses of intellectual property rights in
the ordinary course of business not interfering, individually or in the
aggregate, in any material respect with the conduct of the business of the
Borrower and its Subsidiaries;
(d) customer leases and other leases, subleases, licenses, or sublicenses of
real or personal property granted by the Borrower or any of its Subsidiaries to
others, in each case, in the ordinary course
114
US-DOCS\109182052.19

--------------------------------------------------------------------------------



of business not interfering, individually or in the aggregate, in any material
respect with the business of the Borrower or any of its Subsidiaries;
(e) Asset Dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith (if applicable);
(f) Asset Dispositions in connection with transactions permitted by Section 9.4
(other than Section 9.4(g)) and Asset Dispositions consisting of Restricted
Payments permitted under Section 9.6;
(g) Asset Dispositions of Property to the extent that: (i) such Property is
exchanged for, or credited against the purchase price of, similar replacement
Property; or (ii) the Net Cash Proceeds of such Asset Disposition are promptly
applied to the purchase price of such replacement Property;
(h) (i) surrender or waiver of contractual rights or the settlement or waiver of
contractual or litigation claims in the ordinary course of business; and (ii)
the sale, license or other transfer of intellectual property rights in
connection with the settlement or waiver of contractual or litigation claims;
provided that such sale, license or transfer does not materially interfere with
the business of the Borrower and its Subsidiaries, taken as a whole;
(i) termination of licenses, leases, and other contractual rights in the
ordinary course of business, which does not materially interfere with the
conduct of business of the Borrower and its Subsidiaries and is not
disadvantageous to the rights or remedies of the Lenders;
(j) (i) Customer Lease Financings consistent with past practice of the Borrower
and its Subsidiaries, (ii) Qualified Accounts Receivable Dispositions and (iii)
(A) Asset Dispositions by the Borrower or any Subsidiary of Receivables Assets
to one or more Special Purpose Receivables Subsidiaries or unrelated finance
companies in connection with a Permitted Receivables Financing and (B) Asset
Dispositions by Special Purpose Receivables Subsidiaries of Receivables Assets
pursuant to a Permitted Receivables Financing;
(k) to the extent such Asset Disposition constitutes a Lien, the grant of
Permitted Liens;
(l) to the extent such Asset Disposition constitutes an Investment, transactions
permitted pursuant to Section 9.3;
(m) Asset Dispositions described on Schedule 9.5 to the Disclosure Letter;
(n) Asset Dispositions not otherwise permitted pursuant to this Section;
provided that: (i) at the time of such Asset Disposition, no Default or Event of
Default shall exist or would result from such Asset Disposition; (ii) such Asset
Disposition is made for fair market value and the consideration received, if
any, shall be no less than 75% in cash; provided that solely for purposes of the
foregoing, the following consideration shall be treated as cash: (x) any
consideration arising from the assumption of any liabilities (other than
liabilities that are by their terms subordinated to the Obligations) so long as
the Borrower and the Subsidiaries are fully released therefrom, and (y) up to
$10,000,000 in non-cash consideration; and (iii) the aggregate fair market value
of all property disposed of in reliance on this clause (n) shall not exceed
$40,000,000 in any Fiscal Year;
(o) any involuntary loss, damage or destruction of property or any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property; and

115
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(p) Asset Dispositions among the Borrower and its Subsidiaries in connection
with a Permitted Reorganization or a Permitted Intercompany Transfer.
SECTION 9.6 Restricted Payments. Declare or pay any dividend on, or make any
payment or other distribution on account of, or purchase, redeem, retire, or
otherwise acquire (directly or indirectly), or set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement, or other
acquisition of, any class of Equity Interests of any Credit Party or any
Subsidiary thereof, or make any distribution of cash, property, or assets to the
holders of shares of any Equity Interests of any Credit Party or any Subsidiary
thereof (all of the foregoing, the “Restricted Payments”); provided that:
(a) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower or any of its Subsidiaries may pay
dividends in the form of shares of its own Qualified Equity Interests;
(b) any Subsidiary of the Borrower may make Restricted Payments to the Borrower
or any Subsidiary Guarantor (and, if applicable, to other holders of its
outstanding Qualified Equity Interests on a pro rata basis);
(c) any Non-Guarantor Subsidiary may make Restricted Payments to any other
Non-Guarantor Subsidiary (and, if applicable, to other holders of its
outstanding Equity Interests on a ratable basis);
(d) repurchases of Equity Interests in the Borrower deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
(e) payments made or expected to be made by the Borrower in respect of
withholding or similar Taxes payable by any future, present, or former employee,
director, manager, or consultant, and any repurchases of Equity Interests in
consideration of such payments, including deemed repurchases in connection with
the exercise of stock options or the vesting of restricted stock;
(f) cash payments in lieu of fractional shares in connection with the exercise
of warrants, options, or other securities, convertible or exchangeable for
Equity Interests of the Borrower; and
(g) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom: Restricted Payments; provided that the aggregate amount
of Restricted Payments pursuant to this clause (g) shall not exceed (x)
$50,000,000 per Fiscal Year plus (y) additional amounts so long as at the time
of making such Restricted Payment (i) the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recent fiscal
quarter end for which financial statements are required to have been, or have
been, delivered under Section 8.1, does not exceed 2.50:1:00 and (ii) the
Borrower is in Pro Forma Compliance with the covenants set forth in Section
9.14.
SECTION 9.7 Transactions with Affiliates. Directly or indirectly enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with: (x) any officer, director, holder of
10% or more of any Equity Interests in, or other Affiliate of, the Borrower or
any of its Subsidiaries; or (y) any Affiliate of any such officer, director or
holder, other than:
(a) transactions permitted by Section 9.6;

116
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(b) transactions existing on the Effective Date and described on Schedule 9.7 to
the Disclosure Letter;
(c) transactions among Credit Parties and their Wholly-Owned Subsidiaries;
(d) other transactions in the ordinary course of business on terms as favorable
as would be obtained by it on a comparable arm’s-length transaction with an
independent, unrelated third party as determined in good faith by the board of
directors (or equivalent governing body) of the Borrower;
(e) employment, severance, and other similar compensation arrangements
(including equity incentive plans and employee benefit plans and arrangements)
with their respective directors, officers, and employees in the ordinary course
of business; and
(f) payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries.
SECTION 9.8 Accounting Changes; Organizational Documents.
(a) (i) Change its Fiscal Year end (other than in the case of any Subsidiary, to
conform such Subsidiary’s Fiscal Year end to that of the Borrower); or (ii) make
(without the consent of the Administrative Agent) any material change in its
accounting treatment and reporting practices except as permitted or required by
GAAP.
(b) Amend, modify, or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify, or change its
bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.
SECTION 9.9 Payments and Modifications of Subordinated Indebtedness.
(a) Amend, modify, waive, or supplement (or permit the modification, amendment,
waiver, or supplement of) any of the terms or provisions of (i) any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder (it being
understood and agreed that any increase or decrease in the interest rates or
extension of the maturity dates or repayment under any Indebtedness among the
Borrower and its Subsidiaries shall not be deemed to be adverse in any material
respect to the Lenders) or (ii) any Permitted Unsecured Indebtedness in a manner
that would cause such Indebtedness to no longer constitute Permitted Unsecured
Indebtedness under the definition thereof.
(b) Cancel, forgive, make any payment or prepayment on, or defease, redeem or
acquire for value (including, without limitation: (x) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due; and (y) at the maturity thereof) any Subordinated
Indebtedness (other than Subordinated Indebtedness among the Borrower and its
Subsidiaries) or any Permitted Unsecured Indebtedness, except:
(i) refinancings, renewals, extensions or exchanges of (A) any Subordinated
Indebtedness permitted by Section 9.1(i), with Indebtedness that would be
permitted to be incurred pursuant to Section 9.1(i), and (B) any Permitted
Unsecured Indebtedness permitted by Section 9.1(k) with Permitted Unsecured
Indebtedness permitted by Section 9.1(k) or Subordinated Indebtedness permitted
by Section 9.1(i);

117
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(ii) payments and prepayments of any Subordinated Indebtedness or Permitted
Unsecured Indebtedness made with the proceeds of Qualified Equity Interests
(together with cash in lieu of fractional shares and accrued and unpaid
interest);
(iii) conversion or exchange of any Subordinated Indebtedness or Permitted
Unsecured Indebtedness into or for Qualified Equity Interests (and cash in lieu
of fractional shares);
(iv) the payment of interest, expenses, and indemnities in respect of (A)
Subordinated Indebtedness incurred under Section 9.1(i) (other than any such
payments prohibited by any subordination provisions applicable thereto) and (B)
Permitted Unsecured Indebtedness incurred under Section 9.1(k); and
(v) additional payments and prepayments of any Subordinated Indebtedness or
Permitted Unsecured Indebtedness; provided that at the time of such payments or
prepayments (i) the Consolidated Total Net Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the most recent fiscal quarter end for which
financial statements are required to have been, or have been, delivered under
Section 8.1, does not exceed 2.50:1:00; (ii) the Borrower is in Pro Forma
Compliance with the covenants set forth in Section 9.14; and (iii) immediately
before and immediately after giving pro forma effect to any such payments and
prepayments of any Subordinated Indebtedness or Permitted Unsecured Indebtedness
incurred in connection therewith, no Default or Event of Default shall have
occurred and be continuing.
SECTION 9.10 No Further Negative Pledges; Restrictive Agreements.
(a) Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien to secure the Secured
Obligations upon its properties or assets, whether now owned or hereafter
acquired, or requiring the grant of any security for such obligation if security
is given for some other obligation, except: (i) pursuant to this Agreement and
the other Loan Documents; (ii) pursuant to any agreement, document, or
instrument governing Indebtedness incurred pursuant to Section 9.1(d) (provided
that any such restriction contained therein relates only to the asset or assets
financed thereby); (iii) pursuant to any agreement, document, or instrument
governing Indebtedness incurred pursuant to Section 9.1(o) (provided that any
such restriction contained therein relates only to the assets of the Foreign
Subsidiary incurring such Indebtedness); (iv) customary restrictions contained
in the organizational documents of any Non-Guarantor Subsidiary as of the
Effective Date and, solely to the extent required by Applicable Law, any other
customary restrictions contained in the organizational documents of any
Non-Guarantor Subsidiary; (v) customary provisions in joint venture agreements
and other similar agreements applicable to joint ventures permitted under
Section 9.3(o) and applicable solely to such joint venture and customary
restrictions on the transfer of Equity Interests in any Person that is not a
Subsidiary; (vi) customary provisions restricting assignment of any lease,
license, and other agreement entered into in the ordinary course of business;
(vii) customary restrictions in connection with any Permitted Lien or any
document or instrument governing any Permitted Lien (provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien); (viii) pursuant to any agreement, document, or instrument
of any Subsidiary imposing restrictions or requirements with respect to any
Property in existence at the time such Subsidiary or Property was acquired, so
long as such restrictions or requirements are not entered into in contemplation
of such Person becoming a Subsidiary or the acquisition of such Property (and
any amendment, modification, or extension thereof that does not expand the scope
of any such restriction or requirement and is not more adverse to the rights or
interests of the Lenders than such restriction or requirement in effect prior to
such
118
US-DOCS\109182052.19

--------------------------------------------------------------------------------



amendment, modification, or extension); (ix) customary restrictions and
conditions contained in an agreement related to the sale or other disposition of
any Property (to the extent such sale or other disposition is permitted pursuant
to Section 9.5) that limit the transfer of such Property pending the
consummation of such sale or disposition, solely as to Property being sold or
disposed of; (x) customary restrictions on Liens on deposit and security
accounts subject to, and pursuant to, Cash Management Agreements (provided that
the amounts held in accounts subject to such restrictions shall not at any one
time exceed $25,000,000 in the aggregate); and (xi) any encumbrance or
restriction pursuant to customary restrictions and conditions contained in
agreements relating to a Permitted Receivables Financing; provided that such
restrictions and conditions apply solely to (A) Receivables Assets involved in
such Permitted Receivables Financing and (B) any applicable Special Purpose
Receivables Subsidiary.
(b) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to: (i) pay dividends or make any other distributions to any
Credit Party or any Subsidiary on its Equity Interests or with respect to any
other interest or participation in, or measured by, its profits; (ii) pay any
Indebtedness or other obligation owed to any Credit Party; or (iii) make loans
or advances to any Credit Party, except in each case for such encumbrances or
restrictions existing under or by reason of: (A) this Agreement and the other
Loan Documents; (B) Applicable Law; (C) Indebtedness permitted under Section
9.1(o) (provided that any such restriction and encumbrance contained therein
relates only to the Foreign Subsidiary incurring such Indebtedness); (D)
customary restrictions and conditions contained in an agreement related to the
sale or other disposition of any Property (to the extent such sale or other
disposition is permitted pursuant to Section 9.5) that limit the transfer of
such Property pending the consummation of such sale or disposition, solely as to
Property being sold or disposed of; (E) any restrictions or encumbrances imposed
on any Person prior to the date such Person becomes a Subsidiary, so long as
such restrictions or encumbrances were not entered into in contemplation of such
Person becoming a Subsidiary (and any amendment, modification, or extension
thereof that does not expand the scope of any such restriction or encumbrance
and is not more adverse to the rights or interests of the Lenders than such
restriction or encumbrance in effect prior to such amendment, modification, or
extension); (F) in the case of any Subsidiary that is not a Wholly-Owned
Subsidiary, restrictions and conditions imposed by its articles or certificate
of incorporation or formation, bylaws or operating agreement (or other
equivalent organizational documents) or any related joint venture or similar
agreements; provided that such restrictions and conditions apply only to such
Subsidiary and to the Equity Interests of such Subsidiary; and (G) any
encumbrance or restriction pursuant to customary restrictions and conditions
contained in Permitted Receivables Documents; provided that such restrictions
and conditions (A) apply solely to (x) Receivables Assets involved in such
Permitted Receivables Financing and (y) any applicable Special Purpose
Receivables Subsidiary, and (B) do not restrict the applicable Special Purpose
Receivables Subsidiary from paying the purchase price for the applicable
Receivables Assets to the Borrower or applicable Subsidiary.
(c) Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Credit Party or any
Subsidiary thereof to: (i) sell, lease or transfer any of its properties or
assets to any Credit Party; or (ii) act as a Credit Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of: (A) this Agreement and the other Loan Documents;
(B) Applicable Law; (C) any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(d) (provided that any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith); (D) pursuant to any document or instrument governing Indebtedness
incurred pursuant to Section 9.1(o) (provided that any such restriction
contained therein relates only to the Foreign Subsidiary incurring such
Indebtedness and its assets); (E) any Permitted Lien
119
US-DOCS\109182052.19

--------------------------------------------------------------------------------



or any document or instrument governing any Permitted Lien (provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien); (F) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary (and any amendment, modification, or extension thereof that does not
expand the scope of any such restriction or encumbrance and is not more adverse
to the rights or interests of the Lenders than such restriction or encumbrance
in effect prior to such amendment, modification, or extension); (G) customary
restrictions contained in an agreement related to the sale of Property (to the
extent such sale is permitted pursuant to Section 9.5) that limit the transfer
of such Property pending the consummation of such sale; (H) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Agreement so long as such restrictions
relate only to the assets subject thereto; (I) customary provisions restricting
assignment of any lease, sublease, license, sublicense or other agreement; (J)
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 9.3(o) and applicable
solely to such joint venture and customary restrictions on the transfer of
Equity Interests in any Person that is not a Subsidiary; and (K) (x) any
encumbrance or restriction pursuant to customary restrictions and conditions
contained in Permitted Receivables Documents; provided that such restrictions
and conditions (A) apply solely to (x) Receivables Assets involved in such
Permitted Receivables Financing and (y) any applicable Special Purpose
Receivables Subsidiary, and (B) do not restrict the applicable Special Purpose
Receivables Subsidiary from paying the purchase price for the applicable
Receivables Assets to the Borrower or applicable Subsidiary.
SECTION 9.11 Nature of Business. Engage in any business other than the business
conducted by the Borrower and its Subsidiaries as of the Effective Date and
business activities reasonably related, incidental, complementary, or ancillary
thereto.
SECTION 9.12 Sale Leasebacks. Directly or indirectly become or remain liable as
lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any Property (whether real, personal or
mixed), whether now owned or hereafter acquired: (a) which any Credit Party or
any Subsidiary thereof has sold or transferred or is to sell or transfer to a
Person which is not another Credit Party or Subsidiary of a Credit Party; or
(b) which any Credit Party or any Subsidiary of a Credit Party intends to use
for substantially the same purpose as any other Property that has been sold or
is to be sold or transferred by such Credit Party or such Subsidiary to another
Person which is not another Credit Party or Subsidiary of a Credit Party in
connection with such lease; provided that, the Borrower and its Subsidiaries may
become liable as lessee, guarantor or other surety with respect to a new lease
that would otherwise be prohibited by this Section 9.12 to the extent that (A)
such lease, if a Capital Lease, is permitted by Section 9.1, (B) the sale of
such asset is permitted by Section 9.5, (C) the consideration received shall be
at least equal to the fair market value of the property sold and (D) the
aggregate amount of assets sold pursuant to all such transactions made under
this subsection shall not exceed $10,000,000 during the term of this Agreement.
SECTION 9.13 [Reserved].
SECTION 9.14 Financial Covenants.
(a) Consolidated Total Net Leverage Ratio. As of the last day of any fiscal
quarter commencing with last day of the first full fiscal quarter after the
Effective Date, permit the Consolidated Total Net Leverage Ratio to be greater
than 3.50:1.00;

120
US-DOCS\109182052.19

--------------------------------------------------------------------------------



provided that the Borrower may, on up to two occasions during the term of this
Agreement, following the consummation of a Qualifying Permitted Acquisition,
increase the applicable maximum Consolidated Total Net Leverage Ratio set forth
above by (i) 0.50:1.00 for the first four fiscal quarters and (ii) 0.25:1.00 for
the fifth and sixth fiscal quarters, in each case, ending following the
consummation of the Permitted Acquisition(s) resulting in such Qualifying
Permitted Acquisition by delivering a written notice to the Administrative Agent
requesting such increase prior to or within thirty (30) days after the
consummation of a Qualifying Permitted Acquisition (and, solely for the purpose
of testing compliance with this Section for any such Qualifying Permitted
Acquisition pursuant to the definition of Permitted Acquisition, for the fiscal
quarter immediately preceding the consummation of such Qualifying Permitted
Acquisition (or, at the option of the Borrower, in the case of a Limited
Condition Acquisition, the fiscal quarter immediately preceding the date the
Permitted Acquisition Documents for such Acquisition are entered into)) (such
increase in the Consolidated Total Net Leverage Ratio level, the “Consolidated
Total Net Leverage Ratio Holiday”).
(b) Consolidated Interest Coverage Ratio. As of the last day of any fiscal
quarter commencing with the last day of the first full fiscal quarter after the
Effective Date, permit the Consolidated Interest Coverage Ratio to be less than
3.00:1.00.
SECTION 9.15 Disposal of Subsidiary Interests. Permit any Subsidiary Guarantor
to be a non-Wholly-Owned Subsidiary except (a) as required under Applicable Law
or (b) as a result of or in connection with a dissolution, merger, amalgamation,
consolidation, or disposition permitted by Section 9.4 or Section 9.5.
SECTION 9.16 Reserved.
SECTION 9.17 Use of Proceeds; Sanction and Anti-Corruption Laws.
(a) Use the proceeds of the borrowings under the Revolving Credit Facility
except: (i) to consummate the Refinancing (including the continuation under the
Revolving Credit Facility of letters of credit under the Existing Credit
Agreement); (ii) to pay fees, commissions and expenses in connection with the
Transactions; and (iii) for working capital and the general corporate purposes
of the Borrower and its Subsidiaries.
(b) Use the proceeds of any Incremental Term Loan and any Incremental Revolving
Credit Increase except as permitted pursuant to Section 5.13, as applicable.
(c) Request any Extension of Credit, or use, or permit its Subsidiaries and its
or their respective directors, officers, employees and agents to use, the
proceeds of any Extension of Credit: (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws; (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country; or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
ARTICLE X
DEFAULT AND REMEDIES
SECTION 10.1 Events of Default. Each of the following shall constitute an Event
of Default:

121
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment in the currency required hereunder of
principal of any Loan or Reimbursement Obligation when and as due (whether at
maturity, by reason of acceleration or otherwise).
(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation and such default shall continue for a period of three
(3) Business Days.
(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
notice, certificate, or instrument delivered in connection herewith or therewith
that is subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any respect when made or deemed made or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party or any Subsidiary thereof in this Agreement,
any other Loan Document, or in any notice, certificate, or instrument delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.
(d) Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2(a), 8.3(a), 8.4, 8.13,
8.14, 8.16, or Article IX.
(e) Default in Performance of Other Covenants and Conditions. Any Credit Party
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition, or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document, and
such default shall continue for a period of thirty (30) days after the earlier
of: (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower; and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.
(f) Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof
shall: (i) default in the payment of any Indebtedness (other than the Loans,
intercompany Indebtedness solely between or among the Borrower and its
Wholly-Owned Subsidiaries or any Reimbursement Obligation) the aggregate
principal amount (including undrawn committed or available amounts), or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans, intercompany
Indebtedness solely between or among the Borrower and its Wholly-Owned
Subsidiaries or any Reimbursement Obligation) the aggregate principal amount
(including undrawn committed or available amounts), or with respect to any Hedge
Agreement, the Hedge Termination Value, of which is in excess of the Threshold
Amount or contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice and/or lapse of time, if
required, any such Indebtedness to become due, or required to be prepaid,
repurchased, redeemed or defeased prior to its stated maturity (any applicable
grace period having expired); provided that this clause (f)(ii) shall not apply
to: (A) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness;
122
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(B) the satisfaction of a condition to conversion of any convertible notes
constituting Permitted Unsecured Indebtedness permitted to be incurred under
this Agreement or any settlement of any such conversion permitted hereunder or
(C) Indebtedness of a Person acquired in connection with a Permitted Acquisition
that has become due and payable as a result of such Acquisition.
(g) Change in Control. Any Change in Control shall occur.
(h) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall: (i) commence a voluntary case under any Debtor Relief Laws; (ii) file a
petition seeking to take advantage of any Debtor Relief Laws; (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws; (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; or (vii) take any
corporate action for the purpose of authorizing any of the foregoing; provided
that any voluntary dissolution or liquidation of any Foreign Subsidiary in
compliance with Section 9.4 (other than as part of a credit reorganization)
shall not constitute an Event of Default under this Section 10.1(h).
(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking: (i) relief under any Debtor Relief Laws; or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered; provided that any voluntary
dissolution or liquidation of any Foreign Subsidiary in compliance with Section
9.4 (other than part of a credit reorganization) shall not constitute an Event
of Default under this Section 10.1(i).
(j) Failure of Agreements. Any material provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral with a fair market
value, individually or in the aggregate, in excess of the Threshold Amount
purported to be covered thereby (except to the extent that any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Documents), in each case other than in
accordance with the express terms hereof or thereof.
(k) ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount; (ii) a Termination Event; or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.

123
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(l) Judgment. One or more judgments, orders or decrees shall be entered against
any Credit Party or any Subsidiary thereof by any court and continues without
having been discharged, vacated or stayed for a period of thirty (30)
consecutive days after the entry thereof and such judgments, orders or decrees
are for the payment of money, individually or in the aggregate (net of any
amounts paid or fully covered by independent third party insurance as to which
the relevant insurance company does not dispute coverage), equal to or in excess
of the Threshold Amount.
SECTION 10.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:
(a) Acceleration; Termination of Credit Facility. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrower to request borrowings or Letters of Credit thereunder; provided
that upon the occurrence of an Event of Default specified in Section 10.1(h) or
(i), the Credit Facility shall be automatically terminated and all Obligations
shall automatically become due and payable without presentment, demand, protest
or other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower (or,
upon the occurrence of an Event of Default specified in Section 10.1(h) or
Section 10.1(i), the Borrower shall automatically be obligated to) deposit in a
Cash Collateral account opened by the Administrative Agent an amount equal to
102% of the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 10.4. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and the Discharge of the Secured
Obligations has occurred, the balance, if any, in such Cash Collateral account
shall be returned to the Borrower.
(c) General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 10.3 Rights and Remedies Cumulative; Non-Waiver; etc.
(a) The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or
124
US-DOCS\109182052.19

--------------------------------------------------------------------------------



under the other Loan Documents or that may now or hereafter exist at law or in
equity or by suit or otherwise. No delay or failure to take action on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit:
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents; (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents; (c) any Lender from
exercising setoff rights in accordance with Section 12.4 (subject to the terms
of Section 5.6); or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then: (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.2;
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 10.4 Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 10.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Secured Obligations
and all net proceeds from the enforcement of the Secured Obligations shall be
applied by the Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

125
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements and Secured Cash Management
Agreements, ratably among the Lenders, the Issuing Lenders, the Hedge Banks and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after the Discharge of the Secured Obligations, to
the Borrower or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the Borrower or the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article XI for itself and its Affiliates as if a “Lender” party hereto.
SECTION 10.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Section 3.3, Section 5.3 and Section 12.3) allowed in such judicial
proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the
126
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.3, Section 5.3 and Section 12.3.
(c) Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to, or accept or adopt on behalf of any Lender or
any Issuing Lender, any plan of reorganization, arrangement or adjustment
affecting the Secured Obligations or the rights of any Lender or any Issuing
Lender or to authorize the Administrative Agent to vote in respect of the claim
of any Lender or any Issuing Lender or in any such proceeding.
SECTION 10.6 Credit Bidding.
(a) The Administrative Agent, on behalf of itself and the Secured Parties and at
the direction of the Required Lenders, shall have the right to credit bid and
purchase for the benefit of the Administrative Agent and the Secured Parties all
or any portion of Collateral at any sale thereof conducted by the Administrative
Agent under the provisions of the UCC, including pursuant to Sections 9-610 or
9-620 of the UCC, at any sale thereof conducted under the provisions of the
United States Bankruptcy Code, including Section 363 thereof, or a sale under a
plan of reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law. Such credit bid or purchase may be completed through one or
more acquisition vehicles formed by the Administrative Agent to make such credit
bid or purchase and, in connection therewith, the Administrative Agent is
authorized, on behalf of itself and the other Secured Parties, to adopt
documents providing for the governance of the acquisition vehicle or vehicles,
and assign the applicable Secured Obligations to any such acquisition vehicle in
exchange for Equity Interests and/or debt issued by the applicable acquisition
vehicle (which shall be deemed to be held for the ratable account of the
applicable Secured Parties on the basis of the Secured Obligations so assigned
by each Secured Party).
(b) Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.
ARTICLE XI
THE ADMINISTRATIVE AGENT
SECTION 11.1 Appointment and Authority.
(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Borrower nor any Subsidiary thereof shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead such
term is used as a
127
US-DOCS\109182052.19

--------------------------------------------------------------------------------



matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank or Cash Management Bank) and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
XI for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of Articles XI and XII
(including Section 12.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 11.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 11.3 Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

128
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 12.2 and Section 10.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into: (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document; (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to Section
3.9); (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent; or (vi) the utilization of
any Issuing Lender’s L/C Commitment (it being understood and agreed that each
Issuing Lender shall monitor compliance with its own L/C Commitment without any
further action by the Administrative Agent).
(d) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor, or enforce compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not: (i) be
obligated to ascertain, monitor, or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution;
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution.
SECTION 11.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other
129
US-DOCS\109182052.19

--------------------------------------------------------------------------------



experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
SECTION 11.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such subagents.
SECTION 11.6 Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, in consultation
with the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and
130
US-DOCS\109182052.19

--------------------------------------------------------------------------------



become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 12.3 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
(d) Any resignation by, or removal of, Wells Fargo as Administrative Agent
pursuant to this Section shall also constitute its resignation as an Issuing
Lender and Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder: (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, if in its sole discretion it elects to, and Swingline Lender;
(ii) the retiring Issuing Lender and Swingline Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents; and (iii) the successor Issuing Lender, if in its sole discretion it
elects to, shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
SECTION 11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 11.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, co-agents, arrangers or
bookrunners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an
Issuing Lender hereunder.
SECTION 11.9 Collateral and Guaranty Matters.
(a) Each of the Lenders (including in its or any of its Affiliate’s capacities
as a potential Hedge Bank or Cash Management Bank) irrevocably authorize the
Administrative Agent, at its option and in its discretion:
(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document: (A) upon the Discharge of the Secured Obligations; (B) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted
131
US-DOCS\109182052.19

--------------------------------------------------------------------------------



under the Loan Documents; or (C) if approved, authorized or ratified in writing
in accordance with Section 12.2;
(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
by Section 9.2(i); and
(iii) to release any Subsidiary Guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty Agreement
pursuant to this Section 11.9. In each case as specified in this Section 11.9,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Guaranty Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 11.9. In the case of any such sale,
transfer or disposal of any property constituting Collateral in a transaction
constituting an Asset Disposition permitted pursuant to Section 9.5 or other
disposition not constituting an Asset Disposition, but otherwise expressly
permitted under this Agreement, the Liens created by any of the Security
Documents on such property shall be automatically released without need for
further action by any person.
(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
SECTION 11.10 Secured Hedge Agreements and Secured Cash Management Agreements.
No Cash Management Bank or Hedge Bank that obtains the benefits of Section 10.4
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XI to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.
SECTION 11.11 ERISA Matters. Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the
132
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Administrative Agent, the Arrangers and their respective Affiliates, that at
least one of the following is and will be true:
(a) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement,
(b) the prohibited transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), and the conditions for
exemptive relief thereunder will be satisfied with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement,
(c) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 8414 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to, and the conditions for exemptive relief under PTE 84-14 will be
satisfied in connection with, such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(d) such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender to the
effect that such Lender’s entrance into, participation in, administration of and
performance of the Term Loans and this Agreement will not give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.
        In addition, unless clause (a) above is true with respect to a Lender or
a Lender has provided another representation, warranty and covenant as provided
in clause (d) above, such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent, each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Credit Party, that none of
the Administrative Agent, any Arranger or any of their respective Affiliates is
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
ARTICLE XII
MISCELLANEOUS

133
US-DOCS\109182052.19

--------------------------------------------------------------------------------



SECTION 12.1 Notices.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:
Omnicell, Inc.
590 E. Middlefield Road
Mountain View, CA 94043-4008
Attention of:  Peter Kuipers, Executive Vice President and Chief Financial
Officer
Attention of: Jamie Conroy, Vice President and Corporate Treasurer
Telephone No.:  (727) 576-6311, x1539
Facsimile No.:  (727) 579-8067
E-mail:   peter.kuipers@omnicell.com and Jamie.Conroy@omnicell.com
Website: omnicell.com
With copies of written notices to:
Omnicell, Inc.
590 E. Middlefield Road
Mountain View, CA 94043-4008
Attention of:  Dan Johnston, Vice President and Chief Legal and Administrative
Officer
Facsimile No.:  (650) 251-6266
E-mail:   danj@omnicell.com
If to Wells Fargo as Administrative Agent:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
With copies of written notices to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92103
Attention: Sony Ben-Moshe, Esq.
Facsimile: (858) 523-5450
Email: sony.ben-moshe@lw.com
If to any Lender:
To the address set forth on the Register

134
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes:
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(e) Platform.
(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform. The
Borrower acknowledges and agrees that the DQ List shall be deemed suitable for
posting and may be posted by the Administrative Agent on the Platform, including
the portion of the Platform that is designated for “public side” Lenders.
(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection
135
US-DOCS\109182052.19

--------------------------------------------------------------------------------



with the Borrower Materials or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender or any other Person
or entity for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
the Administrative Agent’s transmission of communications through the Internet
(including, without limitation, the Platform), except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Agent Party; provided that in
no event shall any Agent Party have any liability to any Credit Party, any
Lender, the Issuing Lender or any other Person for indirect, special,
incidental, consequential or punitive damages, losses or expenses (as opposed to
actual damages, losses or expenses).
(f) Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States Federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
SECTION 12.2 Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
and delivered to the Administrative Agent (or by the Administrative Agent with
the consent of the Required Lenders) and, in the case of an amendment, signed by
the Borrower; provided that no amendment, waiver or consent shall:
(a) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (i) Section 6.2 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 6.2, any substantially concurrent request by
the Borrower for a borrowing of Revolving Credit Loans) to make Revolving Credit
Loans when such Revolving Credit Lenders would not otherwise be required to do
so, (ii) the amount of the Swingline Commitment or (iii) the amount of the L/C
Sublimit;
(b) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2) or the amount of Loans of any Lender, in
any case, without the written consent of such Lender (it being understood that a
waiver of any condition precedent set forth in Section 6.2 or the waiver of any
Default or Event of Default or mandatory prepayment shall not constitute an
extension or increase of any Commitment of any Lender);
(c) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment (it being understood that a waiver of a mandatory
prepayment under Section 4.4(b) shall only require consent of the Required
Lenders and a waiver of a Lender’s ratable portion of any prepayment under
Section 4.4(b) shall only require the consent of such Lender) of principal,
interest, fees or other amounts due to the Lenders (or any of them), or any
scheduled or mandatory reduction of the
136
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Revolving Credit Commitment, hereunder or under any other Loan Document, in each
case without the written consent of each Lender directly and adversely affected
thereby;
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or in any fee payable hereunder, without the written
consent of each Lender directly and adversely affected thereby; provided that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the rate set forth in Section
5.1(b) during the continuance of an Event of Default;
(e) change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;
(f) change Section 4.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
(g) except as otherwise permitted by this Section 12.2, change any provision of
this Section or reduce the percentages specified in the definitions of “Required
Lenders,” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;
(h) amend Section 1.12 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;
(i) consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender;
(j) release: (i)  all or substantially all of the Subsidiary Guarantors; or
(ii) Subsidiary Guarantors comprising all or substantially all of the value of
the credit support for the Secured Obligations, in any case, from the Guaranty
Agreement (other than as authorized in Section 11.9), without the written
consent of each Lender; or
(k) release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 11.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender;
provided further, that: (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or
137
US-DOCS\109182052.19

--------------------------------------------------------------------------------



duties of the Administrative Agent under this Agreement or any other Loan
Document; (iv) each Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; (v) each
Letter of Credit Application may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; provided that a copy
of such amended Letter of Credit Application shall be promptly delivered to the
Administrative Agent upon such amendment or waiver; (vi) any waiver, amendment
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class or Series (but not the Lenders holding Loans or Commitments of any other
Class or Series) may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite percentage in interest of the
affected Class or Series, as applicable, of Lenders that would be required to
consent thereto under this Section if such Class or Series, as applicable, of
Lenders were the only Class or Series, as applicable, of Lenders hereunder at
the time; (vii) the Administrative Agent and the Borrower shall be permitted to
amend any provision of the Loan Documents (and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision; (viii) Section 8.16 may be amended with
the sole consent of Wells Fargo; and (ix) the Administrative Agent and the
Borrower may, without the consent of any Lender, enter into amendments or
modifications to this Agreement or any of the other Loan Documents or to enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Benchmark Replacement or any Benchmark
Replacement Conforming Changes or otherwise effectuate the terms of Section
5.8(c) in accordance with the terms of Section 5.8(c). Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (A) the
Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender and (B) any amendment, waiver or consent
hereunder which requires the consent of all Lenders or each affected Lender that
by its terms affects any such Defaulting Lender disproportionately adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of (i) Section 5.13 (including, without limitation, as applicable: from
and after the effectiveness thereof, (x) to permit the Incremental Term Loans
and the Incremental Revolving Credit Increases to share ratably in the benefits
of this Agreement and the other Loans Documents; and (y) to include the
Incremental Term Loan Commitments and the Incremental Revolving Credit Increase,
as applicable, or outstanding Incremental Term Loans and outstanding Incremental
Revolving Credit Increase, as applicable, in any determination of: (1) Required
Lenders or Required Revolving Credit Lenders, as applicable; or (2) similar
required lender terms applicable thereto (it being understood, however, that in
no event shall any Incremental Loan Commitments be included in any such
determination prior to the effectiveness thereof, nor shall any Incremental Loan
Commitment be included in any such determination for purposes of amending,
waiving or otherwise modifying Section 5.13 or any other provision of this
Agreement in a manner that would have the effect of permitting such Incremental
Loan Commitments to be incurred); and (ii) Section 5.16; provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Commitment Percentage, in
each case, without the written consent of such affected Lender.

138
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents (including with respect to mandatory prepayments and payments
pursuant to Sections 5.6 and 10.4) with the obligations and liabilities from
time to time outstanding in respect of any of the existing facilities hereunder,
and (ii) in connection with the foregoing, to permit, as deemed appropriate by
the Administrative Agent and approved by the Required Lenders, the Lenders
providing such additional credit facilities to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.
SECTION 12.3 Expenses; Indemnity.
(a) Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay: (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent, but only with respect to one primary counsel and, if
reasonably necessary, one local counsel in each relevant jurisdiction and one
specialty counsel with respect to each relevant specialty), in connection with
the syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit, or any demand for payment thereunder; and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the reasonable
and documented fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Lender, but only with respect to
one primary counsel for the Administrative Agent, Lenders and any Issuing
Lenders (taken as a whole) and, if reasonably necessary, one local counsel for
the Administrative Agent, Lenders and any Issuing Lenders (taken as a whole) in
each relevant jurisdiction and one specialty counsel for the Administrative
Agent, Lenders and any Issuing Lenders (taken as a whole) with respect to each
relevant specialty, and, in the case of an actual or perceived conflict of
interest, one additional primary counsel, one additional local counsel in each
relevant jurisdiction, and one additional specialty counsel with respect to each
relevant specialty, in each case for each group of similarly situated affected
Persons taken as a whole), in connection with the enforcement or protection of
its rights: (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section; or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities, consultant fees, and other related expenses (including the
reasonable and documented fees, charges and disbursements of counsel, but only
with respect to one primary counsel for all Indemnitees (taken as a whole) and,
if reasonably necessary, one local counsel for all Indemnitees (taken as a
whole) in each relevant jurisdiction and one specialty counsel for all
Indemnitees (taken as a whole) with respect to each relevant
139
US-DOCS\109182052.19

--------------------------------------------------------------------------------



specialty, and, in the case of an actual or perceived conflict of interest, one
additional primary counsel, one additional local counsel in each relevant
jurisdiction, and one additional specialty counsel with respect to each relevant
specialty, in each case for each group of similarly situated affected
Indemnitees taken as a whole), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrower or any other Credit Party),
arising out of, in connection with, or as a result of: (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions); (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit and any failure by the Borrower to repay any amounts owned under the
Loan Documents in an Applicable Currency in such currency); (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Credit Party or any Subsidiary thereof, or any Environmental
Claim related in any way to any Credit Party or any Subsidiary; (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnitee is a party thereto; or (v) any claim
(including, without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses: (A) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee;
(B)  result from a material breach of such Indemnitee’s funding obligations
under this Agreement or under any other Loan Document as determined by a court
of competent jurisdiction by final and nonappealable judgment; or (C) any
disputes solely among the Indemnitees (other than disputes involving claims
against any Arranger, the Administrative Agent, or any similar Person in its
respective capacity as such) that do not arise from any act or omission of the
Borrower or any of its Affiliates. This Section 12.3(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such
140
US-DOCS\109182052.19

--------------------------------------------------------------------------------



reduction); provided further that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in connection
with such capacity. The obligations of the Lenders under this clause (c) are
subject to the provisions of Section 5.7.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, (i) the Borrower and each other Credit Party shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof and (ii) the Administrative Agent, the
Swingline Lender, each Issuing Lender and each Lender shall not assert, and
hereby waives, any claim against any Credit Party or any Subsidiary or any
Affiliate thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct and actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 12.4 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, after obtaining the prior written consent of the Administrative Agent, to
the fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender, the Swingline Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender, such Issuing Lender, the
Swingline Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff:
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 10.4
and,
141
US-DOCS\109182052.19

--------------------------------------------------------------------------------



pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender and the Lenders; and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
Issuing Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Lender, the Swingline Lender or their
respective Affiliates may have. Each Lender, such Issuing Lender and the
Swingline Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 12.5 Governing Law; Jurisdiction, Etc.
(a) Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
(b) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
(c) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 12.6 Waiver of Jury Trial.

142
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO: (i)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 12.7 Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Secured Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
SECTION 12.8 Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
SECTION 12.9 Successors and Assigns; Participations.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except: (i) to an Eligible Assignee in
accordance with the provisions of clause (b) of this Section; (ii) by way of
participation in accordance with the provisions of clause (d) of this Section;
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (e) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section, and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any Credit
Facility, any such assignment shall be subject to the following conditions:

143
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Credit Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in clause (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitments (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no an Event of Default under Sections
10.1(a), 10.1(b), 10.1(h) or 10.1(i) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided that the Borrower shall be deemed to have given its
consent five (5) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth (5th) Business
Day;
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate classes
on a non-pro-rata basis;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless: (x) an Event of Default under Sections
10.1(a), 10.1(b), 10.1(h) or 10.1(i) has occurred and is continuing at the time
of such assignment; (y) such assignment is to a Lender, an Affiliate of a
Lender, or an Approved Fund; or (z) the assignment is made in connection with
the primary syndication of the Revolving Credit Facility and during the period
commencing on the Effective Date and ending on the date that is sixty (60) days
following the Effective Date (provided that such assignees are not Disqualified
Institutions (unless an Event of Default under Sections 10.1(h) or (i) has
occurred and is continuing) and are determined in consultation with the Borrower
and the Arrangers); provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

144
US-DOCS\109182052.19

--------------------------------------------------------------------------------



(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of: (x) the
Revolving Credit Facility or any unfunded Term Loan Commitments if such
assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or a Term Loan Commitment, as applicable, an Affiliate of such
Lender, or an Approved Fund with respect to such Lender; or (y) any Term Loans
to a Person who is not a Lender, an Affiliate of a Lender, or an Approved Fund;
and
(C) the consents of the Issuing Lenders and the Swingline Lender (each such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that:
(A) only one such fee will be payable in connection with simultaneous
assignments to two or more related Approved Funds by a Lender; and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made to: (A)
the Borrower or any of its Subsidiaries or Affiliates; or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to: (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon); and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this clause, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

145
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto), but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (d) of this Section (other than
a purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void.)
(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Palo Alto, California, a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person),
or the Borrower or any of the Borrower’s Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that: (i) such Lender’s obligations under this
Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(b), (c), (d)
or (e) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the
146
US-DOCS\109182052.19

--------------------------------------------------------------------------------



participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that such Participant: (A) agrees to be subject to the provisions of
Section 5.12 as if it were an assignee under clause (b) of this Section; and (B)
shall not be entitled to receive any greater payment under Sections 5.10 or
5.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.12(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 12.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.6 as
though it were a Lender.
Each participation sold by a Lender shall be issued and maintained at all times
in “registered form” as that term is defined in Section 5f.103-1(c) of the
United States Treasury Regulations. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(f) Disqualified Institutions.
(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless (A) the Borrower has consented to such assignment in writing in its sole
and absolute discretion, or (B) an Event of Default under Section 10.01(h) or
(i) exists and is continuing on the applicable Trade Date, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”): (x) such assignee shall not retroactively be disqualified from
becoming a Lender; and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result
147
US-DOCS\109182052.19

--------------------------------------------------------------------------------



in such assignee no longer being considered a Disqualified Institution. Any
assignment in violation of this clause (i) shall not be void, but the other
provisions of this clause (f) shall apply.
(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, then the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent: (A) terminate
any Revolving Credit Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Credit Commitment; (B) in the case of outstanding Term Loans
held by Disqualified Institutions, purchase or prepay such Term Loan by paying
the lesser of: (x) the principal amount thereof ; or (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder; and/or (C) require such Disqualified
Institution to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 12.9), all of its interest, rights, and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of: (x) the principal amount thereof; and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations of such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder.
(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions: (A) will not: (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender; (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent; or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders; and
(B)(x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter; and (y) for purposes of
voting on any Plan, each Disqualified Institution party hereto hereby agrees:
(I) not to vote on such Plan; (II) if such Disqualified Institution does vote on
such Plan notwithstanding the restriction in the foregoing clause (I), such vote
will be deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws); and (III) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (II).
(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes and directs the Administrative Agent, to: (A) post the list
of Disqualified Institutions provided by the Borrower and any updates thereto
from time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders; and/or (B)
provide the DQ List to each Lender requesting the same.

148
US-DOCS\109182052.19

--------------------------------------------------------------------------------



SECTION 12.10 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (a) to its Affiliates and to its and its Related Parties in
connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to Borrower or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by Applicable Laws or regulations or
in any legal, judicial, administrative or other compulsory process; (d) to any
other party hereto; (e) in connection with the exercise of any remedies under
this Agreement, under any other Loan Document or under any Secured Hedge
Agreement or Secured Cash Management Agreement, or any action or proceeding
relating to this Agreement, any other Loan Document or any Secured Hedge
Agreement or Secured Cash Management Agreement, or the enforcement of rights
hereunder or thereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to: (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement; (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
DQ List may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (f)); (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund; (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund; or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans,
and the Loan Documents in connection with ratings issued with respect to an
Approved Fund; (g) on a confidential basis to: (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Credit Facility;
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility;
(h) with the consent of the Borrower, deal terms and other information
customarily reported to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents; (i) to the extent such Information: (i) becomes publicly
available other than as a result of a breach of this Section; or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower; (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates; (k) to the extent that such information is
independently developed by such Person; or (l) for purposes of establishing a
“due diligence” defense. For purposes of this Section, “Information” means all
information received from any Credit Party or any Subsidiary thereof relating to
any Credit Party or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as
149
US-DOCS\109182052.19

--------------------------------------------------------------------------------



confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 12.11 Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 12.12 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and any Persons
designated by the Administrative Agent or any Lender pursuant to any provisions
of this Agreement or any of the other Loan Documents shall be deemed coupled
with an interest and shall be irrevocable so long as any of the Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.
SECTION 12.13 Survival.
(a) All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Effective Date (except those that are expressly made as of a
specific date), shall survive the Effective Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b) Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
SECTION 12.14 Titles and Captions. Titles and captions of Articles, Sections and
subsections in, and the table of contents of, this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement.
SECTION 12.15 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 12.16 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lender, the Swingline Lender and/or the
Arrangers, constitute the
150
US-DOCS\109182052.19

--------------------------------------------------------------------------------



entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 6.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 12.17 Term of Agreement. This Agreement shall remain in effect from the
Effective Date through and including the date upon which the Discharge of the
Obligations has occurred. Any such termination of this Agreement shall be deemed
subject to the provision that this Agreement shall be reinstated if after such
termination any portion of any payment in respect of the Obligations shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Credit Party, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Credit Party or any substantial part
of its property, or otherwise, all as though such payment had not been made. No
termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.
SECTION 12.18 USA PATRIOT Act; Beneficial Ownership Regulation. The
Administrative Agent and each Lender hereby notifies the Borrower that pursuant
to the requirements of the PATRIOT Act and the Beneficial Ownership Regulation,
each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act and the Beneficial
Ownership Regulation.
SECTION 12.19 Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VIII or IX
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII or IX, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VIII or IX.
SECTION 12.20 No Advisory or Fiduciary Responsibility.
(a) In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Borrower is capable of
151
US-DOCS\109182052.19

--------------------------------------------------------------------------------



evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents; (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.
(b) Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with any of the Borrower, any Affiliate thereof, or any
other Person that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrower or any Affiliate of
the foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from the Borrower or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, the
Borrower or any Affiliate of the foregoing.
SECTION 12.21 Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Borrower or any of
its Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries, or gives the Administrative Agent or Lenders additional rights,
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
SECTION 12.22 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent, the
Issuing Lender or any Lender hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
152
US-DOCS\109182052.19

--------------------------------------------------------------------------------



provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, the Issuing Lender or such Lender, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent, the
Issuing Lender or such Lender, as the case may be, may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent, the Issuing Lender or any Lender
from the Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Issuing Lender or such Lender, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, the Issuing
Lender or any Lender in such currency, the Administrative Agent, the Issuing
Lender or such Lender, as the case may be, agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).
SECTION 12.23 Releases of Liens and Subsidiary Guarantors.
(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Guaranty Agreement and any other Loan Documents upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders (or such other percentage of the Lenders as
required by this Agreement) shall have consented pursuant to Section 12.2 to
such transaction and the terms of such consent shall not have provided
otherwise. In connection with any termination or release pursuant to this
Section 12.23, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Credit Party, at such
Credit Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 12.23 shall be without recourse to or
warranty by the Administrative Agent.
(b) Further, the Administrative Agent shall, upon the written request of the
Borrower, release any Subsidiary Guarantor from its obligations under the
Guaranty Agreement if such Subsidiary Guarantor becomes an Excluded Subsidiary.
(c) Upon (i) any disposition (other than any lease or license) by any Credit
Party (other than to any Credit Party) of any Collateral in a transaction
permitted under this Agreement or (ii) the effectiveness of any written consent
of the Required Lenders (or such other percentage of Lenders as required by this
Agreement) pursuant to Section 12.2 to the release of the security interest
created under any Security Document in any Collateral, the security interests in
such Collateral created by the Security Documents shall be automatically
released.
(d) In addition, the Administrative Agent shall, at the reasonable written
request of the Borrower, subordinate any Lien on any Collateral to the holder of
any Liens on such Collateral permitted under Section 9.2(i).
(e) In connection with any termination, release or subordination pursuant to
this Section 12.23, the Administrative Agent shall execute and deliver to any
Credit Party, at such Credit Party’s expense, all documents that such Credit
Party shall reasonably request to evidence such termination, release or
subordination.

153
US-DOCS\109182052.19

--------------------------------------------------------------------------------



SECTION 12.24 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto to any Lender that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 12.25 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Secured Hedge Agreements or any other agreement or instrument that is a QFC
(such support, “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States).
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and
154
US-DOCS\109182052.19

--------------------------------------------------------------------------------



the Loan Documents were governed by the laws of the United States or a state of
the United States. Without limitation of the foregoing, it is understood and
agreed that rights and remedies of the parties with respect to a Defaulting
Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.
(b) As used in this Section 12.25, the following terms have the following
meanings:
(i) “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
(ii) “Covered Entity” means any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
(iii) “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv) “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
SECTION 12.26 Amendment and Restatement. It is the intention of each of the
parties hereto that (a) the Existing Credit Agreement be amended and restated in
its entirety pursuant to this Agreement so as to preserve the perfection and
priority of all security interests securing indebtedness and obligations under
the Existing Credit Agreement, (b) that all Indebtedness and Obligations of the
Borrower and the Subsidiary Guarantors hereunder and under the other Loan
Documents shall be secured by the liens and security interests evidenced under
the Loan Documents (as defined in the Existing Credit Agreement), as amended
hereby and by the Reaffirmation Agreement, and that such documents shall
continue in full force and effect as so amended (or amended and restated) and
(c) that this Agreement does not constitute a novation or termination of the
obligations and liabilities existing under the Existing Credit Agreement (or
serve to terminate any of the Borrower’s obligations thereunder with respect to
the Administrative Agent (as defined in the Existing Credit Agreement) or the
Lenders (as defined in the Existing Credit Agreement) or any other Indemnitees
(as defined in the Existing Credit Agreement)). The parties hereto further
acknowledge and agree that this Agreement constitutes an amendment of the
Existing Credit Agreement made under and in accordance with the terms of Section
12.2 of the Existing Credit Agreement, including with respect to the non-pro
rata termination of the Revolving Credit Commitments of any Lenders (as defined
in the Existing Credit Agreement) party to the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement that are not party
hereto. In addition, unless specifically amended hereby, each of the Loan
Documents shall continue in full force and effect. This Agreement restates and
replaces, in its entirety, the Existing Credit Agreement; from and after the
Effective Date, any reference in any of the other Loan Documents to the “Credit
Agreement” or the “Amended and Restated Credit Agreement” or any like term shall
be deemed to refer to this Agreement. Each Lender with a Revolving Credit
Commitment on the Effective Date shall be deemed to have agreed that its
Revolving Credit Commitment set forth on Schedule 1.1(a) hereto replaces in its
entirety such Lender’s “Revolving Credit Commitment” under the Existing Credit
Agreement (if any) and each such Lender shall further be deemed to agree (a)
that the repayment in full of all outstanding “Revolving Credit Loans” and
“Swingline Loans” (each as defined in the Existing Credit Agreement) together
with all interest, fees and other amounts accrued and payable thereon and all
fees and other amounts accrued and payable in respect of all “Letters of Credit”
(as defined in the Existing Credit Agreement) under the
155
US-DOCS\109182052.19

--------------------------------------------------------------------------------



Existing Credit Agreement, in each case, to such date on the Effective Date with
the proceeds of the initial borrowing of Revolving Credit Loans under this
Agreement constitutes the payment in full of all Obligations (as defined in the
Existing Credit Agreement) owed to it under the Existing Credit Agreement (other
than unasserted contingent obligations that would survive the termination of the
Existing Credit Agreement), (b) to the continuance of the outstanding “Letters
of Credit” (as defined in the Existing Credit Agreement) as Letters of Credit
under this Agreement, and (c) that such Lender waives the right to any
compensation due under Section 5.9 of the Existing Credit Agreement solely as a
result of the early repayment in full of all outstanding “Revolving Credit
Loans” (as defined in the Existing Credit Agreement) on the Effective Date.


[Signature pages to follow]




156
US-DOCS\109182052.19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


OMNICELL, INC., a Delaware corporation, as Borrower




By: /s/ Peter J. Kuipers    
Name: Peter J. Kuipers    
Title: Executive Vice President and Chief Financial Officer



[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender, and Lender 
By: /s/ Teddy Koch    
Name: Teddy Koch    
Title: Director


[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



BANK OF THE WEST,
as a Lender




By: /s/ Patrick Mun    
Name: Patrick Mun    
Title: Director     




[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



BBVA USA, an Alabama banking corporation f/k/a Compass Bank, as a Lender




By: /s/ Chris Dowler    
Name: Chris Dowler    
Title: Senior Vice President   


[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



CITIZENS BANK, N.A.,
as a Lender and Issuing Lender




By: /s/ Mark Guyeski    
Name: Mark Guyeski    
Title: Vice President    


[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



COMERICA BANK,
as a Lender




By: /s/ Mark C. Skrzynski Jr.   
Name: Mark C. Skrzynski Jr.   
Title: Vice President    


[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



FIFTH THIRD BANK,
as a Lender




By: /s/ Ellie Robertson    
Name: Ellie Robertson    
Title: Principal     


[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Tyler J. Mei    
Name: Tyler J. Mei    
Title: Vice President    


[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Lender and Issuing Lender




By: /s/ Lynn M. Braun    
Name: Lynn M. Braun    
Title: Executive Director   


[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



SUNTRUST BANK,
as a Lender




By: /s/ Marshall T. Mangum, III   
Name: Marshall T. Mangum, III   
Title: Director     


[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



TD BANK, N.A.,
as a Lender




By: /s/ Shivani Agarwal    
Name: Shivani Agarwal    
Title: Senior Vice President   


[Signature Page to Omnicell, Inc. Credit Agreement]

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ Tom Priedeman    
Name: Tom Priedeman    
Title: Vice President    


[Signature Page to Omnicell, Inc. Credit Agreement]



--------------------------------------------------------------------------------



EXHIBIT A-1
FORM OF REVOLVING CREDIT NOTE
[_________], [ l ]         $[_____________]
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Amended and Restated Credit Agreement,
dated as of November 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among the Borrower, the Lenders and Issuing Lenders from time to time party
thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and
the other parties party thereto.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in U.S.
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.
This Revolving Credit Note is one of the Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty Agreement, the Collateral Agreement,
and each other Loan Document and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
[This Revolving Credit Note is given in replacement of, and supersedes and
replaces in its entirety, any Revolving Credit Note previously delivered to the
Lender under the Existing Credit Agreement. THIS REVOLVING CREDIT NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER REVOLVING CREDIT NOTE.]
THIS REVOLVING CREDIT NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING




A-1-1
(Form of Revolving Credit Note)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



OUT OF OR RELATING TO THIS REVOLVING CREDIT NOTE AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.


The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Indebtedness referred to in the Credit Agreement.
OMNICELL, INC.


By: __________________________________
Name: _______________________________
Title: ________________________________


A-1-2
(Form of Revolving Credit Note)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO



DateType of
Revolving Credit Loan MadeAmount of Revolving Credit Loan MadeEnd of Interest
PeriodAmount of Principal or Interest Paid This DateOutstanding Principal
Balance This DateNotation Made by







































































































































































































































A-1-3
(Form of Revolving Credit Note)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT A-2
FORM OF SWINGLINE NOTE
[_________], [ l ]         $[_____________]
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Swingline Loan from time to time made by the Lender to
the Borrower under that certain Amended and Restated Credit Agreement, dated as
of November 15, 2019 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), among
the Borrower, the Lenders and Issuing Lenders from time to time party thereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, and the other
parties party thereto.
The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in U.S. Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
This Swingline Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Swingline Note is also
entitled to the benefits of the Guaranty Agreement, the Collateral Agreement,
and each other Loan Document and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Swingline Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Swingline Note
and endorse thereon the date, amount and maturity of its Swingline Loans and
payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swingline Note.
THIS SWINGLINE NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SWINGLINE NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


[This Swingline Note is given in replacement of, and supersedes and replaces in
its entirety, any Swingline Note previously delivered to the Lender under the
Existing Credit Agreement. THIS SWINGLINE NOTE IS NOT INTENDED TO BE, AND SHALL
NOT BE CONSTRUED TO BE, A
A-2-1
(Form of Swingline Note)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER
SWINGLINE NOTE.]
The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.



A-2-2
(Form of Swingline Note)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



OMNICELL, INC.




By: __________________________________
Name: _______________________________
Title: ________________________________

A-2-3
(Form of Swingline Note)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



SWINGLINE LOANS AND PAYMENTS WITH RESPECT THERETO





DateAmount of Swingline Loan MadeAmount of Principal or Interest Paid This
DateOutstanding Principal Balance This DateNotation Made by









































































































































































A-2-4
(Form of Swingline Note)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT A-3
FORM OF TERM LOAN NOTE
[_________], [ l ]         $[_____________]
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[____________________] or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Term Loan made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of November 15, 2019 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among the Borrower, the
Lenders and Issuing Lenders from time to time party thereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, and the other parties party
thereto.
The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in U.S. Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
This Term Loan Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Loan Note is also
entitled to the benefits of the Guaranty Agreement, the Collateral Agreement,
and each other Loan Document and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Term Loan Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Each Term Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term Loan Note and endorse thereon the date, amount and maturity of its Term
Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.
THIS TERM LOAN NOTE AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS TERM LOAN NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.



A-3-1
(Form of Term Loan Note)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



OMNICELL, INC.




By: __________________________________
Name: _______________________________
Title: ________________________________









A-3-2
(Form of Term Loan Note)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



TERM LOANS AND PAYMENTS WITH RESPECT THERETO



DateType of
Term Loan MadeAmount of Term Loan MadeEnd of Interest PeriodAmount of Principal
or Interest Paid This DateOutstanding Principal Balance This DateNotation Made
by







































































































































































































































A-3-3
(Form of Term Loan Note)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF NOTICE OF BORROWING
Date: __________, ____
To: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
        MAC D1109-019
        1525 West W.T. Harris Blvd.
        Charlotte, North Carolina 28262
        Attention: Syndication Agency Services




Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among Omnicell, Inc., a Delaware corporation (the “Borrower”), the Lenders and
Issuing Lenders from time to time party thereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, and the other parties party thereto.
The undersigned hereby requests a borrowing as follows:
1. On _______________________________ (a Business Day).1
2. In the principal amount of $_____________________.2
3. Class of Loans: [Revolving Credit Loans] [Swingline Loans] [Term Loans]
4. Comprised of 3: ☐ Base Rate Loans  ☐ LIBOR Rate Loans










____________________
1 Not later than (i) the same Business Day as the date of this Notice of
Borrowing with respect to any Base Rate Loan or Swingline Loan, and (ii) at
least three (3) Business Days after to the date of this Notice of Borrowing with
respect to any LIBOR Rate Loan.
2 (i) With respect to Base Rate Loans (other than Swingline Loans) in an
aggregate principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof, (ii) with respect to LIBOR Rate Loans in an aggregate principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof, and
(iii) with respect to Swingline Loans in an aggregate principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.
3 Swingline Loans must be Base Rate Loans.





B-1
(Form of Notice of Borrowing)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



5. For LIBOR Rate Loans: with an Interest Period of [one (1), two (2), three
(3), six (6), or twelve (12)4] months.
The aggregate principal amount of all Loans and L/C Obligations outstanding as
of the date hereof (including the Loan(s) requested herein) does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.
[Except as set forth in Section 5.13(c)(iii) of the Credit Agreement, as of the
date of the Extension of Credit requested hereby, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty is true and correct in all
respects, on and as of such borrowing, continuation, conversion, issuance,
increase or extension date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty remains true and
correct in all material respects as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty is true and
correct in all respects as of such earlier date)]5.
[Exception as set forth in Section 5.13(c)(i) of the Credit Agreement, as of the
date of the Extension of Credit requested hereby and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.]6
[Either no Lender is a Defaulting Lender or the Swingline Lender shall have no
Fronting Exposure after giving effect to the Swingline Loan requested
hereunder.]7


(Remainder of Page Intentionally Left Blank)
























____________________
4 If agreed to by all of the relevant Lenders and provided that the Borrower
provides a Notice of Borrowing four (4) Business Days prior to the requested
date of such borrowing.
5 To be included for each Extension of Credit after the Effective Date.
6 To be included for each Extension of Credit after the Effective Date.
7 To be included for each Extension of Credit consisting of a Swingline Loan.

B-2
(Form of Notice of Borrowing)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



OMNICELL, INC.




By: __________________________________
Name: _______________________________
Title: ________________________________






B-3
(Form of Notice of Borrowing)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF NOTICE OF ACCOUNT DESIGNATION
Date: __________, ____
To: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
        MAC D1109-019
        1525 West W.T. Harris Blvd.
        Charlotte, North Carolina 28262
        Attention: Syndication Agency Services


Ladies and Gentlemen:


        This Notice of Account Designation is delivered by the Borrower to the
Administrative Agent pursuant to Section 2.3(b) of the Amended and Restated
Credit Agreement dated as of November 15, 2019 (as amended, restated, extended,
supplemented or otherwise modified from time to time; the terms defined therein
and not otherwise defined herein being used herein as therein defined), among
Omnicell, Inc., a Delaware corporation (the “Borrower”), the Lenders and Issuing
Lenders from time to time party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, and the other parties party thereto.
1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account:


        Bank Name: ______________________________
        ABA Routing Number: _____________________
        Account Number: _________________________
        Account Name: ___________________________


2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to Administrative Agent.
        
(Remainder of Page Intentionally Left Blank)



C-1
(Form of Notice of Account Designation)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



        In witness whereof, the undersigned has executed this Notice of Account
Designation this ______ day of ___________, 20__.


OMNICELL, INC.




By: __________________________________
Name: _______________________________
Title: ________________________________


C-2
(Form of Notice of Account Designation)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF NOTICE OF PREPAYMENT
Date: __________, ____


To: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
        MAC D1109-019
        1525 West W.T. Harris Blvd.
        Charlotte, North Carolina 28262
        Attention: Syndication Agency Services


Ladies and Gentlemen:


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of November 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among Omnicell, Inc., a Delaware corporation (the “Borrower”), the Lenders and
Issuing Lenders from time to time party thereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, and the other parties party thereto.
Pursuant to Section [2.4(c)][4.4(a)] of the Credit Agreement, the undersigned is
hereby giving notice that the undersigned shall prepay certain Loans under the
Credit Agreement as set forth below:
1. Date of prepayment: ____________ ____, _____8
2. Class of Loans to prepay: [Revolving Credit Loans] [Swingline Loans] [Term
Loans]
3. Type of Loans to prepay: [Base Rate Loans] [LIBOR Rate Loans] [combination of
Base Rate Loans and LIBOR Rate Loans]
4. If the Loans that are being prepaid are a combination of Base Rate Loans and
LIBOR Rate Loans, the principal amount of prepayment allocable to Base Rate
Loans is $_______________ and the principal amount of prepayment allocable to
LIBOR Rate Loans is $_______________.




____________________
8 No earlier than (i) the same Business Day as of the date of this Notice of
Prepayment with respect to any Base Rate Loan or any Swingline Loan (or such
time as approved by the Administrative Agent), and (ii) three (3) Business Days
subsequent to the date of this Notice of Prepayment with respect to any LIBOR
Rate Loan (or such later time as approved by the Administrative Agent.

D-1
(Form of Notice of Prepayment)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



5. Aggregate principal amount of prepayment: $____________________,9 and will be
accompanied by any loss or expense required to be paid pursuant to Section
5.9(c), or any other provisions of, the Credit Agreement.
(Remainder of Page Intentionally Left Blank)






































____________________
9 Partial prepayments shall be in an aggregate amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof with respect to Base Rate Loans (other
than Swingline Loans); $1,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to LIBOR Rate Loans; and $500,000 or a whole multiple of
$100,000 in excess thereof with respect to Swingline Loans.

D-2
(Form of Notice of Prepayment)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



OMNICELL, INC.




By: __________________________________
Name: _______________________________
Title: ________________________________


D-3
(Form of Notice of Prepayment)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF NOTICE OF CONVERSION/CONTINUATION
Date: __________, ____
To: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
        MAC D1109-019
        1525 West W.T. Harris Blvd.
        Charlotte, North Carolina 28262
        Attention: Syndication Agency Services


Ladies and Gentlemen:


        Pursuant to that certain Amended and Restated Credit Agreement, dated as
of November 15, 2019 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), among
Omnicell, Inc., a Delaware corporation (the “Borrower”), the Lenders and Issuing
Lenders from time to time party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, and the other parties party thereto this represents the
Borrower’s irrevocable request to convert or continue Loans as follows:
1. Class of Loans to be converted or continued: [Revolving Credit Loans]
[Swingline Loans] [Term Loans]
2.  Date of conversion/continuation: __________________, _______ (a Business
Day)10
3. Principal amount of Loans being converted/continued: $___________________11
4. If any LIBOR Rate Loan is being converted or continued, the last day of the
Interest Period therefor is:________________
5. Nature of conversion/continuation:
[ ] a. Conversion of Base Rate Loans to LIBOR Rate Loans
[ ] b. Conversion of LIBOR Rate Loans to Base Rate Loans
[ ] c. Continuation of LIBOR Rate Loans as such


____________________
10 At any time following the third (3rd) Business Day after the Effective Date.
11 i) All or any portion of any outstanding Base Rate Loans (other than
Swingline Loans) in a principal amount equal to $1,000,000 or any whole multiple
of $100,000 in excess thereof into one or more LIBOR Rate Loans; and (ii)  all
or any part of any outstanding LIBOR Rate Loans in a principal amount equal to
$1,000,000 or a whole multiple of $100,000 in excess thereof into Base Rate
Loans (other than Swingline Loans).

E-1
(Form of Notice of Conversion/Continuation)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



6. If Loans are being continued as or converted to LIBOR Rate Loans, the
duration of the new Interest Period that commences on the
conversion/continuation date is [one (1), two (2), three (3), six (6), or twelve
(12)12] month(s).
[The undersigned hereby certifies that No Default or Event of Default has
occurred and is continuing.]13
(Remainder of Page Intentionally Left Blank)


































____________________
12 If agreed to by all of the relevant Lenders and provided that the Borrower
provides a Notice of Borrowing four (4) Business Days prior to the requested
date of such borrowing.
13 To be included for any conversion to or continuance of LIBOR Rate Loans.

E-2
(Form of Notice of Conversion/Continuation)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



OMNICELL, INC.




By: __________________________________
Name: _______________________________
Title: ________________________________








E-3
(Form of Notice of Conversion/Continuation)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT F


FORM OF OFFICER’S COMPLIANCE CERTIFICATE


Financial Statement Date: _______________, ______


To: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
        MAC D1109-019
        1525 West W.T. Harris Blvd.
        Charlotte, North Carolina 28262
        Attention: Syndication Agency Services


Ladies and Gentlemen:


        Reference is made to that certain Amended and Restated Credit Agreement,
dated as of November 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
among Omnicell, Inc., a Delaware corporation (the “Borrower”), the Lenders and
Issuing Lenders from time to time party thereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, and the other parties party thereto.
        The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the [Chief Financial Officer]14 of the Borrower, and that,
as such, he/she is authorized to execute and deliver this Officer’s Compliance
Certificate (this “Certificate”) to the Administrative Agent on behalf of the
Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1. The Borrower has delivered the year-end audited financial statements required
by Section 8.1(a) of the Credit Agreement for the Fiscal Year of the Borrower
and its Subsidiaries ended as of the above date, together with the report and
opinion of an independent certified public accounting firm as required by such
section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1. The Borrower has delivered the unaudited financial statements required by
Section 8.1(b) of the Credit Agreement for the fiscal quarter of the Borrower
and its Subsidiaries ended as of the above date. Such financial statements have
been prepared in accordance with GAAP and present fairly in all material
respects the financial condition of the Borrower and its Subsidiaries
____________________
14 To be delivered by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower.





F-1
(Form of Officer’s Compliance Certificate)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



on a Consolidated basis as of the above date and the results of operations of
the Borrower and its Subsidiaries for such period then ended, subject only to
normal year-end adjustments and the absence of footnotes.
2. To the best knowledge of the undersigned:
[select one:]
[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default or Event of
Default has occurred and is continuing.]
—or—
[during such fiscal period, the following covenants or conditions have not been
performed or observed, and the following is a list of each such Default and
Event of Default and its nature and status:]
3. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.
4.  In the event of any conflict between the terms of this certificate and the
Credit Agreement, the Credit Agreement shall control, and any Schedule attached
to this executed certificate shall be revised as necessary to conform in all
respects to the requirements of the Credit Agreement in effect as of the
delivery of this executed certificate.


(Remainder of Page Intentionally Left Blank)





F-2
(Form of Officer’s Compliance Certificate)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________, _____.
OMNICELL, INC.




By: __________________________________
Name: _______________________________  Title: [Chief Financial Officer]





F-3
(Form of Officer’s Compliance Certificate)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



[For the fiscal quarter/Fiscal Year ended ______________________ (the “Statement
Date”)
SCHEDULE 1 to the Officer’s Compliance Certificate ($ in 000’s)

I.
Section 9.14(a) — Consolidated Total Net Leverage Ratio.


A.
Consolidated Total Funded Indebtedness on the Statement Date:15
$


(i)Indebtedness of the type described in clause (a) of the definition of
“Indebtedness”:
$


(ii)Indebtedness of the type described in clause (b) of the definition of
“Indebtedness” (but excluding any obligations in respect of purchase price
adjustments, earn-outs, holdbacks or deferred payments of a similar nature in
connection with any Acquisition or Asset Disposition permitted under the Credit
Agreement):
$


(iii)
Indebtedness of the type described in clause (c) of the definition of
“Indebtedness”:
$


(iv)Indebtedness of the type described in clause (e) of the definition of
“Indebtedness”:
$


(v)
Indebtedness of the type described in clause (f) of the definition of
“Indebtedness” (limited to the amounts thereunder that have been drawn and not
reimbursed):
$









____________________
15 Determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries. For the avoidance of doubt, “Consolidated Total Funded
Indebtedness” shall not include (i) any obligations of the Borrower or any
Subsidiary in respect of Customer Lease Financings so long as there is no
recourse to the Borrower or any Subsidiary thereunder other than Standard
Receivables Financing Undertakings, (ii) any obligations of the Borrower or any
Subsidiary in respect of Qualified Accounts Receivable Dispositions, (iii) (A)
any obligations of the Borrower or any Subsidiary (other than Special Purpose
Receivables Subsidiaries) in respect of Permitted Receivables Financings so long
as there is no recourse to the Borrower or any Subsidiary (other than Special
Purpose Receivables Subsidiaries) thereunder other than Standard Receivables
Financing Undertakings and (B) any obligations of Special Purpose Receivables
Subsidiaries in respect of Permitted Receivables Financings and (iv)
Indebtedness in respect of Cash Management Services.


F-4
(Form of Officer’s Compliance Certificate)


US-DOCS\110754426.5

--------------------------------------------------------------------------------




(vi)Indebtedness of the type described in clause (g) of the definition of
“Indebtedness”:
$
(vii)Indebtedness of the type described in clause (i) of the definition of
“Indebtedness” (but only to the extent relating to the foregoing clauses (i)
through (vi) above):
$
B.
Unrestricted Cash16:
$
C.
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to the Statement Date (the “Subject
Period”):17
$
(i)Consolidated Net Income for the Subject Period:
$
(ii)To the extent deducted in determining (or otherwise reducing) Consolidated
Net Income for the Subject Period, the sum of:
$
(a) income and franchise Taxes:
$
(b) Consolidated Interest Expense18:
$
(c) amortization, depreciation and other non-cash charges (except to the extent
that such non-cash charges are reserved for cash charges to be taken in the
future), including adjustments arising under purchase accounting for any
Acquisition:
$
(d) extraordinary losses (excluding extraordinary losses from discontinued
operations):
$







____________________
16 Consisting of all Cash and Cash Equivalents of the Borrower and its
Subsidiaries as of such date that is held in accounts located in the United
States established at a Lender and that is not restricted from being applied to
repay the Obligations.
17 Determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP and to be calculated on a Pro Forma
Basis.
18 Consisting of the sum of the following, determined on a Consolidated basis,
without duplication, for the Borrower and its Subsidiaries in accordance with
GAAP, interest expense (including, without limitation, interest expense
attributable to Capital Lease Obligations and all net payment obligations
pursuant to Hedge Agreements) for the Subject Period.




F-5
(Form of Officer’s Compliance Certificate)


US-DOCS\110754426.5

--------------------------------------------------------------------------------




(e) non-cash equity-based compensation expenses:
$
(f) Transaction Costs related to the Transactions:
$
(g) Transaction Costs related to any issuance of Indebtedness permitted pursuant
to Section 9.1 of the Credit Agreement (other than the issuance of Indebtedness
pursuant to the Credit Agreement and the other Loan Documents); provided that
the aggregate amount added back pursuant to this item (g) during any period of
four (4) consecutive fiscal quarters shall not exceed $15,000,000:
$
(h) Transaction Costs related to any equity offering, Asset Disposition,
Permitted Acquisition or other Investment and any restructuring costs (including
severance and retention expenses), integration costs, and write-offs of
intangibles in connection with such transaction, in each case with respect to
such restructuring costs or write-offs, to the extent paid or made within twelve
(12) months of the closing of such transaction, as applicable; provided that the
aggregate amount added back pursuant to this item (h) and item (i) below during
any period of four (4) consecutive fiscal quarters shall not exceed 20% of
Consolidated Adjusted EBITDA (calculated prior to giving effect to such
addbacks):
$
(i) The amount of “run rate” synergies, operating expense reductions, operating
improvements and other operating changes that are reasonably identifiable and
factually supportable and projected by the Borrower in good faith to be realized
within twelve (12) months of any applicable Specified Transaction occurring
during such period (as certified by a financial officer of the























F-6
(Form of Officer’s Compliance Certificate)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



Borrower providing reasonable detail with respect to such “run rate” synergies,
operating expense reductions, operating improvements and other operating changes
delivered together with the applicable financial statements delivered pursuant
to Section 8.1(a) or (b) of the Credit Agreement), calculated as though such
“run rate” synergies, operating expense reductions, operating improvements and
other operating changes had been realized during the entirety of such period and
net of the actual benefits realized during such period from such actions19:
$
(iii)To the extent included in the determination of Consolidated Net Income for
the Subject Period, the sum of:
$
(a) interest income:
$
(b) any extraordinary gains:
$
(c) non-cash gains or non-cash items increasing Consolidated Net Income:
$
(iv)Consolidated Adjusted EBITDA for the Subject Period (Line I.C(i) + Line
I.C(ii) – Line I.C(iii)):
$
D.Consolidated Total Net Leverage Ratio ((Line I.A - Line I.B) ÷ Line
I.C(iv)):____ : 1.00E.Maximum Permitted:
3.5020 : 1.00

____________________
19 Provided that (A) no “run rate” synergies, operating expense reductions,
operating improvements and other operating changes shall be added pursuant to
this item (i) to the extent duplicative of any expenses or charges otherwise
added to Consolidated Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (B) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated Adjusted EBITDA pursuant to this
item (i) to the extent more than twelve (12) months have elapsed after the
specified action taken in order to realize such projected “run rate” synergies,
operating expense reductions, operating improvements and other operating changes
and (C) the aggregate amount added pursuant to this item (i) and item (h) above
during any period of four (4) consecutive fiscal quarters shall not exceed 20%
of Consolidated Adjusted EBITDA (calculated prior to giving effect to such
addbacks).
20 Maximum permitted ratio may increase to 4.00:1.00 in connection with a
Qualifying Permitted Acquisition as set forth in Section 9.14(a) of the Credit
Agreement.








F-7
(Form of Officer’s Compliance Certificate)


US-DOCS\110754426.5

--------------------------------------------------------------------------------




F.Covenant Compliant?[YES/NO]II.
Section 9.14(b) — Consolidated Interest Coverage Ratio.21
A.Consolidated Adjusted EBITDA (Line I.C(iv)):
$
B.Consolidated Interest Expense that is paid or payable in cash for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date:
$
C.Consolidated Interest Coverage Ratio (Line II.A ÷ Line II.B):____ :
1.00F.Minimum Required:3.00 : 1.00G.Covenant Compliant?[YES/NO]









































____________________
21 Calculated on a Pro Forma Basis.




F-8
(Form of Officer’s Compliance Certificate)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]22 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]23 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]24 hereunder are several and not joint.]25
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities), and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the]
____________________
22 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
23 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
24 Select as appropriate.
25 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

G-1
(Form of Assignment and Assumption)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.
1. Assignor[s]:  See Schedule 1 attached hereto   
2. Assignee[s]:  See Schedule 2 attached hereto
3. Borrower:  OMNICELL, INC., a Delaware corporation
4. Administrative Agent:  WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement
5. Credit Agreement: Amended and Restated Credit Agreement dated as of November
15, 2019 among OMNICELL, INC., a Delaware corporation, the Lenders and Issuing
Lenders from time to time party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, and the other parties party thereto.
6.  Assigned Interest[s]: See Schedules attached hereto
[7.  Trade Date:  ___________26]




(Remainder of Page Intentionally Left Blank)












































____________________
26 To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

G-2
(Form of Assignment and Assumption)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]27


See Schedule 1 attached hereto


ASSIGNEE[S]28
See Schedule 2 attached hereto








































____________________
27 Add additional signature blocks as needed.
28 Add additional signature blocks as needed.

G-3
(Form of Assignment and Assumption)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



[Consented to and]29 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent[, Issuing Lender and Swingline Lender]


By: __________________________________
Name: _______________________________
Title: ________________________________ 
[Consented to:
OMNICELL, INC.]30


By: __________________________________
Name: _______________________________
Title: ________________________________ 


[Consented to:


[________],
as an Issuing Lender]31
By: __________________________________
Name: _______________________________
Title: ________________________________






































____________________
29 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
30 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
31 To be added only if the consent of any additional Issuing Lenders are
required by the terms of the Credit Agreement.

G-4
(Form of Assignment and Assumption)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



SCHEDULE 1: ASSIGNORS
To Assignment and Assumption


By its execution of this Schedule, each Assignor identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.


Assigned Interests:


Facility Assigned32
Aggregate Amount of Commitment/
Loans for all Lenders33
Amount of Commitment/
Loans Assigned34
Percentage Assigned of Commitment/
Loans35
CUSIP Number


$$%




$$%




$$%









             [NAME OF ASSIGNOR]36
and [is] [is not] a Defaulting Lender


By: ________________________________
Name: ______________________________
Title: _______________________________


















____________________
32 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Revolving Credit Commitment,” “Term Loan Commitment,” etc.).
33 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
34 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
35 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
36 Add additional signature blocks, as needed.

G-5
(Form of Assignment and Assumption)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



SCHEDULE 2: ASSIGNEES
To Assignment and Assumption


By its execution of this Schedule, each Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.


Assigned Interests:


Facility Assigned37
Aggregate Amount of Commitment/
Loans for all Lenders38
Amount of Commitment/
Loans Assigned39
Percentage Assigned of Commitment/
Loans40
CUSIP Number


$$%




$$%




$$%









             [NAME OF ASSIGNEE]41
[and is an Affiliate/Approved Fund of [identify Lender42]


By: ________________________________
Name: ______________________________
Title: _______________________________


____________________
37 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Revolving Credit Commitment,” “Term Loan Commitment,” etc.).
38 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
39 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
40 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
41 Add additional signature blocks, as needed.
42 Select as applicable.


G-6
(Form of Assignment and Assumption)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



ANNEX 1
To Assignment and Assumption


OMNICELL, INC. AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF NOVEMBER 15,
2019
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
         1. Representations and Warranties.
         1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
         1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
12.9(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 12.9(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such]
G-7
(Form of Assignment and Assumption)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
         2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.
         3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Assignment and Assumption and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York.






















G-8
(Form of Assignment and Assumption)


US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT H-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(Non-Partnership Foreign Lenders)
        Reference is hereby made to the Amended and Restated Credit Agreement
dated as of November 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Omnicell,
Inc., a Delaware corporation (the “Borrower”), the Lenders and Issuing Lenders
from time to time party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and the other parties party thereto. Capitalized terms
used but not defined herein shall have the meaning ascribed to those terms in
the Credit Agreement.
        Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
        The undersigned has furnished the Administrative Agent and the Borrower
with a correct and complete certificate of its non-U.S. Person status on IRS
Form W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees
that (a) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (b) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments. For the avoidance of doubt, such a certificate described in (b) of the
preceding sentence shall be updated and provided by the undersigned to the
Administrative Agent and the Borrower prior to the next applicable payment date
following a change described in (a) of the preceding sentence.


(Remainder of Page Intentionally Left Blank)




H-1-1
(Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders))


US-DOCS\110754426.5

--------------------------------------------------------------------------------




[NAME OF LENDER]



By: __________________________________
Name: _______________________________
Title: ________________________________ 
Date: ________ __, 20___


H-2-2
(Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants))


US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT H-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(Non- Partnership Foreign Participants)
        Reference is hereby made to the Amended and Restated Credit Agreement
dated as of November 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Omnicell,
Inc., a Delaware corporation (the “Borrower”), the Lenders and Issuing Lenders
from time to time party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and the other parties party thereto. Capitalized terms
used but not defined herein shall have the meaning ascribed to those terms in
the Credit Agreement.
        Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent (10%) shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
        The undersigned has furnished its participating Lender with a correct
and complete certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E. By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (b) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments. For the avoidance of doubt, such a certificate described in (b) of the
preceding sentence shall be updated and provided to by the undersigned to its
participating Lender prior to the next applicable payment date following a
change described in (a) of the preceding sentence.


(Remainder of Page Intentionally Left Blank)




H-2-1
(Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants))


US-DOCS\110754426.5

--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]



By: __________________________________
Name: _______________________________
Title: ________________________________ 
Date: ________ __, 20___


H-2-2
(Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants))


US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT H-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(Foreign Participant Partnerships)
        Reference is hereby made to the Amended and Restated Credit Agreement
dated as of November 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Omnicell,
Inc., a Delaware corporation (the “Borrower”), the Lenders and Issuing Lenders
from time to time party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and the other parties party thereto. Capitalized terms
used but not defined herein shall have the meaning ascribed to those terms in
the Credit Agreement.
        Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent (10%) shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
        The undersigned has furnished its participating Lender with a correct
and complete IRS Form W-8IMY accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption: (i)
an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(b) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments. For the avoidance of doubt, such
a certificate described in (b) of the preceding sentence shall be updated and
provided to by the undersigned to its participating Lender prior to the next
applicable payment date following a change described in (a) of the preceding
sentence.


(Remainder of Page Intentionally Left Blank)






H-3-1
(Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships))


US-DOCS\110754426.5

--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]





By: __________________________________
Name: _______________________________
Title: ________________________________ 
Date: ________ __, 20___


H-3-2
(Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships))


US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT H-4
             
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(Foreign Lender Partnerships)
        Reference is hereby made to the Amended and Restated Credit Agreement
dated as of November 15, 2019 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Omnicell,
Inc., a Delaware corporation (the “Borrower”), the Lenders and Issuing Lenders
from time to time party thereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, and the other parties party thereto. Capitalized terms
used but not defined herein shall have the meaning ascribed to those terms in
the Credit Agreement.
        Pursuant to the provisions of Section 5.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.
        The undersigned has furnished the Administrative Agent and the Borrower
with IRS a correct and complete Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (b) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two (2) calendar years preceding such payments. For the avoidance of doubt, such
a certificate described in (b) of the preceding sentence shall be updated and
provided to by the undersigned to the Administrative Agent and the Borrower
prior to the next applicable payment date following a change described in (a) of
the preceding sentence.


(Remainder of Page Intentionally Left Blank)




H-4-1
(Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships))


US-DOCS\110754426.5

--------------------------------------------------------------------------------



[NAME OF LENDER]





By: __________________________________
Name: _______________________________
Title: ________________________________


Date: ________ __, 20___




H-4-2
(Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships))


US-DOCS\110754426.5

--------------------------------------------------------------------------------



EXHIBIT I


FORM OF SOLVENCY CERTIFICATE


[ ], 20__


Pursuant to Section 6.1(e)(iii) of Amended and Restated Credit Agreement, dated
as of November 15, 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Omnicell, Inc., a Delaware corporation (the “Borrower”), the Lenders and
Issuing Lenders from time to time party thereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, and the other parties party thereto, the
undersigned [chief financial officer] [other officer with equivalent duties] of
the Borrower hereby certifies as of the date hereof, solely on behalf of the
Borrower and not in his or her individual capacity and without assuming any
personal liability whatsoever, that:


1. I am familiar with the finances, properties, businesses and assets of the
Borrower and its Subsidiaries. I have reviewed the Loan Documents and such other
documentation and information and have made such investigation and inquiries as
I have deemed necessary and prudent therefor. I have also reviewed the
consolidated financial statements of the Borrower and its Subsidiaries,
including projected financial statements and forecasts relating to income
statements and cash flow statements of the Borrower and its Subsidiaries.
2. On the Effective Date, after giving pro forma effect to the Transactions, (a)
the fair value of the property of the Borrower and its Subsidiaries (on a
consolidated basis) is greater than the total amount of liabilities, including
contingent liabilities, of the Borrower and its Subsidiaries (on a consolidated
basis), (b) the present fair salable value of the assets of the Borrower and its
Subsidiaries (on a consolidated basis) is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries (on
a consolidated basis) on their debts as they become absolute and matured, (c)
the Borrower and its subsidiaries do not intend to, and do not believe that they
will, incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature, (d) the Borrower and its Subsidiaries (on a
consolidated basis) are not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which their property would
constitute an unreasonably small capital, and (e) the Borrower and its
subsidiaries are able to pay their debts and liabilities, contingent obligations
and other commitments as they become absolute and matured in the ordinary course
of business. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
         Capitalized terms used but not defined herein shall have the meaning
ascribed to those terms in the Credit Agreement.



I-1
(Form of Solvency Certificate)
US-DOCS\110754426.5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above solely on behalf of Omnicell, Inc. (and not in an individual
capacity) and it will not give rise to any personal liability of the officer
signing the Certificate.
[BORROWER]
By: __________________________________
Name: _______________________________
Title: ________________________________






US-DOCS\109182052.19

--------------------------------------------------------------------------------



EXHIBIT J


FORM OF PERFECTION CERTIFICATE


Reference is made to the Amended and Restated Credit Agreement, dated as of
November 15, 2019 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Omnicell, Inc., a
Delaware corporation (the “Borrower”), the Lenders and Issuing Lenders from time
to time party thereto (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”), and the other parties party thereto. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the
Collateral Agreement referred to therein, as applicable.
This Perfection Certificate is being delivered to the Administrative Agent on
November 15, 2019 pursuant to Section 6.1(c)(v) of the Credit Agreement. The
undersigned, a Responsible Officer of each Credit Party, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of each Credit Party
as follows:
1. Legal Names.
(a) Set forth on Schedule 1 is: (i) the exact legal name of each Credit Party,
as such name appears in its certificate of organization; and (ii) each other
legal name such Credit Party has had in the past five years, including the date
of the relevant name change.
(b) Except as set forth on Schedule 1, no Credit Party has changed its identity
or corporate structure in any manner within the past five years. Changes in
identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in form or jurisdiction of organization.
With respect to any such change that has occurred within the past five years,
Schedules 1, 2A and 2B set forth the information required by Sections 1 and 2 of
this Perfection Certificate as to each acquiree or constituent party to such
merger, consolidation or acquisition.
2. Jurisdictions and Locations; Organizational Chart.
(a) Set forth on Schedule 2A is: (i) the jurisdiction of organization and the
form of organization of each Credit Party; (ii) the organizational
identification number, if any, assigned to such Credit Party by such
jurisdiction and the federal taxpayer identification number, if any, of such
Credit Party; and (iii) the address (including the county) of the chief
executive office of such Credit Party.
(b) Set forth on Schedule 2B are, with respect to each Credit Party: (i) all
locations where such Credit Party maintains any books or records relating to any
accounts; (ii) all locations where such Credit Party maintains a place of
business or any Collateral not otherwise identified on any Schedule herein; and
(iii) the name and address of any Person other than a Credit Party that has
possession of any Collateral (including any books or records relating thereto
and any




US-DOCS\110754426.5

--------------------------------------------------------------------------------



computers and equipment containing such books and records), indicating whether
such Person holds such Collateral subject to a Lien (including warehousemen’s,
mechanics’ and other statutory liens).
(c) Set forth on Schedule 2C is s a true and correct chart showing the ownership
relationship of each Credit Party and all of its Subsidiaries and controlled
Affiliates.
3. No Unusual Transactions.
All Accounts have been originated by the Credit Parties and all inventory has
been acquired by the Credit Parties in the ordinary course of business.
4. File Search Reports.
File search reports have been obtained from each Uniform Commercial Code filing
office identified with respect to such Credit Party in Section 2 hereof, and
such search reports reflect no liens against any of the Collateral other than
those permitted under the Credit Agreement.


5. UCC Filings.


UCC financing statements have been prepared for filing in the proper UCC filing
office in the jurisdiction in which each Credit Party is located and, to the
extent any of the Collateral is comprised of fixtures, in the proper local
jurisdiction, in each case as set forth with respect to such Credit Party in
Section 2 above. Set forth on Schedule 5 is a complete and correct list of each
such filing and the UCC filing office or county recorder’s office in which such
filing is to be made.


6. Equity Interests.


Attached hereto as Schedule 6 is a true and correct list of all the issued and
outstanding Equity Interests directly held by each Credit Party and the record
and beneficial owners of each such Equity Interest. Also set forth on Schedule 6
is each equity investment of any Credit Party that represents 50% or more of the
equity of the entity in which such investment was made.


7. Debt Instruments.


Attached hereto as Schedule 7 is a true and correct list of all Instruments and
other evidence of indebtedness held by the Borrower and each of its Subsidiaries
that are required to be pledged under the Collateral Agreement, specifying the
creditor and debtor thereunder and the type and outstanding principal amount
thereof. Schedule 7 includes all Pledged Subsidiary Debt.


8. Advances.


Attached hereto as Schedule 8 is: (a) a true and correct list of all advances
made by the Borrower to any Subsidiary of the Borrower, or made by any
Subsidiary of the Borrower to the Borrower or to any other Subsidiary of the
Borrower (other than those identified on Schedule 7), which




US-DOCS\110754426.5

--------------------------------------------------------------------------------



advances will be on and after the date hereof evidenced by one or more
Instruments pledged to the Administrative Agent under the Collateral Agreement;
and (b) a true and correct list of all unpaid intercompany transfers of goods
sold and delivered by or to the Borrower or any Subsidiary of the Borrower.


9. Real Property.


Attached hereto as Schedule 9 is a true and correct list of: (a) all fee
interests in any real property owned by any Credit Party; and (b) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each real
property, regardless of whether a Credit Party is the landlord or tenant
(whether directly or as an assignee or successor in interest) under such lease,
sublease or assignment.


10. Intellectual Property.


Attached hereto as Schedule 10A-1 in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth all of each
Credit Party’s United States Patents and Patent applications (whether published
or non-published), including the name of the registered owner, type,
registration or application number, and the expiration date (if already
registered) of each such Patent and Patent application owned by any Credit
Party.


Attached hereto as Schedule 10A-2 is a schedule setting forth all of each Credit
Party’s other Patents, including the name of the registered owner, type,
registration or application number, and the expiration date (if already
registered) of each such Patent owned by any Credit Party.


Attached hereto as Schedule 10B-1 in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth all of each
Credit Party’s United States Trademarks and Trademark applications (whether
published or non-published), including the name of the registered owner, the
registration or application number, and the expiration date (if already
registered) of each such Trademark and Trademark application owned by any Credit
Party.


Attached hereto as Schedule 10B-2 is a schedule setting forth all of each Credit
Party’s other Trademarks and Trademark applications, including the name of the
registered owner, the registration or application number, and the expiration
date (if already registered) of each such Trademark and Trademark application
owned by any Credit Party.


Attached hereto as Schedule 10C-1 in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Credit Party’s
United States Copyrights (including the name of the registered owner, title and
the registration number) and Copyright applications (including the name of the
registered owner and title) of each such Copyright or Copyright application
owned by any Credit Party.


Attached hereto as Schedule 10C-2 in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Credit Party’s
other Copyrights (including the name of the registered owner, title and the
registration number) and Copyright applications (including




US-DOCS\110754426.5

--------------------------------------------------------------------------------



the name of the registered owner and title) of each such Copyright or Copyright
application owned by any Credit Party.


11. Commercial Tort Claims.


Attached hereto as Schedule 11 is a true and correct list of commercial tort
claims in excess of $100,000 held by any Credit Party, including a brief
description thereof.


12. Deposit Accounts.


Attached hereto as Schedule 12 is a true and correct list of deposit accounts
maintained by each Credit Party, including the name and address of the
depositary institution, the type of account, and the account number.


13. Securities Accounts.


Attached hereto as Schedule 13 is a true and correct list of securities accounts
maintained by each Credit Party, including the name and address of the
intermediary institution, the type of account, the account number.


14. Commodity Accounts.


Attached hereto as Schedule 14 is a true and correct list of commodity accounts
maintained by each Credit Party, including the name and address of the
intermediary institution, the type of account, and the account number.


15. Letter-of-Credit Rights.


Attached hereto as Schedule 15 is a true and correct list of any interests in
any Letter-of-Credit Rights held by any Credit Party.


16. Negotiable Documents.


Attached hereto as Schedule 16 is a true and correct list of any negotiable
Documents outstanding with respect to any Inventory of any Credit Party.


17. Chattel Paper.


Schedule 17 hereto lists the Collateral of the Credit Parties as of the date
hereof consisting of Chattel Paper (either tangible or electronic).




[Signature page follows]








US-DOCS\110754426.5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has duly executed this Perfection
Certificate as of the date first written above.
OMNICELL, INC.,
a Delaware corporation
By: __________________________________
Name: _______________________________
Title: ________________________________








MEDPAK HOLDINGS, INC.,
a Delaware corporation
By: __________________________________
Name: _______________________________
Title: ________________________________




        
MTS MEDICATION TECHNOLOGIES, INC.,
a Delaware corporation
By: __________________________________
Name: _______________________________
Title: ________________________________






MTS PACKAGING SYSTEMS, INC.,
a Florida corporation
By: __________________________________
Name: _______________________________
Title: ________________________________













US-DOCS\111142833.1

--------------------------------------------------------------------------------



ATEB, INC.,
a Florida corporation
By: __________________________________
Name: _______________________________
Title: ________________________________






US-DOCS\110754426.5

--------------------------------------------------------------------------------



Schedule 1.1(a)
Commitments and Commitment Percentages


Revolving Credit Commitments

Revolving Credit LenderRevolving Credit CommitmentRevolving Credit Commitment
PercentageWells Fargo Bank, National Association$75,000,00015.0%JPMorgan Chase
Bank, N.A.$70,000,00014.0%Citizens Bank, N.A.$70,000,00014.0%Bank of the
West$45,000,0009.0%Fifth Third Bank$45,000,0009.0%Compass
Bank$45,000,0009.0%HSBC Bank USA, National Association$45,000,0009.0%SunTrust
Bank$35,000,0007.0%Comerica Bank$30,000,0006.0%TD Bank, N.A.$20,000,0004.0%U.S.
Bank National Association$20,000,0004.0%Total:$500,000,000100.0%



L/C Commitments

Issuing LenderL/C CommitmentWells Fargo Bank, National
Association$10,000,000JPMorgan Chase Bank, N.A.$2,500,000Citizens Bank,
N.A.$2,500,000Total:$15,000,000







US-DOCS\111142833.1